                    Case 21-11002-KBO   Doc 67-1   Filed 07/20/21   Page 1 of 44




                                          EXHIBIT A




                                        Creditor Matrix




38756115.1   07/20/2021
                                                                  Case 21-11002-KBO                       Doc 67-1                 Filed 07/20/21     Page 2 of 44
                                                                                                        Pipeline Foods, LLC, et al
                                                                                                                       Mailing Matrix



                  Name                            Attention                     Address 1                         Address 2             Address 3                      City        State        Zip         Country
  075BW Barristers                                                7 King's Bench Walk                                                               Temple                    London         EC4Y 7DS England
  101100066 Sask Ltd.                                             PO Box 39                                                                         Whitewood                 Saskatchewan   S0G 5C0  Canada
  101135539 Saskatchewan Ltd - Dustin
  Kress                                                           Box 245                                                                           Consul                    Saskatchewan   S0N 0P0      Canada
  101289887 Saskatchewan Ltd.-
  Tyacke                                                          Box 2094                                                                          Melfort                   Saskatchewan   S0E 1A0      Canada
  2207120 Alberta Ltd                                             Box 36                                                                            Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  3Bl Media LLC                                                   2222 Sedwick Road                                                                 Durham                    NC             27713
  4B Components Ltd.                                              PO Box 95428                                                                      Chicago                   IL             60694
  6-D Acres Inc                                                   Box 584                                                                           Bengough                  Saskatchewan   S0C 0K0      Canada
  A & W Farm Operations, Inc                                      16110 Ne 68th Street.                                                             Cambridge                 IA             50046
  A-1 Contract Cleaning Inc.                                      7600 Boone Ave N                     Suite 71                                     Brooklyn Park             MN             55428
  Aaron Lehman                                                    3190 NW 142nd Avenue                                                              Polk City                 IA             50226
  Abbas Benjamin                                                  1475 Killdeer Ave                                                                 Hampton                   IA             50441
  Abbas Dennis                                                    1038 180th St.                                                                    Hampton                   IA             50441
  Abe N. Dyck                                                     Box 1926                                                                          La Crete                  Alberta        T0H 2H0      Canada
  Abraham W Peters                                                Box 1998                                                                          La Crete                  Alberta        T0H 2H0      Canada
  Abram Friessen                                                  Box 427                                                                           Fort Vermillion           Alberta        T0H 1N0      Canada
  Acawin Inc                                                      101 Christie Rd                                                                   Winnipeg                  Manitoba       R2N 4A4      Canada
  Access Tonna Lock Service                                       1575 Oakview Drive Ne                                                             Owatonna                  MN             55060
  Accounttemps                                                    PO Box 743295                                                                     Los Angeles               CA             90074-3295
  Accurate Superior Scale                                         PO Box 959823                                                                     St Louis                  MO             63195
  Ackerman Marketing Inc.                                         4910 S. Gera Road                                                                 Frankenmuth               MI             48734
  Acklands-Grainger Inc                                           PO Box 2970                                                                       Winnipeg                  Manitoba       R3C 4B5      Canada
  Acres U.S.A                                                     PO Box 1690                                                                       Greeley                   CO             80632
  Adam Hnetka                                                     Box 116                                                                           Archerwill                Saskatchewan   S0E 0B0      Canada
  Adam Lewer                                                      108 3rd Ave NE                       PO Box 298                                   Geneva                    MN             56035
  Adams Grain Company Inc                                         PO Box 799                                                                        Arbuckle                  CA             95912
  Adams Vegetable Oils Inc                                        7250 John Galt Way                                                                Arbuckle                  CA             95912
  Addcrop S.A.                                                    Av. San Martin 3285                  Baradero                                     Buenos Aires              Buenos Aires                Argentina
  ADM                                                             Olive Street                                                                      Atlantic                  IA
  Adm Animal Nutrition                                            PO Box C1                            1000 N. 30Th Street                          Quincy                    IL             62305-3115
  Adm Benson Quinn Mpls Resale                                    121 S 8th Street                     Suite 1700                                   Minneapolis               MN             55402
  Adm Fertilizer                                                  75 Remittance Drive                  Suite 1018                                   Chicago                   IL             60675-1018
  Advanced Waste Solutions                                        Box 671                                                                           Gull Lake                 Saskatchewan   S0N 1A0    Canada
  AFCO                                                            Dept 0809                            PO Box 120809                                Dallas                    TX             75312-0809
  Ag Land & Cattle Inc And Wells Fargo
  Bank                                                            4599 County Road KK                                                               Hereford                  TX             79045
  Ag Land & Cattle Inc.                                           4599 County Road KK                                                               Hereford                  TX             79045
  Ag Source Inc                                                   4910 Corporate Centre Drive          Suite 110                                    Lawrence                  KS
  Agrex Inc                                                       605 Hwy 169 N                        Suite 1050                                   Plymouth                  MN             55441
  Agri Drain Crop                                                 PO Box 458                           1462 340th Street                            Adair                     IA             50002-0458
  Agri Exim DMCC                       Attn: Suraj Sharma         Unit N: 2503, 1 Lake Plaza           Plot No: JLT-PH2-T2A                         Jumeirah Lakes Towers     Dubai          00000      United Arab Emirates
                                                                                                       333 South Grand Avenue
  Agri Exim DMCC                       c/o SulmeyerKupetz         Attn: Victor A Sahn & David V Sack   Suite 3400                                   Los Angeles               CA             90071
  Agrigold                                                        5381 Akin Rd                                                                      St. Francisville          IL             62460
  Agsource                                                        1281 Stetler Road                                                                 Mifflintown               PA             17059
  AgSource-Facility                    Attn: Kevin Bird           7133 State Route 147                                                              Sunberry                  PA             17801
  Agvantage Software Inc.                                         107 Wood Lake Dr SE                                                               Rochester                 MN             55904
  Airpro Fan & Blower Co                                          425 W Davenport St                   PO Box 543                                   Rhinelander               WI             54501
  AK Solutions                                                    3500 Vicksburg Lane N                Suite 400-111                                Plymouth                  MN             55447
  Al Ross                                                         Box 1306                                                                          Watrous                   Saskatchewan   5064TO       Canada
  Al's Electric                                                   PO Box 227                           223 Main St.                                 Lignite                   ND             58752
  Albert Lea Electric Co                                          1410 Olsen Drive                                                                  Albert Lea                MN             56007
  Albert Lea Seed House                                           414 West Main Street                 PO Box 127 (Mailing)                         Albert Lea                MN             56007
  Alberta Oat Growers Commission                                  2335 Schuyler Street                                                              Saskatoon                 Saskatchewan   S7M 5V1      Canada
  Alberta Pulse Growers Commission                                #101, 4721 - 47 Avenue                                                            Leduc                     Alberta        T9E 7J4      Canada
  Alberta Wheat Commission                                        #200, 6815-8th Street Nw                                                          Calgary                   Alberta        T2E 7H7      Canada
  Alcosur Spa                                                     Parcelacion Miraflores de Lipa       Hijuela B Parcela 18                         Lampa                     RM             9380000      Chile
  Alderfer Poultry Farm Inc.                                      724 Harleysville Ple                                                              Telford                   PA             18969
  Alert Doug                                                      850 Mallory Drive                                                                 Hampton                   IA             50441
  Alerus Financial Corporation                                    401 DeMers Ave                                                                    Grand Forks               ND             58201
  Alerus Retirement                    Attn: ARB Fee Processing   PO Box 64535                                                                      St Paul                   MN             55164-0535
  Alex & Rosie Chavtur                                            Box 27                                                                            Claydon                   Saskatchewan   S0N 0M0      Canada



In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                               Page 1 of 43
                                                             Case 21-11002-KBO                          Doc 67-1                Filed 07/20/21     Page 3 of 44
                                                                                                      Pipeline Foods, LLC, et al
                                                                                                                    Mailing Matrix



                     Name                        Attention                  Address 1                            Address 2           Address 3                      City         State           Zip             Country
  Alex Giles & Northwest Farm Credit
  Services                                                   183 Woodland Estates                                                                Great Falls               MT                 59404
  Alibue S.A.                                                Ruta 24 Km 4                            Gral Rodirguez - 1748                       Buenos Aires              Buenos Aires                    Argentina
  All Season Trucking LLC                                    10077 222nd St E                                                                    Lakeville                 MN                 55044
  All Star Trading                                           2100 Clearwater                         Suite 320                                   Oak Brook                 IL                 60523
  Allelu Farms Inc                                           36611 County Road 15                                                                Lake City                 MN                 55041
  Allen Berg                                                 10998 County Rd 24                                                                  New Ulm                   MN                 56073
  Allen Clark Dairy                                          921 75th Ave.                                                                       Pleasantville             IA                 50225
  Alliant Energy/IPL                                         PO Box 3060                                                                         Cedar Rapids              IA                 52406-3060
  Allied Fire Protection                                     3231 4th Ave S                          Unit C                                      Fargo                     ND                 58103
  Allstate Peterbilt                                         OF MANKATO                              W D Larson Companies                        Minneapolis               MN                 55427
  Alternative Agricultural Group
  International Inc                                          904 Northstar Drive                     PO Box 325, Stn Main                        Kimberley                 British Columbia   V1A 2Y9      Canada
  Alvin Acres LLC                                            29220 Country Rd 54                                                                 Holyoke                   CO                 80734
  Alvin Acres LLC & Premier Farm
  Credit                                                     29220 Country RD 54                                                                 Holyoke                   CO                 80734
  Alvin Stoll                                                11931 Erwin Rd                                                                      Copemish                  MI                 49625
  Alvin Stoll & Greenstone Farm Credit
  Services                                                   11931 Erwin Rd                                                                      Copemish                  MI                 49625
  American Carriers                                          9955 W 69th Street                      Suite 103                                   Eden Prairie              MN                 55344
  American Heritage Land Holdings LLC                        3002 W Windsor Rd                                                                   Champaign                 IL                 61822
  American Hide And Leather Trading
  LLC                                                        4714 Stockholm Ct, Unit 104                                                         Charlotte                 NC                 28273-5901
  American Interstate Insurance
  Company                                                    2301 Hwy 190                                                                        West Deridder             LA                 70634
  American Interstate Insurance
  Company - 24759                                            333 W North Street                                                                  Dallas                    TX                 75373-2643
  American Natural Processors, Inc                           1510 South 2nd St                                                                   Cherokee                  IA                 51012
  American Rent All                                          333 W North Street                                                                  Owatonna                  MN                 55060
  American Seed Trade Association                            1701 Duke Street                        Suite 275                                   Alexandria                VA                 22314
  American Soy Products Inc                                  1474 North Woodlawn Dr                                                              Saline                    MI                 48176

  American Soybean Association Wishh                         12647 Olive Blvd                        Suite 410                                   Saint Louis               MO                 63141
  Amerigas                                                   PO Box 660288                                                                       Dallas                    TX                 75266-0288
  Ameripride Services Inc.                                   PO Box 2020                                                                         Bemidji                   MN                 56619-2020
  Ameritrack Rail                                            16939 Collection Center Drive                                                       Chicago                   IL                 60693-0169
  Ameropa North America                                      2502 North Rocky Point Drive            Suite 580                                   Tampa                     FL                 33607
  Amerra Capital Management LLC                              1185 Avenue of the Americas             Floor 17                                    New York                  NY                 10036
  An Huy Company Ltd                                         57-59 Ngo Thi Thi Minh Street, Ward 2   Tan Binh Dist.                              Ho Chi Minh City
  Anchor Ingredients                                         4876 Rockinghorse Circle S                                                          Fargo                     ND                 58104
  Anderson Aaron                                             13133 84th Ave Se                                                                   Blooming Prairie          MN                 55917
  Anderson Aaron And Farmers &
  Merchants State Bank                                       444 2nd St SW                                                                       Blooming Prairie          MN                 55917
  Anderson Arlie & Integrity Bank Plus                       402 3Rd Ave W                                                                       Lamberton                 MN                 56152
  Anderson Bruce W And Integrity Bank
  Plus                                                       38499 County Rd 11                                                                  Lamberton                 MN                 56152
  Anderson Chad                                              24069 100th St                                                                      Lamberton                 MN                 56152
  Anderson Christopher / First National
  Bank Leroy                                                 4939 Valley Avenue                                                                  Mcintire                  IA                 50455
  Anderson Craig                                             73586 Csah21                                                                        Dassel                    MN                 55325
  Anderson Darrel                                            4797 Addison Ave                                                                    Riceville                 IA                 50466
  Anderson Farms                                             655 Bennett Drive                                                                   North Aurora              IL                 60542
  Anderson Farms Ltd                                         11537 Gast Road                                                                     Shabbona                  IL                 60550
  Anderson Justin D.                                         4828 Windfall Ave                                                                   Riceville                 IA                 50466
  Andjelic Land Inc                                          Suite 304-4303 Albert St                                                            Regina                    Saskatchewan       S4S 3R6      Canada
  Andlor Inc.                           Attn: Andy Faeh      1608 E 26th Rd                                                                      Marquette                 NE                 68854
  Andrea Billadeau                                           6669 Pelican Place                                                                  Lino Lakes                MN                 55014
  Andrew Driedger                                            Box 1168                                                                            La Crete                  Alberta            T0H 2H0      Canada
  Andrew Fehr                                                Box 1254                                                                            Preeceville               Saskatchewan       S0A 3B0      Canada
  Andrew Martens                                             Box 8                                                                               Buffalo Head Prairie      Alberta            T0H 4A0      Canada
  Andrew Unrau                                               Box 1598                                                                            La Crete                  Alberta            T0H 2H0      Canada
  Andrew W Peters                                            Box 1998                                                                            La Crete                  Alberta            T0H 2H0      Canada
  Andrew Wolfe                                               Box 921                                                                             La Crete                  Alberta            T0H 2H0      Canada
  Andrew Z. Friesen & Karen Friesen                          Box 2343                                                                            La Crete                  Alberta            T0H 2H0      Canada
  Angell Seed Farm                                           86381 320th Street                                                                  Blooming Prairie          MN

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                Page 2 of 43
                                                                      Case 21-11002-KBO                          Doc 67-1                Filed 07/20/21     Page 4 of 44
                                                                                                               Pipeline Foods, LLC, et al
                                                                                                                             Mailing Matrix



                   Name                           Attention                          Address 1                            Address 2           Address 3                     City                  State        Zip         Country
  Anhalt Michael                                                      1412 147th Ave N                                                                    Canby                             MN             56220
  Anita's Mexican Foods Corp.                                         316 N. Ford Blvd.                                                                   Los Angeles                       CA             90022
  Anita's Snack Foods                                                 2300 Tri-Cities Crossing                                                            Kingsport                         TN             376630
  Ankrum Commercial Real Estate                                       2489 Rice St                            Ste 40                                      Roseville                         MN             55113
  Anna Horsch                                                         7810 114th Ave N                                                                    Champlin                          MN             55316
  Anne Lawrick & Allan Campbell                                       52 Deschner Close                                                                   Red Deer                          Alberta        T4R 3C5    Canada
  Anthony Sepich                                                      18305 Goddard St                                                                    Bucyrus                           KS             66013
  AOCS                                                                PO Box 17190                                                                        Urbana                            IL             61803-7190
  Applied Industrial Technologies                                     664 1st Ave East                                                                    Regina                            Saskatchewan   S4N 5T6    Canada
  Applied Industrial Technologies                                     22510 Network Place                                                                 Chicago                           IL             60673-1225
  Aramark                                                             PO Box 2020                                                                         Bemidji                           MN             56619-2020
                                                                      Harborside 3 210 Hudson Street, Suite
  Arch Insurance Group                                                300                                                                                 Jersey City                       NJ             07311-1107
  Ardent Milling                                                      1875 Lawrence St.                       Suite 1300.                                 Denver                            CO             80202
  Arkansas Agriculture Department                                     1 Natural Resources Drive                                                           Little Rock                       AR             72205
  Arkansas Department Of Agriculture                                  PO Box 1069                                                                         Little Rock                       AR             72205
  Arkansas Department of Revenue                                      PO Box 1272 Ragland Building            1900 W 7th Ste 2047                         Little Rock                       AR             72203
  Arnold Petracek                                                     Box 99                                                                              Esterhazy                         Saskatchewan   S0G 0XO Canada
  Arnold Scansen                                                      Box 113                                                                             Gull Lake                         Saskatchewan   S0N1A0     Canada
  Arrow Ace Hardware Owatonna                                         122 West Vine ST                                                                    Owatonna                          MN             55060
  Arrow Building Center                                               971 W Plaza Street                                                                  Albert Lea                        MN             56007
  Art Behrens                                                         25273 Kittyhawk Avenue                                                              Carroll                           IA             51401
  Arvig                                                               150 Second St SW                                                                    Perham                            MN             56573
  Arvig                                                               PO Box 110                                                                          Perham                            MN             56573-0110
  Aspen Acres Organics                                                Box 25                                                                              Fort Vermillion                   Alberta        T0H 1N0    Canada
  Assman Mike                                                         28636 283rd Ave                                                                     Mission                           SD             575559806
  Associated Bag                                                      PO Box 8820                                                                         Carol Stream                      IL             60197-8820
  Associated Feed And Supply Co                                       5213 W. Main Street                                                                 Turlock                           CA
  AT&T                                                                PO Box 6463                                                                         Carol Stream                      IL             60197-6463
  Atlantic Carriers Brokerage Inc      Attn: Julie Christine Ehlers   501 Ash Street                                                                      Atlantic                          IA             50022
  Atlantic Carriers Brokerage Inc.                                    PO Box 457                                                                          Atlantic                          IA             50022
  Atlantic Finance & Trading Corp.     0A1COMN                        c/o A-1 Contract Cleaning Inc.          7600 Boone Ave N Suite 71
  Atlantic Glass Company                                              1713 East 7th Street                                                                Atlantic                          IA             50022
  Atlantic Municipal Utilities                                        15 W 3rd St                                                                         Atlantic                          IA             50022
  Atlantic Municipal Utilities                                        15 West 3rd St.                         PO Box 517                                  Atlantic                          IA             50022
                                       DBA Sureway Transportation
  Ats Logistics Services, Inc.         Com                            PO Box 1450                                                                         St. Cloud                         MN             56301
  Ausborn Scott                                                       1011 S Main St                                                                      Ida Grove                         IA             51445
  Autumn Logistics, Inc.                                              6550 Courtly Road                                                                   Woodbury                          MN
  Avery Hartman                                                       1460 Springwood Pl NE                                                               Owatonna                          MN             55060
  Axiom Foods                                                         12100 Wilshire Blvd                     Suite 800                                   Los Angeles                       CA             90025
  B & B Irlbeck Farms                                                 913 Nishnabotna Dr                                                                  Manning                           IA
  B & L Tire Services                                                 Box 758                                                                             Gull Lake                         Saskatchewan   S0N 1A0      Canada
  B Kuhn Ag Ventrures Ltd                                             Box 1832                                                                            Unity                             Saskatchewan   S0K 4L0      Canada
  B&B Ag Llp / Josh Banwart                                           1061 Delaware Ave                       PO Box 28                                   Ottosen                           IA             50570
  B+P Flynn                                                           Box 38                                                                              Fir Mountain                      Saskatchewan   S0H 1P0      Canada
  B.O.L.D. Agriculture Limited
  Partnership                                                         1000 de la Gauchetiere West             Suite 4300                                  Montreal                          Quebec         H3B 4W5 Canada
  Baasch & Sons, Inc                                                  PO Box 427                              207 S High Street                           Cairo                             NE             68824
  Bader Farms, Inc                                                    40245 County Road 101                                                               Campbell                          MO             63933
  Baldwin Supply Company                                              PO Box 64038                                                                        Saint Paul                        MN             55164-0017
  Banco Galicia                                                       Avenida Del Libertador 14806            Acassuso                                    Buenos Aires                                                Argentina
  Banco Macro S.A. - Casa Central                                     Av. Eduardo Madero N1182                C1106ACY                                    Ciudad Autonoma de Buenos Aires                             Argentina
  Bank of America                                                     80 South 8th Street                                                                 Minneapolis                       MN             55402
  Bank of America                                                     181 Bay Street, Suite 400                                                           Toronto                           Ontario        M5J 2V8    Canada
  Bank of Montreal                                                    100 King Street W Main Floor                                                        Toronto                           Ontaio         M5X 1A3    Canada
  Bank of the West                                                    180 Montgomery Street                                                               San Francisco                     CA             94104
  Bank Of The West - Equipment
  Finance                                                             PO Box 7167                                                                         Pasadena                          CA             91109-7167
  Bar Ale Inc                                                         1011 5th Street                                                                     Williams                          CA             95987
                                                                      Attn: Matthew G Summers & Laurel D      919 N Market Street 11th
  Bar ALE, Inc.                        c/o Ballard Spahr LLP          Roglen                                  Floor                                       Wilmington                        DE             19801-3034
  Bar U Farms LLC                                                     83671 Hwy 14                                                                        Elgin                             NE             68636
  Bar U Farms LLC & Bank Of Elgin                                     83671 Highway 14                                                                    Elgin                             NE             68636
  Barrett Anderson                                                    639 Barber Cres                                                                     Weyburn                           Saskatchewan   S4H 0M9    Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                           Page 3 of 43
                                                                Case 21-11002-KBO                     Doc 67-1               Filed 07/20/21     Page 5 of 44
                                                                                                    Pipeline Foods, LLC, et al
                                                                                                                 Mailing Matrix



                  Name                             Attention                  Address 1                       Address 2           Address 3                      City          State           Zip         Country
  Barry Isaac & Barbara Isaac                                   Box 70                                                                        Southey                   Saskatchewan       S0G 4P0   Canada
  Basp Trading Pty Ltd                                          70 Racecourse Road                 Suite 22                                   North Melbourne           Victoria           3051      Australia
  Batalden Ryan/Batalden Farm                                   39474 County Rd 11                                                            Lamberton                 MN                 56152
  Bauer Aaron                                                   1791 Goldfinch Ave                                                            Audubon                   IA                 50025
  Bauer Terry                                                   1704 Goldfinch Ave                                                            Audubon                   IA                 50025
  Bay Farms Inc./Bruce/Amy                                      1068 M. Ave                                                                   Jefferson                 IA                 50129
  Bayshore Farms                                                4890 Bay Park Rd                                                              Unionville                MI                 48767
  BCJ Farm - Brad & Chanel Johnson                              241 Longview                                                                  Homestead                 MT                 59242
  Beachy Dan J                                                  1247 Indiana Ave.                                                             Hazleton                  IA                 50641
  Beachy Jacob & Ida/Oak Ridge Farm                             13727 County Road 32                                                          Bertha                    MN                 56437
  Bear Park Trucking, LLC                                       1459 46th Ave S                                                               Moorhead                  MN                 56560
  Beazley Group                                                 333 West Wacker Drive Suite 1400                                              Chicago                   IL                 60606
  Bece LLP                                                      7259 Sawmill Road                                                             Dublin                    OH                 43016
  Becker Bros. Trucking Inc.                                    PO Box 226                                                                    Burt                      IA                 50522

  Beechwood Agri Services Inc - Parkhill                        123 Parkhill King Street                                                      Parkhill                  Ontario            N0M 2K0   Canada
  Ben Braun & Susan Braun                                       Box 97                                                                        La Crete                  Alberta            T0H 2H0   Canada
  Bendale Berkley Marketing Ltd                                 715 - 3333 Brown Road                                                         Richmond                  British Columbia   V6X 0P6   Canada
  Bender Farms                                                  32050 Hwy 1200.                                                               Oregon                    MO                 64473
  Benny Krahn                                                   Box 1497                                                                      La Crete                  Alberta            T0H 2H0   Canada
  Benson James And Karen                                        25475 515 th Ave                                                              Austin                    MN                 55912
  Berg Electric                                                 60620 Gary Rd                                                                 Atlantic                  IA                 50022
  Berg Farms Ltd                         C/O Karl Berg          Box 704                                                                       Consort                   Alberta            T0C1B0    Canada
  Berg Jon E / American Federal Bank                            PO Box 267                                                                    Hillsboro                 ND                 58045
  Bergfalk Dale                                                 8505 540th St                                                                 Rush City                 MN                 55069
  Bergland Transport Ltd.                                       344154 Ebenezer Road                                                          Mount Elgin               Ontario            N0J 1N0   Canada
  Bergwerff Organic India Pvt. Ltd.                             Pithampur., Indore, Dhar                                                      Pradesh                   Madhya             454775    India
  Bernard Unrau                                                 Box 2234                                                                      La Crete                  Alberta            T0H 2H0   Canada
  Bernhard W Dyck                                               Box 55                                                                        Preeceville               Saskatchewan       S0A 3B0   Canada
  Best Packaging Systems Inc                                    2111 Hill Drive                                                               Owatonna                  MN                 55060
  Betsy Dahl                                                    47213 290th Ave                                                               Rolfe                     IA                 50581
  BHB Welding Inc                                               Box 471                                                                       Sedalia                   Alberta            T0J 3C0   Canada
  Bickner Trucking                                              Box 177                                                                       Vanguard                  Saskatchewan                 Canada
  Big Lou's Lumber                                              405 Sumner St.                     Box 1300                                   Esterhazy                 Saskatchewan       S0A 0X0   Canada
  Big Sky Grazing Co.                                           PO Box 65                                                                     Acme                      Alberta            T0M 0A0   Canada
  Birds & Bees Farmery Inc                                      Box 110                                                                       Brosseau                  Alberta            T0B 0P0   Canada
  BK Commodities Inc                                            558 W Campbell Street                                                         Minden                    NE                 68959
  Black Bamboo Enterprises                                      Tucuman 1, Piso 4                                                             Buenos Aires              BA
  Black Dog Enterprises                                         Box 473                                                                       Unity                     Saskatchewan       S0K 2C0    Canada
  Black Greg                                                    20783 Road N                                                                  Cortez                    CO                 81321
  Black Hills Energy                                            PO Box 6001                                                                   Rapid City                SD                 57709
  Black Hills Energy - 6001                                     PO Box 6001                                                                   Rapid City                SD                 57709-6001
  Blackstrap, Inc.                                              E Hwy 275 Box 285                                                             Neligh                    NE                 68756
  Blaine & Bernice Kliever                                      Box 511                                                                       Elk Horn                  Manitoba           R0M 0N0
  Blake Termite And Pest Control                                36890 State Hwy Ww                                                            Campbell                  MO                 63933
  Blake, Cassels & Graydon LLP                                  199 Bay Street                     Suite 4000                                 Commerce Court West       Toronto            M5L 1A9
  Blickenstaff Bryce                                            57242 Minnesota St                                                            New York Mills            MN                 56567
  Blickenstaff Bryce And Central Mn
  Credit Union                                                  406 Morning Dove Lane                                                         New York Mills            MN                 56567
  Blitterswijk Farms                                            Box 53                                                                        Quill Lake                Saskatchewan       S0A 3E0    Canada
  Blommel Craig                                                 11256 290th Street                                                            Eagle Bend                MN                 56446
  Blooming Prairie Public Utilities                             333 2ND AVE NE                     PO BOX 55                                  Blooming Prairie          MN                 55917
  Blue Bomber Logistics LLC                                     290 Silver Maple Ct                                                           Mount Wolf                PA                 17347
  Blue Cross Blue Shield                                        PO Box 860448                                                                 Minneapolis               MN                 55486-0448
  Blue Cross Blue Shield of Canada                              185 The West Mall Suite 610                                                   Etobicoke                 Ontario            M9C 5P1    Canada
  Blue Cross Blue Shield of Minnesota                           PO Box 64560                                                                  St. Paul                  MN                 55164
  Blue Cross Blue Shield of Minnesota                           3535 Blue Cross Rd                                                            Eagan                     MN                 55122
  Blue Earth County Fsa Office                                  1160 South Victory Dr                                                         Mankato                   MN                 56001
  Blue Marble Global Payroll                                    1849 Green Bay Road Suite 280                                                 Highland Park             IL                 60035
  Blue River Organic Seeds                                      2326 230th Street                                                             Ames                      IA                 50014
  Bmh Trucking, LLC                                             4971 S Trinity Rd                                                             Hershey                   NE                 69143
  BMO Harris Bank, NA                    Attn: Candice Korkis   111 W Monroe St. Ste 19E                                                      Chicago                   IL                 60603
  Bnsf Logistics, LLC                                           2710 S 48th Street                                                            Springdale                AR                 72762
  BNSF Railway Company                                          3110 Solutions Center                                                         Chicago                   IL                 60677
  Board Of Public Works                                         111 E Laclede                                                                 Malden                    MO                 63863

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                        Page 4 of 43
                                                               Case 21-11002-KBO              Doc 67-1             Filed 07/20/21      Page 6 of 44
                                                                                            Pipeline Foods, LLC, et al
                                                                                                       Mailing Matrix



                  Name                           Attention                   Address 1             Address 2            Address 3                       City         State        Zip         Country
  Bob D. Mcconville                                            39439 Rd 726                                                         Indianola                  NE             69034
  Bob Greffard                                                 Box 83                                                               Fir Mountain               Saskatchewan   S0H 1P0   Canada
  Bob Spenner                                                  740 South Colfax Street                                              West Point                 NE             68788
  Bobby Gladden                                                1306 4th Ave NW                                                      Austin                     MN             55912
  Bobby Mcleod                                                 Box 74                                                               Miniota                    Manitoba       R0M 1M0   Canada
  Bobs Electric LLC                                            333 2nd Avenue SW                                                    Cresco                     IA             52136
  Boer Commodities                                             PO Box 27526                                                         Fresno                     CA             93729
  Bollore Logistques Canada Inc                                3400 Douglas B Floreani                                              Ville St-Laurent           Quebec         H4S 1V2   Canada
  Bontrager Joni                                               3264 430th St.                                                       Riceville                  IA             50466

  Boone Cable Works & Electronics, Inc                         1773 219th Lane/Box 429                                              Boone                      IA             50036
  Borcherding Mike                                             549 170th St.                                                        Latimer                    IA             50452
  Border Transport                                             Rr 8-41-9                                                            Lethbridge                 Alberta        T9J 4P4   Canada
  Borntrager Joseph M.                                         1401 175th St                                                        Independence               IA             50644
  Borntreger Andy J                                            20646 45th Street                                                    Cresco                     IA             52136
  Borntreger Daniel C                                          31701 460th St.                                                      Mcintire                   IA             50455
  Borntreger Daniel L                                          21967 120th St.                                                      Harmony                    MN             55939
  Borntreger David S                                           1208B Marks Hill Rd                                                  Northwood                  IA             50459
  Borntreger Eli J                                             5079 Unity Ave                                                       Cresco                     IA             521360
  Borntreger John D/Plainview Organic                          23664 County Rd 44                                                   Harmony                    MN             55939
  Borntreger John L                                            3161 470th ST                                                        Mcintire                   IA             50455
  Borntreger John M                                            5024 Nuthatch Ave.                                                   Northwood                  IA             50459
  Borntreger John S                                            1204B Mark's Hill Road                                               Northwood                  IA             50459
  Borntreger Levi L                                            10785 County Road 15                                                 Harmony                    MN             55939
  Borntreger Mose S. / Belgium Farm                            4574 Walnut Ave                                                      Mcintire                   IA             50455
  Borntreger Rudy S.                                           5023 Nuthatch Ave                                                    Northwood                  IA             50459
  Borntreger Willie L                                          1439 Elk Street                                                      Murray                     IA             50174
  Boyd Station LLC                                             557 Elysburg Road                                                    Danville                   PA             17821
  Boyer Trucks                                                 2425 Broadway St Ne                                                  Minneapolis                MN             55413
  Boyer Ventures Ltd                                           Box 2125                                                             La Crete                   Alberta        T0H 2H0   Canada
  Brad & Sharon Steinke                                        Box 42                                                               Mantario                   Saskatchewan   S0L 2J0   Canada
  Brad Rabiey                                                  11033 101 Street                                                     Peace River                Alberta        T8S 1L5   Canada
  Braden Batt                                                  Box 96                                                               Alameda                    Saskatchewan   S0C 0A0   Canada
  Bradley Dietz                                                136 East 64th St / Apt 8C                                            New York                   NY             10065
  Brandon Klemmensen                                           9184 SW 37th Avenue                                                  Hope                       MN             56046
  Brase Phil                                                   9853 Crane Creek Road                                                Waseca                     MN             56093
  Bratara Acres Inc                                            Box 445                                                              Kerrobert                  Saskatchewan   S0L 1R0   Canada
  Bratney Equipment Company Inc                                3400 109th Street                                                    Des Moines                 IA             50322
  Bratton Rod                                                  16338 County Road 1                                                  Morris                     MN             56267
  Brenda Smith                                                 2911 94th Way                                                        Brooklyn Park              MN             55444
  Brett & Sheri Buckingham                                     Box 1821                                                             Yorkton                    Saskatchewan   S3N 3R2   Canada
  Brett Duffy                                                  2606 W 40th St                                                       Minneapolis                MN             55410
  Brett Shields                                                3099 Highway P46                                                     Mount Ayr                  IA             50854
  Brian & Jenny Turton                                         Box 781                                                              Carnduff                   Saskatchewan   S0C 0S0   Canada
  Brian Doyle                                                  6593 Tanager Lane                                                    Eden Prairie               MN             55346
  Brian Forray                                                 Estanislao del Campo 128                                             Acassuso                   Buenos Aires   1641      Argentina
  Brian Henderson                      Attn: Brian Henderson   3120 350th St                                                        Ellsworth                  IA             50075
  Brian Krause                                                 5440 32nd Ave S                                                      Minneapolis                MN             55417
  Brickhouse Farm, LLC                                         24451 265 Ave                                                        Long Prairie               MN             56347
  Britain Pfaff                                                3953 38th Street Se                                                  Tappen                     ND             58487
  Brn Lawn & Landscape LLC                                     7812 SW 82nd Ave                                                     Ellendale                  MN             56026
  Bro Srl                                                      Esteban Piacenza 433        Oncativo, Rio Segundo                    Cordoba                    CO
  Brody Beliveau / Dustin Beliveau                             Box 171                                                              Rockglen                   Saskatchewan   S0H 3R0   Canada
  Brody Pullman                                                329 West Street             PO Box 28                                Protivin                   IA             52163
  Brookside Inc                                                17544 440th Ave                                                      Clitherall                 MN             56524
  Brookside Inc And Agcountry Farm
  Credit Services                                              17544 440th Ave                                                      Clitherall                 MN             56524
  Broskoff Structures Inc                                      Box 243                                                              Geneva                     MN             56035
  Brower Calvin And Justin                                     48279 Town Hall Rd.                                                  Brooten                    MN             56316
  Brown Jeff And Central Minnesota
  Credit Union                                                 22183 300th ST                                                       Browerville                MN             56438
  Brown Mary                                                   454 W Jackson Street                                                 Woodstock                  IL             60098
  Brown's Family Farm Dba Small
  Grains Production                                            4008 38th Ave Ne                                                     Esmond                     ND             58332
  Bruce Oakley Inc                                             PO Box 17880                                                         North Little Rock          AR             72117

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                             Page 5 of 43
                                                                       Case 21-11002-KBO                        Doc 67-1                Filed 07/20/21          Page 7 of 44
                                                                                                              Pipeline Foods, LLC, et al
                                                                                                                            Mailing Matrix



                  Name                             Attention                          Address 1                          Address 2                Address 3                     City        State          Zip            Country
  Bruce Oakley, Inc                                                     1250 E Moore Lake Drive, Suite 200                                                    Minneapolis              MN              55432
  Bruere Family Farms                                                   12119 Stratford Drive, Suite B                                                        Clive                    IA              50325
  Bruneau Farms Ltd                                                     Box 374                                                                               Willow Bunch             Saskatchewan    S0H 4K0      Canada
  Brushvale Seed Inc.                    Attn: Jon Miller               1656 280th St                                                                         Breckenridge             MN              56520
  Brushvale Seed, Inc.                   c/o Hogan McDaniel             Attn: Garvan F McDaniel              1311 Delaware Avenue                             Wilmington               DE              19806
                                         c/o Anderson, Bottrell, Sanden                                      4132 30th Avenue South,
  Brushvale Seed, Inc.                   & Thompson                     Attn: Michael L Gust                 Suite 100                       PO Box 10247     Fargo                    ND              58106-0247
  Bryan Cave Leighton Paisner Llp                                       161 North Clark Street               Suite 4300                                       Chicago                  IL              60601-3315
  Bryan Lips / Castle Rock Bank                                         9306 190th St East                                                                    Faribault                MN              55021
  Bryer Thompson                                                        409 3rd St Se                                                                         Cresco                   IA              52136
  Bs And B Pressure Safety
  Management LLC                                                        PO Box 470424                                                                         Tulsa                    OK              74147-0424
  Buckeye Transfer Realty, LLC                                          41738 Esterly Drive                  PO Box 45                                        Columbiana               OH              44408
  Buckwheat Growers                                                     206 Aldrich Avenue Se                                                                 Wadena                   MN              56482
  Buckwheat Growers Assn Of Mn                                          206 Aldrich Ave Se                                                                    Wadena                   MN
  Budach Implement Inc                                                  PO Box 476                                                                            New Richland             MN              56072
  Budde Marilyn                                                         7500 York Ave S                                                                       Edina                    MN              55435
  Buhl Farm, Trevor Buhl                                                Site 206, Box 9, RR2                                                                  Saskatoon                Saskatchewan    S7K 3J5      Canada
  Bulk Loads Now, LLC                                                   3625 McLean Rd                                                                        Ozark                    MO              65721
  Bulk Matrix LLC                                                       PO Box 56346                                                                          Atlanta                  GA              30343
  Bulk Process Equipment Inc                                            27383 Roanoke St NW                                                                   Isanti                   MN              55040
  Bunge Argentina S.A.                                                  25 De Mayo 501                                                                        Buenos Aires             Buenos Aires                 Argentina
  Bunne Joe                                                             17415 770th Ave                                                                       Ostrander                MN              55961
  Bunne Robert                                                          17415 770th Ave                                                                       Ostrander                MN              55961
  Bur-Trans Inc.                                                        1522 Atwood Rd                                                                        Moravia                  NY              13118
  Burdorf Gary E.                                                       R.R. 2 Box 37                                                                         Arlington                MN              55307
  Burgardt Nick / Nicks Naturals                                        2770 James Ave                                                                        Britt                    IA              50423
  Burggraff Ryan And Jennifer                                           17119 80th Ave NW                                                                     Royalton                 MN              56373
  Burke Bros-2                                                          1907 2Nd Ave Sw                                                                       Austin                   MN              55912
  Burke County Treasurer                                                PO Box 340                                                                            Bowbells                 ND              58721
  Burke-Divide Electric Co-Op                                           9549 Hwy 5 PO Box 6                                                                   Columbus                 ND              58727
  Burke-Divide Electric Co-Op                                           PO Box 6                                                                              Columbus                 ND              58727
  Bushman Organic Farms                                                 1047 202nd Ave                                                                        Fort Atkinson            IA              52144
  Business Media Solutions (Russell
  Associates)                                                           229 South Main Street                                                                 Le Sueur                 MN              56058
  Butler Family Farms Inc                                               5430 S Malta Rd                                                                       Malta                    IL              60150
  Byron Chris                                                           32425 80th St                                                                         Waseca                   MN              56093
  C & A Scale Service Inc                                               PO Box 270                                                                            Crescent                 IA              51526
  C & S Organics, LLC                                                   76266 Road 429                                                                        Lexington                NE              68850
  C & S Vending Co Inc                                                  PO Box 876                                                                            Faribault                MN              55021
  C&H Bumbac Farms Inc                                                  Box 1991                                                                              Assiniboia               Saskatchewan    S0H 0B0      Canada
  C&J Farms                                                             811 Cr 154                                                                            Carpenter                WY              82054
  C&W Organics                                                          Box 23                                                                                Griffin                  Saskatchewan    S0C 1G0      Canada
  C-S Agrow Service                                                     PO Box 98                                                                             Calumet                  IA              51009
  C-W Valley Co-Op                                                      PO Box 69                                                                             Wolverton                MN              56594
  C.H. Robinson Company, Inc.                                           14701 Charlson Road                  Suite 1400                                       Eden Prairie             MN              55347
  C.R. England, Inc.                                                    England Logistics, Inc.              1325 S 4700 W                                    Salt Lake City           UT              84104
  C3 Farms Inc                                                          Box 296                                                                               Climax                   Saskatchewan    S0N 0N0      Canada
  Caleb Vereide                                                         2415 Sunflower Lane Ne                                                                Owatonna                 MN              55060
  California Agri Inspection Co., Ltd.                                  2500 Del Monte Street, Suite 1                                                        West Sacramento          CA              95691
  California Franchise Tax Board                                        PO Box 1468                                                                           Sacramento               CA              65812
  Calisa                                                                Estacion Racedo, Diamante            Privincia Entre Rios.                            Buenos Aires             Buenos Aires                 Argentina
  Calvin & Carri Dahl                                                   Box 146                                                                               Consul                   Saskatchewan    S0N 0P0      Canada
  Campagne Family Farms                                                 Box 66                                                                                Willow Bunch             Saskatchewan    S0H 4K0      Canada
  Canada Organic Trade Association                                      4 Florence Street                    Suite 210                                        Ottawa                   Ontario         K2P 0W7      Canada
                                                                        9-6975 Meadowvale Town Centre
  Canada Unlimited Inc.                                                 Circle                               Suite 418                                        Mississaugo              Ontario         L5N 2V7      Canada
  Canadian Food Inspection Agency                                       PO Box 6199                          33 Weldon Street, Suite 100                      Moncton                  New Brunswick   E1C 8R2      Canada
  Canadian Grain Commission                                             303 Main Street                                                                       Winnipeg                 Manitoba        R3C 3G8      Canada
  Canadian Grain Commission                                             100-303 Main St                                                                       Winnipeg                 Manitoba        S0J 5Z0      Canada
  Canadian Linen & Uniform Service                                      PO Box 1366                                                                           Regina                   Saskatchewan    S4P 3B8      Canada
  Canadian National Railway-Cad Funds                                   PO Box 293                                                                            Cozad                    NE              69130
  Canadian Pacific Railway - Cn                                         PO Box 1289 Main Post Office                                                          Winnipeg                 Manitoba        R3C 2Z1      Canada
  Canadian Pacific Railway Company                                      7550 Ogden Dale Road SE                                                               Calgary                  Alberta         T2C 4X9      Canada
  Canadian Pacific Railway-Us Funds                                     8290 Collection Centre Dr                                                             Chicago                  IL              60693

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                         Page 6 of 43
                                                                 Case 21-11002-KBO                       Doc 67-1               Filed 07/20/21     Page 8 of 44
                                                                                                       Pipeline Foods, LLC, et al
                                                                                                                    Mailing Matrix



                   Name                            Attention                    Address 1                     Address 2              Address 3                      City         State        Zip           Country
  Cando Rail Services                                            Unit 400 - 740 Rosser Avenue                                                    Brandon                   Manitoba       R7A 0K9      Canada
  Canest Transit Montreal                                        1250 E Moore Lake Drive, Suite 200                                              Minneapolis               MN             55432
  Canest Transit Montreal                                        3700 Rue Notre-Dame Est                                                         Montreal                  Quebec         H1W 2J8      Canada
  Canmar Farm Ltd.                                               2480 Sandra Schmirler Way                                                       Regina                    Saskatchewan   S4W 1B7      Canada
  Canseed Equipment Ltd.                                         810 66th Street East                                                            Saskatoon                 Saskatchewan   S7P 0E4      Canada
  Cappel Certified Seed Inc                                      12629 E Illinois Rt 38.                                                         Rochelle                  IL             61068
  Caprock Land Company LLC                                       1012 Calle Lento                                                                Santa Fe                  NM             87501
  Carl Olson                                                     Box 122                                                                         Medstead                  Saskatchewan   S0M 1W0      Canada
  Carlos & Donna Mae Duque Farm                                  Box 73                                                                          Cereal                    Alberta        T0J 0N0      Canada
  Carlson Kenneth                                                6975 County Rd 66                                                               Kulm                      ND             58456
  Carmabe S.A.                                                   Ruta Nac 18, Km 204                                                             San Salvador              Entre Rios                  Argentina
  Carquest Auto Parts                                            PO Box 404875                                                                   Atlanta                   GA             30384-4875
  Carrigan Macdougall                                            5203 Walkers Drive                                                              Strathroy                 Ontario        N7G 3H5      Canada
  Carroll John T                                                 17949 State Hwy 105                                                             Austin                    MN             55912
  Carter Day International Inc.                                  500 73rd Ave NE                                                                 Minneapolis               MN             55432
  Carwell Farms Partnership                                      1207 Yorkshire Cove                                                             Jonesboro                 AR             72401
  Casat Farms Ltd.                                               Box 22                                                                          Claydon                   Saskatchewan   S0N0M0       Canada
  Cascade Milling, LLC                                           PO Box 187                           310 Camelia St NE                          Royal City                WA             99357
  Casey Acres 70 Ltd                                             Box 392                                                                         Tompkins                  Saskatchewan   S0N 2S0      Canada
  Casey Jones                                                    Box 124                                                                         Cadillac                  Saskatchewan   S0N 0K0      Canada
  Casey Jones, Chisty, Dallas, Clint
  Jones                                                          Box 124                                                                         Cadillac                  Saskatchewan   S0N 0K0      Canada
  Casper Plumbing & Heating Inc                                  804 Pole Line Rd                     PO Box 318                                 Decorah                   IA             52101
  Cass County Treasurer                 Attn: Ashley McDermott   5 West 7th Street                    Cass County Courthouse                     Atlantic                  IA             50022
  Ce Maintenance Solutions                                       PO Box 39                                                                       Whitewood                 Saskatchewan   S0G 5C0      Canada
  Cedar River Organics LLC                                       444 2nd St SW                                                                   Blooming Prairie          MN             55917
  Cee Pee Organic Farms                                          Box 335                                                                         Langham                   Saskatchewan   S0K 2L0      Canada
  CEEC Inc                                                       PO Box 205                                                                      Wabasso                   MN             56293
  Central Energy Services                                        PO Box 940                                                                      Gull Lake                 Saskatchewan   S0N 1A0      Canada
  Central Farm LLC                                               20041 70 Rd                                                                     Lebanon                   KS             66952
  Central Farm Service                                           233 West Ciro St                     PO Box 68                                  Truman                    MN             56088
  Central Plains Organic Farmers Assoc.
  Association                                                    1890 88th Rd.                                                                   Golf                      KS             66428
  Central Valley Ag                                              PO Box 429                           2803 N Nebraska Ave                        York                      NE             68467
  Central Valley Ag Coop                                         PO Box 429                           2803 Nebraska Ave                          York                      NE             68467
  Central Valley Ag Transport, Inc                               605 North 29054                      PO Box 159                                 Elgin                     NE             68636
  Century Farm Organics LLC                                      4440 230 Ave                                                                    Clarkfield                MN             56223
  Centurylink                                                    PO Box 2956                                                                     Phoenix                   AZ             85062-2956
  Ceres Consulting, LLC                                          3808 Cookson Road                                                               East Saint Louis          IL             62201-2126
  CFS Pellets Inc                                                2566 Rockwood Ave S.W.                                                          Cokato                    MN             55321
  CGB - Ohio Valley Region                                       23474 Network Place                                                             Chicago                   IL             60673-1234
  Chaplin Grain Corp                                             400 4th Ave                                                                     Chaplin                   Saskatchewan   S0H 0V0      Canada
  Chaplin Grain Corp.                                            322 4th St.                                                                     Chaplin                   Saskatchewan   S0H0V0       Canada
  Chaplin Grain LLC                     Attn: Alex & Ron         322 4th Ave.                                                                    Chaplin                   SK             S0H 0V0      Canada
  Charles Cattle Co. Ltd.                                        Box 22                                                                          Stoughton                 Saskatchewan   S0G4T0       Canada
  Charles Commodity Consulting Ltd.                              Box 22                                                                          Stoughton                 Saskatchewan   S0G4T0       Canada
  Charles Eisler                                                 2358 Robin Lane                                                                 Mound                     MN             55364
  Charles Marc Ell                                               2931 Montreal Cres                                                              Regina                    Saskatchewan   S4P 2W6      Canada
  Charm Sciences Inc                                             659 Andover Street                                                              Lawrence                  MA             01843-1032
                                                                                                      Garden Lane 333 Han Zhong
  Chen Hui Alyssa                                                Flt 1301 13/F Blk 2 He Bin           RD                                         Shanghai                                            China
  Chicago Freight Car Leasing Co                                 425 N Martingale Rd, 6th Floor                                                  Schaumburg                IL             60173
  Chicos Aaron                                                   616 Johnson St                                                                  Hartland                  MN             56042
  Chirpich Don                                                   407 9th Ave Sw                                                                  Wells                     MN             56097
  Chris & Andrea Koller                                          35194 351St Lane                                                                Lesueur                   MN             56058
  Chris Larson                                                   Box 485                                                                         Shaunavon                 Saskatchewan   S0N 2M0    Canada
  Chris Thompson                                                 45395 Road 450                                                                  Elm Creek                 NE             68836
  Christine Lueschow                                             317 3rd Ave West                                                                Cresco                    IA             52136
  Christofferson Pumping, LLC                                    1361 Littlefield Dr                                                             Elk Horn                  IA             51531
  Christopher Mowers                                             17125 Trillium Ln                                                               Big Lake                  MN             55309
  Christopher Spurlock                                           5112 Ortega St                                                                  Sacramento                CA             95820
  CHS Inc - Crop Nutrients                                       PO Box 64089                                                                    St. Paul                  MN             55164-0089
  CHS Inc.                                                       NW 9365                              PO Box 1450                                Minneapolis               MN             55485
  CHS Sunprairie                                                 PO Box 309                                                                      Bowbells                  ND             58721
  Chubb                                                          525 W Monroe Street Suite 700                                                   Chicago                   IL             60661

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                            Page 7 of 43
                                                                 Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 9 of 44
                                                                                                      Pipeline Foods, LLC, et al
                                                                                                                    Mailing Matrix



                    Name                         Attention                     Address 1                         Address 2           Address 3                      City         State        Zip         Country
  Chubb                                                          One Beaver Valley Road                                                          Wilmington                DE             19803
  Chubb                                                          436 Walnut Street                                                               Philadelphia              PA             19106
  Chubb/Illinois Union Insurance                                 525 W. Monroe St Suite 700                                                      Chicago                   IL             60661
  Cigna                                                          900 Cottage Grove Road                                                          Bloomfield                CT             06002
  Cimarron Valley Railroad, L.C.                                 PO Box 1444                                                                     Ogden                     UT             84402-1444
  Cindy Skovgaard                                                87 Quiring Bay                                                                  Winnipeg                  Manitoba       R2G 1Y5    Canada
  Cintas                                                         PO Box 88005                        Cintas Loc #731                             Chicago                   IL             60680-1005
  Cintas Corporation - 631025                                    PO Box 631025                                                                   Cincinnati                OH             45263 1025
  Cintas Corporation No 2                                        PO Box 650838                                                                   Dallas                    TX             75265-0838
  Cintas Fire Protection                                         PO Box 636525                                                                   Cincinnati                OH             45263-6525
  City Laundering Co                                             PO Box 622                                                                      Oelwein                   IA             50662
  City of Cresco                                                 13 N Park Place                                                                 Cresco                    IA             52136
  City Of Cresco                                                 130 North Park Place                                                            Cresco                    IA             52136
  City of Ellendale                                              106 6th Ave W PO Box 385                                                        Ellendale                 MN             56026
  City Of Ellendale                                              PO Box 385                                                                      Ellendale                 MN             56026
  City of Lignite                                                PO Box 232                                                                      Lignite                   ND             58752
                                       Assessment and Taxation
  City Of Winnipeg                     Depart                    457 Main Street                                                                 Winnipeg                  Manitoba       R3B 1B5      Canada
  Cj&K Farm Co Ltd                                               Box 72                                                                          Lancer                    Saskatchewan   S0N 1G0      Canada
  CJW Farms Ltd.                                                 Box 837                                                                         Lanigan                   Saskatchewan   S0K 2M0      Canada
  Clarence Wick                                                  General Delivery                                                                Domremy                   Saskatchewan   S0K 1G0      Canada
  Clark Miller                                                   85168 487th Avenue                                                              Chambers                  NE             68725
  Clark Miller & Chambers State Bank                             85168 487th Avenue                                                              Chambers                  NE             68725
  Clark Specialty Grains, LLC                                    22530 S Banner Rd                                                               Gothenburg                NE             69138
  Clark Weinbender                                               Box 301                                                                         Morse                     Saskatchewan   S0H 3C0      Canada
  Clark-Bell Farms, LLC                                          6461 Jacoby Road                                                                Belding                   MI             48809
  Clarkson Grain Company                                         PO Box 80                                                                       Cerro Gordo               IL             61818
  Clay County Auditor-Treasurer                                  807 11th St N                       PO Box 280                                  Moorhead                  MN             56561-0280
  Clay County Farm Service Agency                                120 W Fairfield St                                                              Clay Center               NE             68933
  Clean Queens                                                   604 Mathews                                                                     Sikeston                  MO             63801
  Clear Creek Acres LLC                                          5727 440th St                                                                   West Bend                 IA             50597
  Clearview Farms Inc                                            Box 854                                                                         Radville                  Saskatchewan   S0C 2G0      Canada
  Cleator Organic Farms                                          Se 12-30-16 W2                                                                  Wynyard                   Saskatchewan   S0A 4T0      Canada
  Clifford G. Doka                                               Box 115                                                                         Kipling                   Saskatchewan   S0G 2S0      Canada
  Cm Transport LLC                                               PO Box 243                                                                      Holcomb                   KS             67851
  Coalition                                                      1160 Battery Street Suite 350                                                   San Francisco             CA             94111
  CoBank ACB                                                     PO Box 5110                                                                     Denver                    CO             80217
  Coel Dowling                                                   1710 East Rose Street                                                           Owatonna                  MN             55060
  Coffman Tom                                                    56115 120th Ave                                                                 West Concord              MN             55985
  Colby Frazer                                                   3169 E Bank Road                                                                Lime Springs              IA             52155
  Colby Herman                                                   Box 104                                                                         Earl Grey                 Saskatchewan   S0G 1J0      Canada
  Cole Crooks                                                    Box 1121                                                                        Weyburn                   Saskatchewan   S4H 2L3      Canada
  Colfax                                                         PO Box 37                                                                       Colfax                    ND             58018
  Colin & Amanda Bouchard              Colin Bouchard            PO Box 1535                                                                     Outlook                   Saskatchewan   S0L 2N0      Canada
  Colin Denis                                                    Box 38                                                                          Domremy                   Saskatchewan   S0K 1G0      Canada
  Colin Wiegman                                                  16548 Zirconium St. NW                                                          Ramsey                    MN             55303
  Collins Family Partnership                                     873 100th Ave SE                                                                Murdock                   MN             56271
  Colorado Corn Board                                            127 22nd Street                                                                 Greely                    CO             80631
  Colorado Department of Agriculture                             305 Interlocken Parkway                                                         Broomfield                CO             80021
  Colorado Department of Revenue       Taxation Division         1375 Sherman St.                                                                Denver                    CO             80203
  Colorado Wheat Administrative
  Committee                                                      4026 S Timerline Rd                 Suite 100                                   Fort Collins              CO             80525
  Colten Sander & Christiane Sander                              Box 3                                                                           Beechy                    Saskatchewan   S0L 0C0      Canada
  Colton Osborn                                                  42720 Rd 763                                                                    Cozad                     NE             69130
  Colton Osborn And Farmop Capital
  LLC                                                            42720 Rd 763                                                                    Cozad                     NE             69130
  Colvin Steve                                                   73363 Hillendale Drive                                                          Albert Lea                MN             56007
  Comcast Business                                               PO Box 37601                                                                    Philadelphia              PA             19101
  Comcast Business                                               PO Box 60533                                                                    City Of Industry          CA             91716-0533
  Commodity Services, Inc                                        1501 South State St.                Suite 200                                   Fairmont                  MN             56031
  Compeer Financial                                              2950 N. Main St.                    Suite 1                                     Princeton                 IL             61356
  Compeer Financial PCA and Compeer                                                                  50 South Sixth Street Suite
  Financial FLCA                       c/o Stinson LLP           Attn: Adam Nathe and Edwin Caldie   200                                         Minneapolis               MN             55402
  Compeer Financial, ACA                                         2600 Jenny Wren Trail                                                           Sun Prairie               WI             53590-7046
  Compuweigh Corporation                                         50 Middle Quarter Rd                                                            Woodbury                  CT             6798

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                         Page 8 of 43
                                                                    Case 21-11002-KBO                          Doc 67-1                 Filed 07/20/21     Page 10 of 44
                                                                                                              Pipeline Foods, LLC, et al
                                                                                                                             Mailing Matrix



                   Name                           Attention                        Address 1                              Address 2           Address 3                      City        State         Zip            Country
  Comway Trade Logistics LLC                                          3444 W 104th Terrace Hialeah                                                        Miami                     FL             33018
  Connecticut Departmnet of Revenue
  Services                                                            450 Columbus Blvd., Ste 1                                                           Hartford                  CT             06103
  Connectwise LLC                                                     28819 Network Place                                                                 Chicago                   IL             60673-1288
  Connor Ginskey                                                      1819 Creekside Dr Ne                                                                Owatonna                  MN             55060
  Continental Automotive Systems Inc
  934675                                                              PO Box 934675                          Reference: 595405                            Atlanta                   GA             31193-4675
  Cook Sanitation                                                     Box 27                                                                              Atlantic                  IA             50022
  Cook Sanitation                                                     706 W 8th St                                                                        Atlantic                  IA             50022
  Cooperative Elevator Co- Elkton
  Specialty                                                           4245 Pigeon Road                                                                    Elkton                    MI             48731
  Coordinated Business Systems Ltd                                    851 W. 128th St.                                                                    Burnsville                MN             55337
  Corn Marketing Program Of Michigan                                  13750 S. Sedona Parkway, Suite 5                                                    Lansing                   MI             48906
  Cornie Dyck                                                         Box 1891                                                                            La Crete                  Alberta        T0H 2H0      Canada
  Cornie Teichroeb                                                    Box 77                                                                              Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  Cornie Unrau                                                        Box 1521                                                                            La Crete                  Alberta        T0H 2H0      Canada
  Corporate Installations, LLC                                        17200 Medina Road                      Ste 500                                      Plymouth                  MN             55447
  Corporate Security Supply Ltd                                       891 Century Street                                                                  Winnipeg                  Manitoba       R3H 0M3      Canada
  Corporation Service Company                                         251 Little Falls Drive                                                              Wilmington                DE             19808
  Corporation Service Company                                         PO Box 2576                                                                         Springfield               MO             62708
  Cory Duque                                                          Box 232                                                                             Cereal                    Alberta        T0J 0N0      Canada
  Cory Family Farm Inc/ Community
  State Bank                                                          10941 NE 56th Street                                                                Elkhart                   IA             50073
  Cory Moss                                                           Box 4                                                                               Liebenthal                Saskatchewan   S0N 1L0      Canada

  Cotecna Inspeccion Argentina S.A.                                   Av. Alicia Moreau De Justo 170, Piso 2 Caba                                         Buenos Aires              Buenos Aires                Argentina
  Cotecna Paraguay                                                    R.I. 18 - Pitiantuta N° 488 C/                                                      Asuncion                                              Paraguay
  Countryside Farm LLC/Fehr John J                                    1402 40th Ave                                                                       West Bend                 IA             50597

  Countryside Transportation Service    Countryside Transportation Ser 3812 Bay Port Road                                                                 Sebewaing                 MI             48759
  Cowell Maryn                                                         9249 SW 62nd Avenue                                                                Ellendale                 MN             56026
  Coöperatieve Rabobank U.A., New       c/o Norton Rose Fulbright US Attn: H Stephen Castro and Eric
  York Branch                           LLP                            Daucher                               1301 Avenue of the Americas                  New York                  NY             10019-6022
  Coöperatieve Rabobank U.A., New       c/o Womble Bond Dickinson      Attn: Matthew P. Ward and Morgan L.   1313 North Market Street
  York Branch                           (US) LLP                       Patterson                             Suite 1200                                   Wilmington                DE             19801
  Craig Farms Trucking, LLC                                            9330 State Hwy 27 W                                                                Alexandria                MN             56308
  Craig Johnson                                                        7249 Sw 80th Ave                                                                   Owatonna                  MN             55060
  Craig R Dahms                                                        56892 195th Ave                                                                    Dodge Center              MN             55927
  Craig Sparrow                                                        Box 353                                                                            Vanscoy                   Saskatchewan   S0L 3J0      Canada
  Craig Tashjian                                                       1140 Avenue of the Americas 18th Fl                                                New York                  NY             10036
  Cresco Building Service Inc                                          521 2nd Avenue SW                                                                  Cresco                    IA             52136
  Crestview Organic Farms Inc                                          Box 1506                                                                           Assiniboia                Saskatchewan   S0H 0B0      Canada
  Cronin Farms Trucking Inc                                            5122 K Ave                                                                         Meriden                   IA             51037
  Crooked Creek Acres                                                  1584 Melwood Dr                                                                    Kerwood                   Ontario        N0M 2B0      Canada
  CROPP Cooperative                     Attn: Dustin Byl               1 Organic Way                                                                      La Farge                  WI             54639
  Cross Farm & Field Ltd                                               Box 564                                                                            Naicam                    Saskatchewan   S0K 2Z0      Canada
  Crowe LLP                                                            PO Box 71570                                                                       Chicago                   IL             60694-1570
  Crown Appraisals Inc                                                 2750 7th Ave South                                                                 Fargo                     ND             58103
  Crystal Valley Cooperative                                           721 W. Humphrey                       PO Box 210                                   Lake Crystal              MN             56055
  Crystal Valley Farms LLC DBA Miller
  Poultry LLC                           Attn: Cheri Bovee             3945 N State 327                                                                    Orland                    IN             467776
  Crystal Valley Farms LLC Dba Miller
  Poultry LLC                                                         PO Box 239                                                                          Orland                    IN             46776
  CSC                                                                 PO Box 7410023                                                                      Chicago                   IL             60674-5023
  CSX Transportation Inc                                              Csxt Na 145127                                                                      Chicago                   IL             60677
  CT Corporation                                                      PO Box 4349                                                                         Carol Stream              IL             60197
  Ctec Mechanical, LLC                                                1928 S Lincoln Ave                                                                  York                      NE             68467
  Culhane Robert And Elysian Bank                                     16286 510th Street                                                                  Waterville                MN             56096
  Culligan Soft Water Service Company                                 125 W Front Street                                                                  Owatonna                  MN             55060
  Culligan Water Conditioning Ltd                                     1200 Sargent Ave                                                                    Winnipeg                  Manitoba       R3E 0G1    Canada
  Cultivos La Indiana S.A.                                            9 De Julio 444                         Salliquelo                                   Buenos Aires                                        Argentina
  Cunningham Terry                                                    69620 135th St                                                                      Twin Lakes                MN             56089
  Curt Hassett Trucking Ltd.                                          Box 44                                                                              Claydon                   Saskatchewan   S0N 0M0    Canada
  Curt's Truck & Diesel Service Inc                                   370 24th Ave NW                                                                     Owatonna                  MN             55060
  Curtis Welding & Fabrication Inc                                    1507 2nd Street                        PO Box 302                                   Atlantic                  IA             50022

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                     Page 9 of 43
                                                              Case 21-11002-KBO                    Doc 67-1                Filed 07/20/21     Page 11 of 44
                                                                                                  Pipeline Foods, LLC, et al
                                                                                                                Mailing Matrix



                    Name                          Attention                 Address 1                        Address 2           Address 3                       City         State        Zip           Country
  Custom Built Pneumatics Inc                                 PO Box 453                                                                     Blue Earth                 MN             56013
  Custom Communications, Inc                                  1661 Greenview Drive Sw                                                        Rochester                  MN             55902
  Cv International, Inc. (CVI)                                795 Atlanta South Pkwy Suite 500                                               Atlanta                    GA             30349
  CWB National Leasing                                        1525 Buffalo Place                                                             Winnepeg                   Manitoba       R3T 1L9      Canada
  Cww LLC                                                     709 N 10th Ave                                                                 Walla Walla                WA             99362
  Cyber Advisors Inc                                          7550 Meridian Circle N             Suite 100                                   Maple Grove                MN             55369
  Cydney Froelich                                             5235 Carew St                                                                  Houston                    TX             77096
  Cyril Tessier                                               Box 697                                                                        Weyburn                    Saskatchewan   S4H 2K8      Canada
  Czeck Jim                                                   10336 Hwy 238                                                                  Bowlus                     MN             56314
  D&C Maccuish Farms                                          Box 116                                                                        Frobisher                  Saskatchewan   S0C 0Y0      Canada
  D&S Mudrik Farms                                            Box 4407                                                                       Melfort                    Saskatchewan   S0E 1A0      Canada
  D.R. Schaal Agency, Inc                                     219 River Ave. N                   PO Box 213                                  Belmond                    IA             50421
  Dagry Tooling Inc                                           5220 Lemond Road                                                               Owatonna                   MN             55060
  Dahl Betsy And Fsa                                          47213 290th Avenue                                                             Rolfe                      IA             50581
  Dahl Trucking                         Attn: Aaron Dahl      9240 Hwy 1 South                                                               Langdon                    ND             58249
  Dahlby Dale                                                 4851 Olive Ave                                                                 Northwood                  IA             50459
  Daily Maintenance Service                                   6521 Minnesota Lane N                                                          Maple Grove                MN             55311
  Dairy Biz LLC Dba Agrakey Solutions                         329 S 417 E                                                                    Jerome                     ID             83338
  Dairyland Packaging Usa LLC                                 2925 Church St.                                                                Corss Plains               WI             53528
  Dakota Agronomy Partners                                    Hwy 8 & 72nd St NW                                                             Bowbells                   ND             58721
  Dakota Fire Extinguishers                                   5100 S Broadway                                                                Minot                      ND             58701
  Dakota Prairie Lodge & Resort LLC                           35451 253rd Street                                                             Kimball                    SD             57355
  Dale Brook                                                  Box 998                                                                        Oxbow                      Saskatchewan   S0C 2B0      Canada
  Dale Dietzenbach                                            19456 Hwy 9                                                                    Cresco                     IA             52136
  Dale Hermans- Hermans Farm                                  710 E 10th Ave                                                                 Milbank                    SD             57252
  Dale Hoffman                                                701 8th Avenue NE                                                              Waseca                     MN             56093
  Dale Neudorf                                                Box 188                                                                        La Crete                   Alberta        T0H 2H0      Canada
  Dallas Logan & Tori Knudson                                 Box 385                                                                        Coronach                   Saskatchewan   S0H 0Z0      Canada
  Dalton Lueschow                                             503 5th Avenue W                                                               Cresco                     IA             52136
  Dan Folske                                                  9991 Highway 52                                                                Bowbells                   ND             58721-9402
  Daniel Beach / Chs Capital LLC                              29651 County Rd 1                                                              Eagle Bend                 MN             56446
  Daniel D. Stewart                                           PO Box 113                         413-1St Street                              Wolverton                  MN             56594
  Daniel Denis                                                Box 111                                                                        Domremy                    Saskatchewan   S0K 1G0      Canada
  Daniel Driedger                                             Box 1309                                                                       La Crete                   Alberta        T0H 2H0      Canada
  Daniel Faucher & Mona Faucher                               Box 334                                                                        Rockglen                   Saskatchewan   S0H 3R0      Canada
  Daniel Harms                                                Box 59                                                                         Buffalo Head Prairie       Alberta        T0H 4A0      Canada
  Daniel J Schiller                                           11013 So Co Rd 45                                                              Owatonna                   MN             55060
  Daniel P. Fehr                                              Box 131                                                                        Buffalo Head Prairie       Alberta        T0H 4A0      Canada
  Daniel Rilea                                                809 Valley Street                                                              Minot                      ND             58701
  Dankers Steve And Security State
  Bank Of Kenyon                                              35940 215th Ave                                                                Goodhue                    MN             55027
  Danny Klassen                                               Box 991                                                                        La Crete                   Alberta        T0H 2H0      Canada
  Danny Schropp                                               Box 15                                                                         Holdfast                   Saskatchewan   S0G 2H0      Canada
  Darall Snyder                                               Box 248                                                                        Bjorkdale                  Saskatchewan   S0E 0E0      Canada
  Darcy Boon                                                  Box 365                                                                        Maryfield                  Saskatchewan   S0g 3K0      Canada
  Dartmore Farms Ltd                                          Box 1000                                                                       Aylsham                    Saskatchewan   S0E 0C0      Canada
  Dave Hiebert                                                Box 135                                                                        Buffalo Head               Alberta        T0H 4A0      Canada
  Dave Hoffman                                                1331 Oriole Avenue                                                             Audubon                    IA             50025
  Dave Unrau                                                  Box 1265                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David & Julie Desimpelare                                   2005 West Ackerman Road                                                        Unionville                 MI             48767
  David C Krahn                                               Box 1694                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David Craft                                                 165 20th St NW                                                                 Owatonna                   MN             55060
  David Doerksen & Karen Doerksen                             Box 1816                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David Friesen                                               Box 1647                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David Friesen                                               Box 6013                                                                       Peace River                Alberta        T8S 1S1      Canada
  David Gin                                                   Box 39                                                                         Herbert                    Saskatchewan   S0A 2A0      Canada
  David Gleim                                                 201 2nd Street PO Box 306                                                      Chaplin                    Saskatchewan   S0H 0V0      Canada
  David Klassen                                               Box 2174                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David M. Wall & Trudy Wall                                  Box 187                                                                        La Crete                   Alberta        T0H 2H0      Canada
  David R.& Marlene Wunder                                    Box 29                                                                         Foam Lake                  Saskatchewan   S0A 1A0      Canada
  David S. Dyck                                               Box 1333                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David T. Wall & Mary Wall                                   Box 964                                                                        La Crete                   Alberta        T0H 2H0      Canada
  David W. Unrau                                              Box 1893                                                                       La Crete                   Alberta        T0H2H0       Canada
  David W. Wall                                               Box 2278                                                                       La Crete                   Alberta        T0H 2H0      Canada
  David Wahl                                                  Box 391                                                                        Weyburn                    Saskatchewan   S4H 2K3      Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                      Page 10 of 43
                                                             Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 12 of 44
                                                                                                   Pipeline Foods, LLC, et al
                                                                                                                 Mailing Matrix



                   Name                          Attention                 Address 1                          Address 2           Address 3                      City         State        Zip           Country
  Davidson Truck & Tractor                                   PO Box 790                                                                       Moosomin                  Saskatchewan   S0G 3N0      Canada
  Davis & Ceriani                                            1600 Stout Street, Suite 1710                                                    Denver                    CO             80202
  Davis Equipment Corporation                                5225 NW Beaver Drive                                                             Johnston                  IA             50131
  Dayle Rusk                                                 Box 151                                                                          Benito                    Manitoba       R0L 0C0      Canada
  DBJ Farm - Donald &Betty Johnson                           241 Longview                                                                     Homestead                 MT             59242
  Dbrb6 Ventures Inc                                         Box 19                                                                           Sedalia                   Alberta        T0J 3C0      Canada
  Dc Lipp Farms Inc                                          Box 38                                                                           Dilke                     Saskatchewan   S0G1C0       Canada
  Ddp Company Ltd                                            62B Tran Binh Trong Street, Ward 5   Binh Thanh District                         Ho Chi Minh City                                      Vietnam
  De Lage Landen Financial Services                          PO Box 41602                                                                     Philadelphia              PA             19101 1602
  Dean Hovden Farms                                          1910 325th St                                                                    Decorah                   IA             52101
  Dean Hovden Farms & Esb Bank                               1910 325th St                                                                    Decorah                   IA             52101
  Deboer Ron And First State Bank
  Nebraska                                                   7320 East Gage Road                                                              Firth                     NE             68358
  Deelo Consulting Service                                   30 Eastland Rd                                                                   Jamaica Plain             MA             2130
  Deer Creek Farms Inc                                       10427 Harvest Ave                                                                Lamberton                 MN             56152
  Deer Creek Farms Inc And Integrity
  Bank Plus                                                  10427 Harvest Avenue                                                             Lamberton                 MN             56152
  Deer Creek Service                                         Box 516                                                                          Saltcoats                 Saskatchewan   S0A 3R0    Canada
  Dehaan Doug                                                4244 Kingbird Ave.                                                               Alton                     IA             51003
  Delaware Secretary Of State                                Delaware Division Of Corporations    PO Box 5509                                 Binghamton                NY             13902-5509
  Delaware State Treasury                                    820 Silver Lake Blvd., Suite 100                                                 Dover                     DE             19904
  Delbert Clark                                              1105 7th Ave NE                                                                  Owatonna                  MN             55060
  Dell Marketing L.P.                  C/O Dell Usa L.P.     PO Box 802816                                                                    Chicago                   IL             60680-2816
  Deltark Grain Carriers, LLC                                321 W. Hwy. 64                                                                   Mccrory                   AR             72101
  Deml Logistics LLC                                         11002 County Road 45 S                                                           Owatonna                  MN             55060
  Dempewolf Royal And Farm Service
  Agency                                                     18002 151st Ave                                                                  Spring Valley             MN             55975
  Denker Adam                                                3408 70th Ave                                                                    Lone Rock                 IA             50559
  Dennis Deml / Commerce Bank Of
  Geneva                                                     11432 Sw 32Nd Ave                                                                Ellendale                 MN             56026
  Dennis Kriger                                              Box 66                                                                           Ebenezer                  Saskatchewan                Canada
  Derek & Mandy Harvey                                       RR #1                                                                            Bulyea                    Saskatchewan   S0G 0L0      Canada
  Derrick Wiebe                                              Box 785                                                                          Gull Lake                 Saskatchewan   S0N1A0       Canada
  Des Moines Sewing Machine Co                               77 College Ave                                                                   Des Moines                IA             50314
  Desdelsur S.A.                                             Von Wernicke 3041                    San Isidro                                  Buenos Aires                                          Argentina
  Detweiler Eli                                              24527 Klondike Rd.                                                               Harmony                   MN             55939
  Devries Eric                                               4179 420th Ave St                                                                Alton                     IA             51003
  Deyoung Farms / Ken                  Attn: Heath Deyoung   47902 170th Ave                                                                  Laurens                   IA             50554
  Dfi Organics, Inc.                                         711 Bay Area Blvd, Suit 321                                                      Webster                   TX
  Dg Canest Transit Inc                                      3700 Rue Notre Dave Est                                                          Montreal                  Quebec         H1W 2J8      Canada
  Dialogue Conferencing Inc.                                 10200 Forest Green Blvd              Suite 112                                   Louisville                KY             40223
  Dianne Vilcu                                               Box 1118                                                                         Weyburn                   Saskatchewan   S4H 2L3      Canada
  Dimo's Labtronics                                          12 Bangor Avenue                                                                 Winnipeg                  Manitoba       R3E 3G4      Canada
  Ditlevson Mark                                             980 Clover Lane                                                                  Owatonna                  MN             55060
  Dkb Farm/Don Brockriede                                    4695 Hollen Beck Road                                                            Columbiaville             MI             48421
  DNS Commodities                                            Box 145                                                                          Winnipeg                  Manitoba       R3V1L5       Canada
  Dockter Larry L                                            4783 38th St Se                                                                  Medina                    ND             58467
  Dodge County Farm Service Agency                           916 2Nd Street                                                                   Dodge Center              MN             55927
  Doka Farms Ltd                                             Box 418                                                                          Kipling                   Saskatchewan   S0G 2S0      Canada
  Don Bailey Farms Ltd                                       Box 56                                                                           Bengough                  Saskatchewan   S0C 0K0      Canada
  Don Flett                                                  Box 295                                                                          Wapella                   Saskatchewan   S0G 4Z0      Canada
  Don Mcken                                                  Box 1389                                                                         Yorkton                   Saskatchewan   S3N3G2       Canada
  Donald & Laurie Robertson                                  Box 212                                                                          Mankota                   Saskatchewan   S0H 2W0      Canada
  Donald Fisher                                              8820 SE 34th Ave                                                                 Owatonna                  MN             55060
  Donald G Grover- Grover Farm                               11661 529th Ave                                                                  Amboy                     MN             56010
  Donald Longmuir & Diamond S
  Contracting Ltd                                            Box 1524                                                                         Kindersley                Saskatchewan   SOL 1S0      Canada
  Done Deal Brokers LLC                                      Brickell Ave 777                     Suite 500                                   Miami                     FL
  Donovan Howden                                             3519 Lakeview Ave                                                                Regina                    Saskatchewan   S4S 1G9      Canada
  Donovan Vermette                                           BOX 327                              414 3rd Ave South                           Wapella                   Saskatchewan   S0G 4Z0      Canada
  Double O Farms LLC/John & Chris
  Olson                                                      7806 Sw 108 St                                                                   Ellendale                 MN             56026
  Doucette Kevin                                             13426 161st Ave                                                                  Little Falls              MN             56345
  Doug Lathem Farms                                          6 Cyn View                                                                       Dalhart                   TX             79022
  Douglas Storey                                             R.R #1                                                                           Grandview                 Manitoba       R0L 0Y0      Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                       Page 11 of 43
                                                                 Case 21-11002-KBO                       Doc 67-1                 Filed 07/20/21     Page 13 of 44
                                                                                                        Pipeline Foods, LLC, et al
                                                                                                                       Mailing Matrix



                Name                                 Attention               Address 1                              Address 2           Address 3                      City         State        Zip            Country
  Down To Earth Organics LLC                                     9766 N. Gundy Rd                                                                   Roanoke                   IN             46783

  Drifting Plains Land & Livestock Co Ltd                        Box 141                                                                            Briercrest                Saskatchewan   S0H 0K0      Canada
  Drugwise Drug Testing Services                                 PO Box 75                                                                          Owatonna                  MN             55060
  Dry Creek Grain Inc.                                           Box 493                                                                            La Crete                  Alberta        T0H2H0       Canada
  Dry Creek Ranch Ltd                                            Box 14                                                                             Mccord                    Saskatchewan   S0H 2T0      Canada
  Dryland Organics Ltd                                           Box 493                                                                            Luseland                  Saskatchewan   S0L 2A0      Canada
  Dryw Onslow                                                    Box 514                                                                            Theodore                  Saskatchewan   S0A 4C0      Canada
  DTN                                                            26385 Network Place                                                                Chicago                   IL             60673
  Duane Mengal                                                   Box 133                                                                            Holdfast                  Saskatchewan                Canada
  Duchscher Chad                                                 2750 58th St Ne.                                                                   Rugby                     ND             58368
  Dufner Organics Inc                                            16864 12th Street Ne                                                               Buxton                    ND             58218
  Duhn Chuck Dba Duhn Farm                                       1804 Broadway                                                                      Emmetsburg                IA             50536
  Duke Rentals                                                   1500 S W 7th Street                                                                Atlantic                  IA             50022
  Dun & Bradstreet                                               PO Box 75434                                                                       Chicago                   IL             60675-5434
  Dunn County Farm Service Agency                                390 Red Cedar Street                  Suite A                                      Menomonie                 WI             54751
  Dust Free PC LLC                                               2895 Spanish Cove Trail                                                            Jacksonville              FL             32257
  Dustin Farnsworth                                              3142 Hickory Ave                                                                   Adair                     IA             50002
  Dustin Farnsworth And Guthrie County
  State Bank                                                     3142 Hickory Ave                                                                   Adair                     IA             50002
  DVS Renewal                                                    PO Box 64587                                                                       St. Paul                  MN             55164-0587
  Dwight Cross                                                   Box 331                                                                            Naicam                    Saskatchewan   S0K 2Z0    Canada
  Dwight Cunday                                                  Box 208                                                                            Wapella                   Saskatchewan   S0G 4Z0    Canada
  Eales Marvin S                                                 1562 Apple Creek Drive                                                             Mount Vernon              IA             52314
  Ebel Ordeen & Kristi And Hometown
  Credit Union                                                   3209 98th St SE                                                                    Zeeland                   ND             58581
  Ebert Farms                                                    19234 440 St                                                                       Kilkenny                  MN             56052
  Ecolab                                                         26252 Network Place                                                                Chicago                   IL             60673-1262
                                                                 Unit No 134 First Floor Rectangle 1
  Ecopure Specialities Limited              Attn: Anu Sharma     Sakey                                                                              New Delhi                 DE             110017       India
  Ed & Beth Lelond                                               Box 27                                                                             Miniota                   Manitoba       R0M 1M0      Canada
  Ed Roelfsema & Diane Roelfsema                                 Box 92                                                                             Griffin                   Saskatchewan   S0C 1G0      Canada
  Edco Grains S.A.                                               27 De Octubre 61                      Salliquelo                                   Buenos Aires              Buenos Aires   6339         Argentina
  Eduard Slootweg                                                Box 123                                                                            Togo                      Saskatchewan   S0A 4E0      Canada
  Eduardo Sterzt E Hijos S.R.L.                                  Martin Panutto 1167                   Viale                                        Viale                     Entre Rios     3109         Argentina
  Edward Siemek                                                  1400 Bellavista Dr                                                                 Buffalo                   MN             55313
  Edwin Hoepker                                                  2040 310th St                                                                      Bedford                   IA             50833
  Ehlert Brian                                                   9816 520th Ave                                                                     Bricelyn                  MN             56014
  Ehlert Brian And Frost State Bank                              9816 520th Ave                                                                     Bricelyn                  MN             56014
  Ehlert Corey And Frost State Bank                              9816 520th Ave                                                                     Bricelyn                  MN             56014
  Ehlert Farms Inc                                               11350 520th Ave                                                                    Bricelyn                  MN             56014

  Ehlert Farms Inc And Frost State Bank                          11350 520th Ave                                                                    Bricelyn                  MN             56014
  El Dorado Shipping Sack
  Manufacturing Inc                                              PO Box 638688                                                                      Cincinnati                OH             45263-8688
  Electric Motor Bearing Service Inc                             1401 W 9th Street                                                                  Albert Lea                MN             56007
  Elias Rosberg                                                  87288 543 Ave                                                                      Wausa                     NE             68786
  Elijah Miller & Farm Service Agency                            23717 151st Ave                                                                    Spring Valley             MN             55975
  Elisa Technologies Inc                                         2501 NW 66th Court                                                                 Gainsville                FL             32653
  Ellis Acres Corp                                               Box 105                                                                            Hazlet                    Saskatchewan   S0N 1E0    Canada
  Elwin Kettner                                                  Box 4                                                                              Bradwardine               Manitoba       R0M 0E0    Canada
  Emanuel Borntreger                                             44124 110th St.                                                                    Frazee                    MN             56544
  Empire Grain Co. Ltd                                           Box 99                                                                             Wapella                   Saskatchewan   S0G 4Z0    Canada
  Enestvedt Chris And Cory / Minnwest
  Bank                                                           78454 County Road 9                                                                Sacred Heart              MN             56285
  Enevoldsen Warren                                              27007 N Palo Fiero Rd                                                              Rio Verde                 AZ             85263
  Engelhard Family Farms                                         5789 Clark Road                                                                    Unionville                MI             48767
  Enterprise Outfitters                                          3845 Cloud Drive                                                                   Colorado Springs          CO             80920
  Envirologix Inc.                                               500 Riverside Industrial Parkw                                                     Portland                  ME             4103
  Environorth Services Ltd                                       Box 264                                                                            High Level                Alberta        T0H 1Z0      Canada
  Enzenauer Tim                                                  12113 Sw 52Nd Ave                                                                  Ellendale                 MN             56026
  Eric Ford                                                      13026 Mulberry Rd.                                                                 Ottawa Lake               MI             49267
  Eric Jackson                                                   10560 Norwood Avenue N                                                             Stillwater                MN             55082
  Eric Klein                                                     27079 Cty Rd 25                                                                    Elgin                     MN             55932
  Eric Madsen                                                    1731 Goldfinch Ave                                                                 Audubon                   IA             50025

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                            Page 12 of 43
                                                                       Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 14 of 44
                                                                                                             Pipeline Foods, LLC, et al
                                                                                                                           Mailing Matrix



                   Name                               Attention                      Address 1                          Address 2           Address 3                       City         State        Zip           Country
  Erik & Melissa Hjorteland                                            Box 392                                                                          Estevan                    Saskatchewan   S4A 2A4      Canada
  Erik Larson                                                          420 Main St                                                                      Bowbells                   ND             58721
  Erin Heitkamp                                                        1853 Marshall Avenue                                                             St. Paul                   MN             55104
  Erlbacher Bros Inc                                                   3329 Earling Rd                                                                  Defiance                   IA             51527
  Ernest David Wall                                                    Box 2481                                                                         La Crete                   Alberta        T0H 2H0      Canada
  Ernest Wiebe & Katharina Wiebe                                       Box 35                                                                           Buffalo Head Prairie       Alberta        T0H 4A0      Canada
  Ernest William Peters                                                10216 - 98A St                       Box 1981                                    Clairmount                 Alberta        T8X 5E9      Canada
  Ernst & Young LLP                                                    3712 Solutions Center                                                            Chicago                    IL             60677
  Erstwhile Grain, LLC                                                 38496 197 St.                                                                    Columbus                   NE             68601
  Esper John                                                           3255 Bath Rd.                                                                    Morrice                    MI             48857
  Estby Hans P                                                         26244 State Hwy 30                                                               Hayfield                   MN             55940
  Etcetera, LLC                                                        1134 S 12th Street                                                               Kansas City                KS             66105-1615
  Eurochem North America                                               7304 South Yale                                                                  Tulsa                      OK             74136-7027
  Eurofins Abraxis Inc.                                                124 Railroad Drive                                                               Warminster                 PA             18974
  Eurofins Analytical Laboratories                                     2219 Lakeshore Drive                                                             New Orleans                LA             70122
  Eurofins Analytical Labs Inc                                         PO Box 2153                          Department 1839                             Birmingham                 AL             35287-1839
  Eurofins Analytical Labs Inc Dba
  Eurofins Genescan                                                    PO Box 2153                          Dept 1839                                   Birmingham                 AL             35287
  Eurofins Biodiagnostics Inc                                          Dept 2479                            PO Box 11407                                Birmingham                 AL             35246

  Eurofins Microbiology Laboratories Inc.                              5205 Quincy Street                                                               Mounds View                MN             55112
  Everbest Organics                                                    1250 E Moore Lake Drive, Suite 200                                               Minneapolis                MN             55432
  Everbest Organics                                                    136 E Munger Road                                                                Munger                     MI             48747
  Evergreen Ranch                                                      Box 1791                                                                         Biggar                     Saskatchewan   S0K 0M0    Canada
  Excelsior Logistics, LLC                                             107 West Johnson Ave                                                             Warren                     MN             56762
  Excelsior Logistics, LLC                Eric Omdahl                  PO Box 145                           107 West Johnson Ave.                       Warren                     MN             56762      USA
  Express Pressure Washers Inc                                         PO Box 4028                          526 3rd Street NE                           Blooming Prairie           MN             55917
  Express Services Inc                                                 PO Box 203901                                                                    Dallas                     TX             75320-3901
  Extron Co                                                            5735 Lindsay Street                                                              Minneapolis                MN             55422
                                          c/o Fidelity Security Life
  EyeMed Vision Care                      Insurance Co.                PO Box 632530                                                                    Cincinnati                 OH             45263-2530
  EyeMed Vision Care                                                   4000 Luxottica Pl                                                                Mason                      OH             45040
  F.W. Cobs Company Inc.                                               PO Box 30 St.                                                                    St. Alban Bay              VT             05481-0030
  Fairchild Equipment                                                  PO Box 856386                                                                    Minneapolis                MN             55485
  Faith Rock Ranch                                                     43337 County Highway 19                                                          Sebeka                     MN             56477
  Falcon Transportation LLC                                            PO Box 1798                                                                      Presque Isile              ME             04769
  Fall Protection Systems Corp                                         224 N. Hwy 67, #193                                                              Florissant                 MO             63031
  Fall Protection Systems Inc                                          PO Box 229                                                                       Madison                    IL             62060
  Farber Bag And Supply Co                                             PO Box 78                                                                        Peosta                     IA             52068
  Farden Construction                                                  9035 County Road 17B                                                             Maxbass                    ND             58760
  Faribault County Fsa Office                                          411 S Grove St Suite 1                                                           Blue Earth                 MN             56013-2643
  Farm Credit Canada                                                   3700 Victoria Avenue E                                                           Regina                     Saskatchewan   S4Z 1A5    Canada
  Farm Credit Leasing Services
  Corporation                                                          1665 Utica Ave S Suite 400                                                       Minneapolis                MN             55416
  Farm Produce Insurance Authority                                     PO Box 674704                                                                    Detroit                    MI             48267-4704
  Farm Service Agency-Dunn County                                      390 Red Cedar Street, Suite A                                                    Menomonie                  WI             54751
  Farm Service Cooperative                                             2308 Pine Street                                                                 Harlan                     IA             51537
  Farm-Pac- Craig Schmitt                                              15 Schmitt Road                                                                  Valley Country, Frazier    MT             59225
  Farmers Cooperative Of Hanska,
  Burdick Elevator                                                     6499 University Avenue Ne            Suite 200                                   Minneapolis                MN             55432
  Farmers Cooperative Of Hanska,
  Burdick Elevator                                                     200 Water Street N                                                               New Ulm                    MN
  Farmers Mill & Elevator Inc                                          PO Box 488                                                                       Castle Rock                MN             55010
  Farmers Win Cooperative                                              PO Box 261                                                                       Fredericksburg             IA             50630
  Farrell Growth Group LLC                                             2900 Ne Brooktree Lane               Suite 120                                   Gladstone                  MO             64119
  Fastenal                                                             900 Wabanaki Dr.                                                                 Kitchener                  Ontario        N2C 0B7    Canada
  Fastenal Company                                                     PO Box 978                                                                       Winona                     MN             55987-1286
  Favel Transportation Inc                                             101 - 93 Highland Road                                                           Moose Jaw                  Saskatchewan   S6J 1M5    Canada
  Fedex                                                                PO Box 94515                                                                     Palatine                   IL             60094-4515
  Fehr Greg                                                            5631 450th Street                                                                West Bend                  IA             50597
  Fehr Greg / West Iowa Bank                                           5631 450th Street                                                                West Bend                  IA             50597
  Fehr Karl                                                            308 210th St.                                                                    Whittemore                 IA             50598
  Fehr Kent Elmer                                                      305 120th St.                                                                    Ottosen                    IA             50570
  Feld Fire                                                            Box 625 113 North Griffith Roa                                                   Carroll                    IA             51401
  Fenco                                                                415 Airport Road                                                                 Cresco                     IA             52136

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                 Page 13 of 43
                                                                Case 21-11002-KBO                       Doc 67-1              Filed 07/20/21     Page 15 of 44
                                                                                                       Pipeline Foods, LLC, et al
                                                                                                                   Mailing Matrix



                    Name                        Attention                   Address 1                         Address 2             Address 3                       City        State        Zip             Country
  Fernando Aquillo                                              Amenabar 495 Dpt 5                    CABA (1426)                               CABA                       Buenos Aires                Argentina
  Fidelack Farms (1998) Ltd.                                    Box 190                                                                         Margo                      Saskatchewan   S0A2M0       Canada
  Fidelity Security Life Insurance
  Company                                                       PO Box 632530                                                                   Cincinnati                 OH             45263-2530
  First Missouri Bank Of Semo                                   PO Box 29                                                                       Malden                     MO             63863
  First Missouri Bank Of Semo                                   500 Independence Ave                                                            Kennett                    MO             63857
  Fischer David And Bank Of Hartington                          56067 892 Rd                                                                    Fordyce                    NE             68736
  Fischer David And Steven                                      24638 360th Street                                                              Albany                     MN             56307
  Fischer Thomas & Sharon                                       24638 360th St.                                                                 Albany                     MN             56307
  Fisk Farm And Home                                            625 2nd Ave SW                                                                  Cresco                     IA             52136
  Fits Logistics Inc                                            103 - 93 Highland Road                                                          Moose Jaw                  Saskatchewan   S6J 1M5    Canada
  Fitzgerald Farms                                              14564 110th St                                                                  Glencoe                    MN             55336
  Fitzsimmons Service Company, Inc.                             PO Box 157                                                                      Montrose                   MN             55363
  Flaman Sales Ltd                                              Box 280 Hwy #6 North                                                            Southey                    Saskatchewan   S0G 4P0    Canada
  Fleck Farms                                                   Box 392                                                                         Lampman                    Saskatchewan   S0C 1N0    Canada
  Flexxray LLC                                                  3751 New York Ave                     Suite 130                                 Arlington                  TX             55432
  Flora Jeremy R                                                3630 N Rangeline Rd                                                             Covington                  OH             453180
  Florida Department of Agriculture                             400 South Monroe Street                                                         Tallahassee                FL             32399-0800
  Florida Department of Revenue        General Counsel          PO Box 6668                                                                     Tallahassee                FL             32314-6668
  Foels Bruce And United Prairie Bank                           10524 375th Avenue                                                              Waseca                     MN             56093
  Foels Matthew And United Prairie
  Bank                                                          10754 375th Avenue                                                              Waseca                     MN             56093
  Foltz Trucking Inc.                                           19097 Frontage Road                                                             Detroit Lakes              MN             56501
  Ford Credit                                                   PO Box 650573                                                                   Dallas                     TX             75265-0573
                                       c/o McCabe, Weisberg &                                          1407 Foulk Road Suite 204
  Ford Motor Credit Company            Conway, LLC              Attn: Janet Z Charlton & Michael K Pak Foulkstone Plaza                         Wilmington                 DE             19803
  Forsbergs Inc                                                 1210 Pennington Ave                                                             Thief River Falls          MN             56701
  Foss North America Inc                                        3006 Solutions Center                                                           Chicago                    IL             60677-3000
  Foster Farms                                                  PO Box 457                                                                      Livingston                 CA             95334
  Four K Farms And Agcountry Farm
  Credit Services                                               32686 460th Avenue                                                              Hancock                    MN             56244
  Four K Farms/ Mitch Koehl                                     32686 460th Avenue                                                              Hancock                    MN             56244
  Four Seasons Property Management                              PO Box 681                                                                      Dexter                     MO             63841
  Fp Services Ltd                                               8717-88B Street                                                                 Grand Prairie              Alberta        T8X 0G7    Canada
  Frank Group, Inc                                              PO Box 331946                                                                   Nashville                  TN             37203-7518

  Frank M. Doerksen & Shirley Doerksen                          Box 438                                                                         Fort Vermillion            Alberta        T0H 1N0      Canada
  Frank M. Martens                                              Box 1260                                                                        La Crete                   Alberta        T0H 2H0      Canada
  Frank Neustaeter                                              Box 1286                                                                        La Crete                   Alberta        T0H 2H0      Canada
  Fred Unrau                                                    Box 922                                                                         La Crete                   Alberta        T0H 2H0      Canada
  Fred Wiebe                                                    Box 54                                                                          Preeceville                Saskatchewan   S0A 3B0      Canada
  Freeborn County Fsa Office                                    1400 West Main Street                                                           Albert Lea                 MN             56007
  Friedrich Brothers                                            14253 Garden Ave                                                                Elma                       IA             0
  Frigorifico De Aves Soychu S.A.                               Argerich 1250                         Caba                                      Buenos Aires               Buenos Aires                Argentina
  Frigorifico Rioplatense Saicif                                Avda. De Los Constituyentes 2499                                                Buenos Aires               Buenos Aires                Argentina
  Frontier Freight                                              9240 Hwy 1 S                                                                    Langdon                    ND             58249
  Full Spectrum Diagnostics PLLC                                3625 Rosewood Lane North                                                        Plymouth                   MN             55441
  Fulton Kevin & First Nebraska Bank                            46442 789th Rd                                                                  Litchfield                 NE             66852
  Furst Mcness Company                                          1208 E Clark Street                                                             Freeport                   IL             61032
  G&D Knibbs Farms                                              Box 239                                                                         Stoughton                  Saskatchewan   S0G 4T0      Canada
  G&N Elliott Farms Ltd                                         Box 324, Rr#1                                                                   Pipestone                  Manitoba       R0M 1T0      Canada
  G3 Organics LLC                      Attn: Jordon Grimm       407 160th St                                                                    West Bend                  IA             50597
  Gail Schwenke                                                 63566 765th Street                                                              Massena                    IA             50853
  Galen Stetzel                                                 6102 East 1000 N                                                                North Manchester           IN             46962
  Gallagher Benefit Services Inc                                2850 W Golf Rd                        5th Floor                                 Rolling Meadows            IL             60008
  Galowin S.A.                                                  Treinta Y Tres 1269                                                             Montevideo                 Montevideo                  Uruguay
  Gamet Manufacturing Inc                                       7400 Boone Avenue North                                                         Brooklyn Park              MN             55428
  Garman Transport Team Brokerage
  LLC                                                           196 N. Erisman Road                                                             Manheim                    PA             17545
  Garrett Dose                                                  3117 Pocahontas Ave                                                             Danbury                    IA             51019
  Garry Lafrentz                                                Box 130                                                                         Bienfait                   Saskatchewan   S0C 0M0      Canada
  Garwood Farms                                                 85565 490th Ave                                                                 Chambers                   NE             68725
  Gary & Cathy Bonneau                                          223                                                                             Willow Bunch               Saskatchewan   S0H 4K0      Canada
  Gary & Denise Munford                                         Box 115                               SE 8-5-7 W3rd                             Mccord                     Saskatchewan   S0H 2T0      Canada
  Gary E. Mcdonald/ Mcdonald Farms                              9762 N Sr29                                                                     Mason City                 IL             62664

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                          Page 14 of 43
                                                                 Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 16 of 44
                                                                                                       Pipeline Foods, LLC, et al
                                                                                                                     Mailing Matrix



                    Name                             Attention                 Address 1                          Address 2           Address 3                       City          State           Zip           Country
  Gary Koerbitz                                                  2107 150th Ave NW                                                                Andover                    MN                 55304
  Gary S. Madsen                                                 69053 Us Hwy 71                                                                  Morton                     MN                 56270
  Gateway Building Systems Inc                                   2138 Main Ave W                                                                  West Fargo                 ND                 58078
  Gavilon Grain                                                  354 N Clebrun St.                                                                Grand Island               NE                 68801
  Gavilon Grain LLC                       Attn: Mike Rennau      1331 Capitol Ave                                                                 Omaha                      NE                 68102-5022
  Gavilon Grain LLC                                              11 Conagra Dr.                                                                   Omaha                      NE                 681025022
  Gavilon Grain LLC.                                             4100 North Mulberry Dr.                                                          Kansas City                MO                 64116
  Geaps                                                          4800 Olson Memorial Highway          Suite 150                                   Golden Valley              MN                 55422
  Gehling Fertilizer Co                                          73498 300th St                                                                   Grand Meadow               MN                 55936
  General Mills Operations LLC                                   ATTN: GRAIN DEPOSIT W04-A            PO BOX 1113                                 Minneapolis                MN                 55440
  General Plastic Extrusions, Inc                                1238 Kasson Drive                                                                Prescott                   WI                 54021
  Genesis Architecture, LLC                                      1600 Utica Avenue South, Suite 300                                               St Louis Park              MN                 55416
  Geneva Lumber Company                                          PO Box 98                                                                        Geneva                     MN                 56035-0000
  George & Susan Taylor                                          Box 28                                                                           Glen Ewen                  Saskatchewan       S0C 1C0      Canada
  George Anthony Wiebe                                           Box 128                                                                          Buffalo Head Prairie       Alberta            T0H 4A0      Canada
  George P. Wall                                                 Box 2036                                                                         La Crete                   Alberta            T0H 2H0      Canada
  George Riffle                                                  Box 1532                                                                         Yorkton                    Saskatchewan       S3N 3K3      Canada
  George W Wieler                                                Box 2092                                                                         High Level                 Alberta            T0H 1Z0      Canada
  George W. Thiessen                                             Box 2543                                                                         La Crete                   Alberta            T0H 2H0      Canada
  Georgia Department of Agriculture                              19 Martin Luther King Jr Drive SW                                                Atlanta                    GA                 30334
  Georgia Department of Revenue                                  PO Box 740321                                                                    Atlanta                    GA                 30374-0321
  Gerald & Ingrid Tourigny                                       1060 Center Crescent                                                             Qualicum Beach             British Columbia   V9K 2G6      Canada
  Gerard Gartner                                                 Box 36                                                                           Dilke                      Saskatchewan       S0G1C0       Canada
  Gerber Carl                                                    103 160th St.                                                                    West Bend                  IA                 50597
  Gerhard Wolfe & Kathy Wolfe                                    RR 1                                                                             Preeceville                Saskatchewan       S0A 3B0      Canada
  German Tom                                                     5139 210th St                                                                    Holstein                   IA                 51025
  Gervais Agri Inc                                               Box 6                                                                            Wauchope                   Saskatchewan       S0C 2P0      Canada
  Giles Alex                                                     183 Woodland Estates                 606 FRANKLIN                                Great Falls                MT                 59404
  Gilles A.J. Cop, Christian Cop & Troy
  Metzer                                                         Box 87                                                                           Bellegarde                 Saskatchewan       S0C 0J0    Canada
  Gillespie Family Farms                  Attn: Jeff Gillespie   27355 County Road 8 Fountain                                                                                MN                 55935
  Gilson Company Inc                                             PO Box 337                                                                       Powell                     OH                 43065 0337
  Gingerich Chester/Organic Acres                                1535 Indiana Ave                                                                 Hazleton                   IA                 50641
  Gingerich E. David                                             1265 150th St                                                                    Fairbank                   IA                 50629
  Gingerich Jakie                                                1293 150th St                                                                    Fairbank                   IA                 50629
  Gingerich Melvin D.                                            11673 County Road 35                                                             St Charles                 MN                 55972
  Gingerich Ray                                                  11001 County Rd 15                                                               Harmony                    MN                 55939
  Gingerich Rudy E                                               14564 Wagon Wheel Dr                                                             St Charles                 MN                 55972
  Giraudier Farms Ltd.                                           Box 206                                                                          Willow Bunch               Saskatchewan       S0H 4K0    Canada
  Gladstone Commercial Limited
  Partnership                                                    1521 Westbranch Dr Ste 200                                                       Mclean                     VA                 22102
  Gleim Chaplin Farms Ltd.                                       Box 255                                                                          Chaplin                    Saskatchewan       S0H0V0       Canada
  Glen Monroe                                                    1233 Pole Line Rd                                                                Waukon                     IA                 52172
  Global Food And Ingredients Inc.                               43 Colborne Street, Suite 400                                                    Toronto                    Ontario            M5E 1E3      Canada
  Global River, Inc                                              111 Riverfront Building                                                          Winona                     MN                 55987
  Globerunners                                                   7300 Hudson Blvd N Suite 200                                                     Oakdale                    MN                 55128
  GNEenterprises LLC                                             23910 Painted House Cir                                                          Calhan                     CO                 80808
  Goeders Trucking                                               1508 10th Ave                                                                    West Bend                  IA                 50597
  Golden Rock Acres                                              Box 135                                                                          Ponteix                    Saskatchewan       S0N 1Z0      Canada
  Goldenfield Organics                                           27100 West Road                                                                  Brownstown                 MI                 48134
  Gooden Larry                                                   11897 640th Ave                                                                  Emmons                     MN                 56029
  Goodhue County Fsa                                             104 E 3rd Avenue                     PO Box 336                                  Goodhue                    MN                 55027
  Gorder Farms / Mark And Vincent
  Gorder                                                         17175 County Road 8                                                              Wahpeton                   ND                 58075
  Gordon Cote                                                    Box 62                                                                           Dunrea                     Manitoba           R0K 0S0      Canada
  Gordon Mitchell                                                Box 34                                                                           Cardross                   Saskatchewan       S0H 0P0      Canada
  Gordon Nodge                                                   Box 102                                                                          Stewart Valley             Saskatchewan       S0N 2P0      Canada
  Gpac, LLP                                                      116 W 69th St Ste 200                                                            Sioux Falls                SD                 57108
  Grabya S.R.L.                                                  Ruta 205 Km 69,5                     Cañuelas                                    Buenos Aires               Buenos Aires                Argentina
  Grain And Feed Trade Assoc                                     9 Lincoln's Inn Fields                                                           London                                        WC2A 3BP England
  Grain Millers, Inc.                                            605 Grain Millers Drive                                                          Saint Ansgar               IA                 50472
  Grain Place Foods, Inc.                                        1904 North Highway 17.                                                           Marquette                  NE                 68854
  Grain St Laurent                                               407 Rue Mcgill Suite 315                                                         Montreal                   Quebec             H2Y 2G3  Canada
                                                                 Building 48, Suite 260 Quarry Park
  Graincorp Operations Limited                                   Blvd.                                                                            Calgary                    Alberta            T2C 5P2      Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                               Page 15 of 43
                                                                   Case 21-11002-KBO                    Doc 67-1                Filed 07/20/21     Page 17 of 44
                                                                                                       Pipeline Foods, LLC, et al
                                                                                                                     Mailing Matrix



                  Name                             Attention                     Address 1                        Address 2           Address 3                       City        State         Zip            Country
  Grainger                                                         Dept 886772257                                                                 Palatine                   IL             60038-0001
                                                                   Tres Arroyos 400 C1414Eaf Capial
  Granja Tres Arroyos                                              Federal                                                                        Buenos Aires               Buenos Aires                Argentina
  Granor Farm                                                      3480 Warren Woods Road                                                         Three Oaks                 MI             49128
  Grant Shannon Staffing                                           310 Fourth Avenue South            Suite 8100                                  Minneapolis                MN             55415
  Grasslands Brokerage & Consulting
  Ltd                                                              12011 Wascana Heigths                                                          Regina                     Saskatchewan   S4V 3E2      Canada
  Grassy Hill Farming Co Ltd                                       Box 510                                                                        Gull Lake                  Saskatchewan   S0N 1A0      Canada
  Grassy Hill Organic                                              Box 510                                                                        Gull Lake                  Saskatchewan   S0N 1A0      Canada
  Gray Farms                                                       326 E. 2500 N Rd                                                               Ashkum                     IL             60911
  Gray, Plant, Mooty, Mooty & Bennett,
  P.A. Attorneys At Law                                            500 IDS Center                     80 S 8th St                                 Minneapolis                MN             55402
  Great Northern Grain Terminals Ltd                               #503, 10109 - 106th Street                                                     Edmonton                   Alberta        T5J 3L7      Canada
  Great Plains College                                             PO Box 700                                                                     Biggar                     Saskatchewan   S0K 0M0      Canada
  Great Plains Pest Services Inc                                   PO Box 27296                                                                   Omaha                      NE             68127-0296
  Great River Organic Milling                                      W26001 Volds Ln                                                                Arcadia                    WI             54612
  Great River Organics Milling (GROM)    Attn: Rick Halverson      S2964 Indian Creek Road                                                        Fountain City              WI             54629
  Great Western Manufacturing Co                                   2017 S 4th Street                  PO Box 149                                  Leavenworth                KS             66048-0149
  Greatamerica Financial Services                                  PO Box 660831                                                                  Dallas                     TX             75266-0831
  Greater Minnesota Gas Inc.                                       PO Box 798                                                                     Faribault                  MN             55021
  Greenleaf Organics                                               32750 470th Avenue                                                             Hancock                    MN             56244
  Greffarms Corp                                                   Box 83                                                                         Fir Mountain               Saskatchewan   S0H 1P0      Canada
  Greg Gleim                                                       Box 207                                                                        Chaplin                    Saskatchewan   S0H 0V0      Canada
  Gregoire Bros. Farms                                             4630 175th Ave                                                                 Cottonwood                 MN             56229
  Gregor Patrick - Moonflower Farm                                 40102 140th St                                                                 Waseca                     MN             56093
  Greta Peterson-Nafziger                                          1386 Saint Clair Avenue                                                        St Paul                    MN             55105
  Grossman Tom                                                     3848 West Us 12                    PO Box N                                    Clinton                    MI             49236
  Grotenhuis Evan                                                  4017 Kingbird Ave                                                              Hospers                    IA             51238
  Growers International Organic Sales
  Inc                                                              333 Main St, 22Nd Floor                                                        Winnipeg                   Manitoba       R3C 4E2      Canada
  Guillermo Mancebo                                                10365 Waterfront Drive                                                         Woodbury                   MN             55129
  Gunhus Mark                                                      48504 Goodhue Ave                                                              Kenyon                     MN             55946
  Gunsmoke Farms LP                      Attn: Aaron Spangenberg   PO Box 520                                                                     Fort Pierre                SD             57532
  H & S Motors                                                     Highway 9 West                     PO Box449                                   Cresco                     IA             52136
  H&H Organic Farm/Holst Leon                                      26547 665th Ave                                                                Dexter                     MN             55926
  H&S Logistics                                                    1805 S Ohio St.                                                                Salina                     KS             67401
  H. Harms Transport Ltd                                           Box 1654                                                                       La Crete                   Alberta        T0H 2H0      Canada
  Haase Justin                                                     11432 Sw 32Nd Ave                                                              Ellendale                  MN             56026
  Haberman & Associates, Inc.                                      43 Se Main Street                  Suite 300                                   Minneapolis                MN             55414-1032
  Hafner Inc/Jeff                                                  2425 Willow Ave.                                                               Panora                     IA             50216
  Hagley Farms                                                     1965 Conrad Road                                                               Standish                   MI             48658
  Hagley Farms/Tim Hagley                                          1965 Conrad Rd.                                                                Standish                   MI             48658
  Hahn Michael                                                     35958 Us Hwy 169.                                                              St Peter                   MN             56082
  Halbakken Ted                                                    17832 Quincy Rd NE                                                             St Charles                 MN             55972
  Half Diamond R Electric Ltd                                      Box 525                                                                        Leader                     Saskatchewan   S0N 1H0      Canada
  Hall Gary                                                        3426 R Avenue                                                                  Manilla                    IA             0
  Hall Pam                                                         3392 R Avenue                                                                  Manilla                    IA             51454
  Hall's Fire Safety Ltd                                           PO Box 373                         5 Aspen Acres                               Moosomin                   Saskatchewan   S0G 3N0      Canada
  Hamann Family Farm Inc                                           General Delivery                                                               Zehner                     Saskatchewan   S0G 5K0      Canada
  Hamburger Dave                                                   31740 Road E                                                                   Harvard                    NE             68944
  Hannah Spatenka                                                  4701 SW 18th st                                                                Owatonna                   MN             55060
  Hansen Eric                                                      4590 SW 81st St                                                                Owatonna                   MN             55060
  Hansen Interstate Repair                                         3243 Goldfinch Ave                                                             Atlantic                   IA             50022
  Hansen Manufacturing Corp.                                       4511 N Northview Avenue                                                        Sioux Falls                SD             57107-0833
  Hansen Mueller                                                   8300 High Level Road                                                           Houston                    TX             77029
  Hansen Mueller                                                   7740 220 Main St                                                               Merrill                    IA             51038
  Hansen Mueller Houston Transload                                 6499 University Avenue Ne          Suite 200                                   Minneapolis                MN             55432
  Hansen Todd & Raquel                                             6001 SW 81st St                                                                Owatonna                   MN             55060
  Hansen Trucking LLC                                              4590 SW 81st St                                                                Owatonna                   MN             55060
  Hansen-Mueller Co                                                805 South Union.                                                               Fremont                    NE             68025
  Hanson Paul                                                      22662 275th St.                                                                Mason City                 IA             50401
  Hapag-Lloyd (America) LLC.                                       5515 Spalding Drive                                                            Peachtree Corners          GA             30092
                                                                   3400 BLVD. DE MAISONNEUVE
  Hapag-Lloyd (Canada) Inc                                         WEST                               SUITE 1200                                  Montreal                   Quebec                      Canada
  Harlands Tire                                                    211 West Main Street                                                           Owatonna                   MN             55060

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                           Page 16 of 43
                                                                  Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 18 of 44
                                                                                                        Pipeline Foods, LLC, et al
                                                                                                                      Mailing Matrix



                  Name                             Attention                     Address 1                         Address 2           Address 3                      City        State         Zip           Country
  Harvey Stobbs                                                   Box 703                                                                          Birch Hills               Saskatchewan   S0J 0G0      Canada

  Hausheer Belgrano And Fernandez Srl                             142 Florida St. 5th Floor                                                        Buenos Aires                             C1005AAD Argentina
  Haverhill Organic Farms Ltd.                                    Box 55                                                                           Mortlach                  Saskatchewan   S0H3E0     Canada
  Hawaii Department of Revenue                                    PO Box 259                                                                       Honolulu                  HI             96809-0259
  Hawkeye Sanitation, Inc                                         466 Airport Road                                                                 Cresco                    IA             52136
  Hayes R.Michael/Hayes Organic And
  Jeremy Mozingo                                                  18994 Monroe Rd 976                                                              Holliday                  MO             65258
  Hayes R.Michael/Hayes Organic
  Farms                                  Attn: R. Michael Hayes   18994 Monroe Rd 976                                                              Holliday                  MO             65258
  Hays Farm                                                       2728 240th Street                                                                Hamlin                    IA             50117
  Hc International, Inc                                           1733 52nd St. S                                                                  Fargo                     ND             58103
  HDI Marine                                                      501 Cambria Avenue, Suite 222                                                    Bensalem                  PA             19020
  Healthy Food Ingredients                                        466 Amber Valley Parkway South                                                   Fargo                     ND             58104
  Heartland Co-Op                                                 PO Box 10498                                                                     Des Moines                IA             50306-0498
  Heartland Mill Inc.                                             124 N Hwy 167                                                                    Marienthal                KS             67863
  Heartland Vac & Sanitary (2010) Ltd.                            Box 354                                                                          Moosomin                  Saskatchewan   S0G 3N0      Canada
  Heida Simundsson                                                Box 1                                                                            Silver                    Manitoba       R0C 2X0      Canada
  Heide Holdings Ltd                     Attn: Travis Heide       Box 90                                                                           Waldron                   Saskatchewan   S0A 4K0
  Heinrich W. Dyck                                                Box 1548                                                                         La Crete                  Alberta        T0H 2H0      Canada
  Helen Persson                                                   Box 341                                                                          Estevan                   Saskatchewan   S4A 2A4      Canada
  Helget Nathan                                                   64537 366th Street                                                               Gibbon                    MN             55335
  Helluva - Balcon Enterprises Inc                                PO Box 799                                                                       Elk Point                 SD             57025
  Helmuth Dan D                                                   2896 220th Ave                                                                   Delhi                     IA             52223
  Helmuth Freeman E                                               1635 120th St                                                                    Hazleton                  IA             50641
  Helmuth Freeman J                                               1616 120th St                                                                    Hazleton                  IA             50641
  Helmuth Jake P.                                                 1574 162Nd St                                                                    Independence              IA             50644
  Helmuth Perry D.                                                1405 175th Street                                                                Independence              IA             50644
  Hemingway Brant                        Attn: Brant Hemingway    78346 310th St.                                                                  Ellendale                 MN             56026
  Hendrickx Michael                                               16579 County Rd 9                                                                Sebeka                    MN             56477
  Henry J Fehr                                                    Box 130 18121 Township Rd. 1034                                                  Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  Henry J Miller / First Security Bank                            6674 Addison Ave                                                                 Riceville                 IA             50466
  Hepler Curbside Recycling &
  Sanitation Inc                                                  1008 Plum Street                                                                 Atlantic                  IA             50022
  Herbst Farms                           Attn: Cynthia Herbst     63993 260th Ave                                                                  Kasson                    MN             55944
  Herc U Lift Inc                                                 5655 HWY 12 W                        PO Box 69                                   Maple Plain               MN             55359
  Herd Co.                                                        83973 489th Ave                                                                  Bartlett                  NE             68622
  Herden Garrett & Grasslands Federal
  Credit Union                                                    122 W Sand Creek                                                                 Vida                      MT             59274
  Hershberger Eli N                                               1146 Fairbank Amish Blvd.                                                        Hazleton                  IA             50641
  Hershberger John N.                                             1232 120th St                                                                    Fairbank                  IA             50629
  Hershberger Neil                                                1475 Grant Ave                                                                   Hazleton                  IA             50641
  Heyde Dr Raymond                                                17500 King Road                                                                  Danvers                   IL             61732
  Heyde Maria                                                     RR Killdeer Avenue                                                               Mason City                IA             50401
  Hi Yield Products Inc                                           23282 620th Ave                                                                  Alden                     MN             56009
  Hi-Lo Acres LLC/Keilen Dan                                      9855 Grange Rd                                                                   Portland                  MI             48875
  High Caliber Processing                                         14655 Libby Lane Se                                                              Jefferson                 OR             97352
  High Caliber Trans & Storage LLC                                1250 E Moore Lake Drive, Suite 200                                               Minneapolis               MN             55432
  High Caliber Transloading And
  Storage LLC                                                     14655 Libby Lane Se                                                              Jefferson                 OR             97352
  High Point Networks, LLC                                        728 East Beaton Drive                Suite 200                                   West Fargo                ND             58078
  Highquest Partners LLC                                          10 South Main Street                 Suite 209                                   Topsfield                 MA             1983
  Hines Brad                                                      31454 Mower Freeborn Road                                                        Blooming Prairie          MN             55917
  Hmhj Inc.                                                       3567 330th Ave.                                                                  Cottonwood                MN             56229
  Hofschulte Chad And Usa Acting
  Through Fsa                                                     59508 County Road 6                                                              Zumbro Falls              MN             55991
  Hofschulte Chad/Diamond H Farms                                 59508 County Rd 6                                                                Zumbro Falls              MN             55991
  Holland Matt And State Bank Of New
  Richland                                                        6821 W Hwy 30                                                                    Ellendale                 MN             56026
  Holland Terry                                                   17626 240th Ave                                                                  New Richland              MN             56072
  Hollerich Trent                                                 53762 Goose Rd.                                                                  Good Thunder              MN             56037
  Holleway Grass Cutting                                          Box 172                                                                          Wapella                   Saskatchewan   S0G 4Z0      Canada
  Holley R. Trefiak                                               Box 21                                                                           Mayfair                   Saskatchewan   S0M 1S0      Canada
  Holmes Bros                                                     6548 Sw 128th St                                                                 Ellendale                 MN             56026
  Holmes Dick                                                     6548 Sw 128th St                                                                 Ellendale                 MN             56026

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                           Page 17 of 43
                                                                      Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 19 of 44
                                                                                                            Pipeline Foods, LLC, et al
                                                                                                                          Mailing Matrix



                    Name                          Attention                         Address 1                          Address 2           Address 3                     City         State            Zip           Country
  Holthaus Joe                                                        7370 Cahill Ave Ne                                                               Monticello               MN                 55362
  Home 40 LTD. / Burgardt Jay           Attn: Jay Burgardt            805 250th St                                                                     Britt                    IA                 50423
  Honey Farms                                                         Box 120                                                                          Frontier                 Saskatchewan       S0N 0G0      Canada
  Honey's Family Farm LLC                                             14899 Assinibonie Rd.                                                            Dodson                   MT                 59538
  Hopehill Hauling Ltd.                                               Box 819                                                                          Whitewood                Saskatchewan       S0G 5C0      Canada
  Hoploads, LLC                                                       PO Box 1733                                                                      Murray                   KY                 42071
  Hoppes Ray                                                          8034 Miami Trace Rd Sw                                                           Washington Court House   OH                 43160
  Horse Bone Organics                                                 Box 26                                                                           Fort Vermillion          Alberta            T0H 1N0      Canada
  Hovdebo Farms                                                       Rr1                                                                              Birch Hills              Saskatchewan       S0J 0G0      Canada
  Howard County Treasurer               Warren J Steffen              137 North Elm                                                                    Cresco                   IA                 52136
  Huber Supply Co Inc                                                 PO Box 1568                                                                      Mason City               IA                 50401
  Hugh Schnell O/A Schnell Farms Ltd                                  Box 64                                                                           Torquay                  Saskatchewan       S0C 2L0      Canada
  Hulcher Services Inc                                                PO Box 203532                                                                    Dallas                   TX                 75320-3532
  Hurner Craig                                                        9528 80th St N                                                                   Glyndon                  MN                 56547-9450
  Hwy 64 Vegetables & Agri-Tourism
  LLC.                                                                100 Woodruff 249                                                                 Augusta                  AR                 72006
  HYG Financial Services Inc                                          PO Box 14545                                                                     Des Moines               IA                 50306
  HYG Financial Services, Inc                                         30 Main Street                                                                   Danbury                  CT                 6810
  HYG Financial Services, Inc                                         PO Box 35701                                                                     Billings                 MT                 59107
  Hyvee                                                               5820 Westown Parkway                                                             West Des Moines          IA                 50266
  I29 Internet Services                                               702 Main Ave                                                                     Moorhead                 MN                 56560
  Idaho Department of Revenue                                         PO Box 36                            Idaho State Tax Comission                   Boise                    ID                 83722-0410
  Ideagen Gael Ltd                                                    Orion House                          S.E. Technology Park                        East Kilbride            Scotland           G75 0RD
  Ideal Advertising Screen Printing &
  Embroidery                                                          13460 Highway 65 NE                                                              Ham Lake                 MN                 55304
  Ifacs                                                               3750 N Cedar Ave                                                                 Owatonna                 MN                 55060
  Illinois Corn Marketing Board                                       PO Box 1703                                                                      Bloomington              IL                 61702-1703
  Illinois Department of Revenue                                      101 West Jefferson St                Willard Ice Building                        Springfield              IL                 62702
  Indiana Corn Marketing Council                                      PO Box 68804                                                                     Indianapolis             IN                 42680804
  Indiana Department of Revenue                                       100 N. Senate Ave                                                                Indianapolis             IN                 46204
  Industrial Builders Inc                                             PO Box 406                                                                       Fargo                    ND                 58107-0406
  Industrial Motion Technologies, Inc                                 4634 Timberline Drive                                                            West Des Moines          IA                 50265
  Industrial Scale                                                    445 Maxwell Cres.                                                                Regina                   Saskatchewan       S4N 5X9    Canada
  Industrias Avicolas S.A.                                            Planta Ruta 7, Acceso Hernandarias   Hernandarias                                Entre Rios               Entre Rios                    Argentina
  Infiniti Brokerage Inc                                              1134 S 12th St                                                                   Kansas City              KS                 66105
  Infinity Brokerage                                                  Schmul Brothers                                                                  Kansas City              KS
  ING Capital LLC                       Attn: Daniel W Lamprecht      1133 Avenue of the Americas                                                      New York                 NY                 10036
  Ingersoll Rand Company                                              15768 Collections Center Drive                                                   Chicago                  IL                 60693
  Ingredion Incorporated                                              1001 Bedford Ave                                                                 North Kansas City        MO                 64116-4115
  Ingrid Tourigny                                                     1060 Center Crescent                                                             Qualicum Beach           British Columbia   V9K 2G6    Canada
  Innovative Office Solutions LLC                                     PO Box 249004                        AB# 1004                                    Apple Valley             MN                 55124
  Insta-Pro International                                             2100 SE Gateway Drive                Ste 500                                     Grimes                   IA                 50111
  Integrity Freight & Logistics, LLC                                  902 7th St.                                                                      Harlan                   IA                 51537
  Internal Revenue Service                                            PO Box 7346                                                                      Philadelphia             PA                 19101-7346
  Internal Revenue Service                                            Internal Revenue Service             PO Box 932500                               Louisville               KY                 40293-2500
  International Dunnage LLC                                           3216 Center Street                                                               Tunderbolt               GA                 31404
  International Paper Company                                         Lockbox 771689                       1689 Solutions Center                       Chicago                  IL                 60677-1006
  International Trade Solutions                                       PO Box 12607                                                                     Grand Forks              ND
  Interstate Motor Trucks Inc-                                        PO Box 730                           1900 Sorenson Road                          Albert Lea               MN                 56007
                                                                      1St Floor, 22 Press House, Press
  Intertek India Private Limited                                      Complex                              A.B.Road - 452 008                          Indore                   Madhya                          India
  Intertek Testing Services (Its) CA                                  2561 Georges V Avenue                                                            Montreal                 Quebec                          Canada
  Intertek Usa Inc                                                    PO Box 416482                                                                    Boston                   MA                 02241-6482
  Intl Fcstone Financial(Canada) Inc                                  11 Hedin Crescent                                                                Brandon                  Manitoba           R7A 7V9    Canada
  Iowa Business Forms                                                 PO Box 3688                                                                      Des Moines               IA                 50323
  Iowa Corn Board                                                     PO Box 8008                                                                      Des Moines               IA                 50301
  Iowa Crop Improvment Association                                    4611 Mortensen Rd                    Suite 101                                   Ames                     IA                 50014-6228
  Iowa Department of Agriculture                                      502 E 9th St                                                                     Des Moines               IA                 50319
  Iowa Department Of Agriculture &
  Land Stewardship                                                    502 E 9th St                                                                     Des Moines               IA                 50319
  Iowa Department Of Inspections And
  Appeals                               Lucas State Office Building   321 E 12th St                                                                    Des Moines               IA                 50319-0083
  Iowa Department of Revenue                                          1305 E. Walnut 4Th Fl                Hoover State Office Building                Des Moines               IA                 50319
  Iowa Interstate Railroad, Ltd                                       5900 6th Street Sw                                                               Cedar Rapids             IA                 52404
  Iowa State University                                               2115 Osborn Drive                    109 Seed Science                            Ames                     IA                 50011-1050

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                  Page 18 of 43
                                                                 Case 21-11002-KBO                          Doc 67-1           Filed 07/20/21     Page 20 of 44
                                                                                                            Pipeline Foods, LLC, et al
                                                                                                                    Mailing Matrix



                   Name                          Attention                     Address 1                         Address 2           Address 3                      City        State        Zip            Country
  Iowa State University Research
  Foundation                           Attn: Marc Johnson        1805 Collaboration Place, Suite 2100                                            Ames                      IA             50010
  Iraheta Bros 2 Inc.                                            PO Box 953086                                                                   Saint Louis               MO             63195-3086
  Isotek                                                         5225 Nw 5th Street                                                              Oklahoma City             OK             73127
  Ispichiwin Farms                                               Box 23                                                                          Albertville               Saskatchewan   S0J 0A0      Canada
  Issac Anderson/Integrity Bank Plus                             39992 County Rd 10                                                              Lamberton                 MN             56152
  Its Canada Inc                                                 1617 Colonization Rd W                                                          Fort Frances              Ontario        P9A 2T9      Canada
  Ivan Muri                                                      Stie 11, Box 4, RR1                                                             Swift Current             Saskatchewan   S9H3X7       Canada
  Ivarson Craig                                                  301 Coyote St                                                                   Cherokee                  IA             51012
  Ivarson Family Farms                                           4482 H Avenue                                                                   Cleghorn                  IA             51014
  J & J Mewes Inc                                                13555 Trever Drive                                                              Colgate                   ND             58046
  J&C Vilcu Farms Ltd                                            Box 416                                                                         Midale                    Saskatchewan   S0C 1S0      Canada
  J. Kretsch Farms                                               Box 271                                                                         Elbow                     Saskatchewan   S0H 1J0      Canada
  Jack Vilcu                                                     Box 489                                                                         Midale                    Saskatchewan   S0C 1S0      Canada
  Jaco Van Walsem                                                8475 Zanzibar Ln North                                                          Maple Grove               MN             55311
  Jacob F Wall & Gertrude Wall                                   Box 1051                                                                        La Crete                  Alberta        T0H 2H0      Canada
  Jacob Letkeman & Myrna Letkeman                                Box 973                                                                         La Crete                  Alberta        T0H 2H0      Canada
  Jacob Meiners                                                  703 Parkview Place NE                                                           Owatonna                  MN             55060
  Jacob Sutter - J&K Organics LLC                                23997 Keokuk St.                                                                Pleasantville             IA             50225
  Jacob Willrett & Resource Bank                                 1802 S Malta Rd                                                                 Malta                     IL             60150
  Jacqueline Neumann                                             6646 Fridley St NE                                                              Fridley                   MN             55432
  Jaeschke Trucking LLC                                          3379 5th Ave South                                                              Fort Dodge                IA             50501
  Jaguar Communications                                          213 South Oak Ave                                                               Owatonna                  MN             55060
  Jake & Helen Friesen                                           Box 1207                                                                        La Crete                  Alberta        T0H 2H0      Canada
  Jake Fehr & Margeret Fehr                                      Box 17                                                                          Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  Jake K & Hilda Fehr                                            Box 1167                                                                        La Crete                  Alberta        T0H 2H0      Canada
  Jake Peters & Carol Peters                                     Box 2175                                                                        La Crete                  Alberta        T0H 2H0      Canada
  Jake Thiessen & Anne Thiessen                                  Box 631                                                                         La Crete                  Alberta        T0H2H0       Canada
  Jake W Thiessen & Helen Thiessen                               Box 92                                                                          La Crete                  Alberta        T0H 2H0      Canada
  Jake Wolfe & Annie Wolfe                                       Box 82                                                                          Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  Jakeco Holdings Inc                                            1501 Quebec Ave                                                                 Saskatoon                 Saskatchewan   S0N 1A0      Canada
  Jakes Electric LLC                                             PO Box 603                                                                      Clinton                   WI             53525
  James Bros Construction Inc                                    43963 43rd Street                      PO Box 59                                Elysian                   MN             56028
  James Brothers Farms LLC             James Farms-Wayne James   PO Box 59                                                                       Elysian                   MN             56028
  Jamie Mcdonald Rose Valley Farms                               230 Concession 6Rr #2                                                           Chesley                   Ontario        N0G1L0       Canada
  Jamie Zinn                                                     Box 26                                                                          Springstein               Manitoba       R0G 2N0      Canada
  Januschka Jerry                                                16545 Haven Road                                                                Little Falls              MN             56345
  Jared Wehking                                                  24695 US Hwy 59                                                                 Morris                    MN             56267
  Jason Charles                                                  11462 Crow Hassan Park Road                                                     Hanover                   MN             55431
  Jason Dutchak                                                  Box 2067                                                                        Canora                    Saskatchewan   S0A 0L0      Canada
  Jason Eckell                                                   Box 33                                                                          Raymore                   Saskatchewan   S0A 3J0      Canada
  Jason Lehman                                                   27998 760th Ave                                                                 Madelia                   MN             56062

  Jason Mckee O/A Green Mound Acres                              Box 52                                                                          Oyen                      Alberta        T0J 2J0      Canada
  Jaszewski Kathy M                                              W28998 County Road JJ                                                           Arcadia                   WI             54612
  Java Foods Innovation                                          8621 Darnel Rd                                                                  Eden Prarie               MN             55344
  Jay Emmerich                                                   2903 14th Ave S                        2                                        Minneapolis               MN             55407
  Jay Mehling Organics                                           37391 206th ST                                                                  Wessington                SD             57381
  JBC Commercial Real Estate, LLC                                2280 45th Street S #202                                                         Fargo                     ND             58104
  Jbro Farms, LLC                                                203 West Lincoln                                                                Atkinson                  NE             68713
  JCP Farms                                                      15702 410th St Sw                                                               Fertile                   MN             56540
  JD Proehl Family Farms                                         23181 10th St                                                                   Minnesota Lake            MN             56068
  Jeff & Gem Cheesman                                            Box 104                                                                         Mccord                    Saskatchewan   S0H 2T0      Canada
  Jeff Block Farm                                                Box 32                                                                          Macoun                    Saskatchewan   S0C 1P0      Canada
  Jeff Wehking                                                   48501 250th ST                                                                  Morris                    MN             56267
  Jeffery L Jurchen & Linda K Jurchen                            63835 700th St                                                                  Cumberland                IA             50843
  Jeffrey Murch                                                  10 Ridge Road                                                                   Atlantic                  IA             50022
  Jensen Heating And Air Conditioning
  Inc                                                            Box 306                                104 Central Ave N                        Geneva                    MN             56035
  Jeremy Johnson                                                 803 22Nd St Ne                                                                  Kasson                    MN             55944
  Jerry Proehl/Wells Federal/Citizens
  Comm Federal                                                   23181 10th Street                                                               Minnesota Lake            MN             56068
  Jerry's Transfer Service                                       1001 - 36th Ave NE                                                              Minot                     ND             58703
  Jesse Boren                                                    408 Frank Hall Dr                                                               Albert Lea                MN             56007
  Jessen Agribusiness, Inc.           Attn: Clinton Jessen       2204 County Road 164                                                            Pine Bluffs               WY             82082

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                         Page 19 of 43
                                                               Case 21-11002-KBO                 Doc 67-1                Filed 07/20/21     Page 21 of 44
                                                                                                Pipeline Foods, LLC, et al
                                                                                                              Mailing Matrix



                  Name                          Attention                    Address 1                     Address 2           Address 3                      City        State         Zip         Country
  Jessen Wheat Company, LLC                                    2204 County Road 164                                                        Pine Bluffs               WY             82082
  Jessica Russell                                              502 2nd Ave.                                                                Luther                    IA             50152
  Jim & Dudes Plumbing & Heating, Inc                          724 West Clark St                                                           Albert Lea                MN             56007
  Jim Neuls                                                    Box 715                                                                     Grenfell                  Saskatchewan   S0G 2B0   Canada
  Jim Schulz                                                   928 Tom Jirik Court NW                                                      Lonsdale                  MN             55046
  Jim Shaver Trucking                                          34264 140th Ave Se                                                          Mentor                    MN             56736
  Jim Wolf                            Attn: Dean Zimmerli      49080 270th St                                                              Jeffers                   MN             56145
  Jirik James R                                                16012 Camp Winona Trail                                                     Kilkenny                  MN             56052
  Jirik James R And Frandsen Bank &
  Trust                                                        16012 Camp Winona Trail                                                     Kilkenny                  MN             56052
  JIT Global Services S.A.                                     Av. Del Libertador 5990         Piso 2, Of 207                              Buenos Aires                                       Argentina
  JJD Companies LLC                                            11822 S County Road 45                                                      Blooming Prairie          MN             55917
  Joan Stec                                                    1159 Main Ave.                  Box 247                                     Duncan                    NE             68634
  Joconda Farms                                                1433 Whitehouse Rd.                                                         Montezuma                 GA             31013
  Jody Howell                                                  Box 52                                                                      Robsart                   Saskatchewan   S0N 2G0   Canada
  Jody Regan                                                   1525 Prairie Ave Nw                                                         Waukon                    IA             52172
  Joe & Janice Vilcu                                           Box 489                                                                     Midale                    Saskatchewan   S0C 1S0   Canada
  Joe Mazour                                                   2166 Rd 3300                                                                Deweese                   NE             68934
  Joel Koskan Farms, LLC                                       26119 287th Ave                                                             Wood                      SD             57585
  Joel Thiele Trucking LLC                                     5601 SW 81st Street                                                         Owatonna                  MN             55060
  Joey Neufeld                                                 Box 846                                                                     La Crete                  Alberta        T0H 2H0   Canada
  John And Rob Koskan                                          26131 287th Ave                                                             Wood                      SD             57585
  John Derksen                                                 Box 1221                                                                    La Crete                  Alberta        T0H 2H0   Canada
  John Driedger                                                Box 3014                                                                    La Crete                  Alberta        T0H 4H0   Canada
  John Gall                                                    Box 56                                                                      Kipling                   Saskatchewan   S0G2S0    Canada
  John Gehrer                                                  42136 Manning Rd                                                            Ile Des Chenes            Manitoba       R0A 0T3   Canada
  John H Wiebe & Susie Wiebe                                   Box 25                                                                      Buffalo Head Prairie      Alberta        T0H 4A0   Canada
  John Henry Foster                                            PO Box 860625                                                               Minneapolis               MN             55486
  John J Fehr                                                  1402 40th Ave                                                               West Bend                 IA             50597
  John Jacobs & Son LLC                                        12-640 County Road S                                                        Napoleon                  ND             43545
  John Schiller                                                1847 SE 108th Street                                                        Owatonna                  MN             55060
  John Schmidt                                                 14405 River Crest Drive                                                     Rogers                    MN             55374
  John Unrau                                                   Box 1642                                                                    La Crete                  Alberta        T0H2H0    Canada
  John Wiebe                                                   Box 54                                                                      Preeceville               Saskatchewan   S0A 3B0   Canada
  Johnny On The Spot                                           3300 150th St E                                                             Faribault                 MN             55021
  Johnson Curtis                                               7302 Sw 89th Ave                                                            Ellendale                 MN             56026
  Johnson Farms                                                Box 415                                                                     Gainsborough              Saskatchewan   S0C 0Z0   Canada
  Johnson Nancy J                                              1564 Front Street                                                           Verdi                     MN             56164
  Johnson Odean                                                1001 8th Street Se                                                          Waseca                    MN             56093
  Johnson Paul And State Bank Of New
  Richland                                                     6821 W Hwy 30                                                               Ellendale                 MN             56026
  Johnson Shane                                                1521 130th St.                                                              Verdi                     MN             56164
  Johnston's                                                   PO Box 160                                                                  Welwyn                    Saskatchewan   S0A4L0    Canada
  Johnston's Ab                                                550 11 Ave SW                   Suite 250                                   Calgary                   Alberta        T2R 1M7   Canada
  Jolene Lammers                                               2471 335th Ave                                                              Ridgeway                  IA             52165
  Jon C Widmer                                                 6306 Steiner Rd                                                             Sterling                  OH             44276
  Jon Goemaat                                                  1649 Oxford Ave                                                             New Sharon                IA             50207
  Jon Wenzel                                                   9901 SW 136 St                                                              New Richland              MN             56072

  Jon Wold Farm And First Bank & Trust                         128 Andrew St N                                                             Labolt                    SD             57246
  Jonas Matz                                                   Box 35                                                                      Steelman                  Saskatchewan   S0C 2J0   Canada
  Jonathan B. Montgomery                                       PO Box 293                                                                  Cozad                     NE             69130
  Jonathan Driedger                                            Box 1168                                                                    La Crete                  Alberta        T0H 2H0   Canada
  Jonathan Nelson                                              Box 249                                                                     Leask                     Saskatchewan   S0J 1M0   Canada
  Jones Leon                                                   5320 Brazee Rd                                                              Adrian                    MI             49221
  Jordan Hanson                                                10419 75th Ave NW                                                           Flaxton                   ND             58737
  Jordan Overturf                                              30531 Road R                                                                Edgar                     NE             68935
  Jordan Overturf & Clay County FSA
  Office                               Attn: Jordan Overturf   30531 Road R                                                                Edgar                     NE             68935
  Jordan VonRuden                                              2573 SE 108th St                                                            Owatonna                  MN             55060
                                                                                               Bin Address 56880-886 Road
  Joseph Harold                                                403 W Darlene St. Apartment #   Har                                         Hartington                NE             68739
  Joseph Haswell                                               901 Garnet                                                                  Grenfell                  Saskatchewan   S0G2B0    Canada
  Joseph Zarowny                                               Box 841                                                                     Yorkton                   Saskatchewan   S3N 2X1   Canada
  Joshua Martin                                                46825 County Road 192                                                       Sauk Centre               MN             56378

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                Page 20 of 43
                                                             Case 21-11002-KBO                       Doc 67-1               Filed 07/20/21     Page 22 of 44
                                                                                                    Pipeline Foods, LLC, et al
                                                                                                                 Mailing Matrix



                  Name                           Attention                 Address 1                         Address 2            Address 3                     City         State        Zip           Country
  Jovaag Jon                                                 53504 173Rd Street                                                               Austin                   MN             55912
  Joy Ethiopian Food Supplier, LLC                           1305 Crown Ave                                                                   Lancaster                PA             17601
  Joye L Holverson                                           11040 Ochipwe Ave N                                                              Stillwater               MN             55082
  Jr Production Acres LLC                                    10528 110th St Se                                                                Chatfield                MN             55923
  Jr Ressler Farm LLC                                        18808 710th Ave                                                                  Elkton                   MN             55933
  Jt Kuffner Farms Ltd.                                      Box 143                                                                          Glentworth               Saskatchewan   S0H 1V0      Canada
  JT Organics                                                500 N Wichita Scott Rd                                                           Marienthal               KS             67863
  Julie Dietzenbach                                          19456 Hwy 9                                                                      Cresco                   IA             52136
  Jurek Tom                                                  2088 Hagley Rd                                                                   Standish                 MI             48658
  Justin Monroe                                              21 - 3Rd Avenue Ne                                                               Waukon                   IA             52172
  Justin Voyles & FSA                                        1724 290th Street (Mailing)           2067 245Th Street                          Bedford                  IA             50833
  Justin Wesely                                              3315 SW 68th St                                                                  Owatonna                 MN             55060
  JWD Farms                                                  Box 2276                                                                         La Crete                 Alberta        T0H 2H0      Canada
  JZ Trucking LLC                                            14655 Libby Ln SE                                                                Jefferson                OR             97352
  K & A Weber Farms, Inc.                                    7276 W County Road 650 N                                                         Osgood                   IN             47037
  K&D Transport Trucking LLC                                 4515 S Thomas Road                                                               Bad Axe                  MI             48413
  K&R Operations Ltd                                         Box 1390                              104129 Range Road 151                      La Crete                 Alberta        T0H 2H0      Canada
  Kacey Quinata                                              302 4th Ave NE                                                                   Kenmare                  ND             58746
  Kael Anderlik                                              10039 Valley Ave                                                                 Cresco                   IA             52136
  KAG Food Products LLC (Dba Landes
  LLC)                                                       4366 Mt Pleasant St Nw                                                           North Canton             OH             44720
  Kaiser Trucking Inc                                        PO Box 530                                                                       Winner                   SD             57580
  Kam Ag Services, LLC                                       302 Nansue Rd                                                                    Hershey                  NE             69143
  Kanne Brian                                                6845 Nw 76th St.                                                                 Medford                  MN             550498073
  Kansas & Oklahoma RR, LLC                                  PO Box 790343                                                                    Saint Louis              MO             63179-0343
                                       Attn: Kansas Grain
  Kansas Department Of Agriculture     Commodities           1320 Research Park Drive                                                         Manhattan                KS             66502
  Kansas Department of Revenue                               120 Se 10Th Ave.                      Scott State Office Building                Topeka                   KS             66612-1588
  Kardynal Farms Inc                                         Box 624                                                                          Sturgis                  Saskatchewan   S0A 4A0      Canada
  Karl Joseph Harms                                          Box 2708                                                                         La Crete                 Alberta        T0H 2H0      Canada
  Kasper Steve                                               10377 Se 24th Ave                                                                Owatonna                 MN             55060
  Kathy Rasberry Collector                                   PO Box 445                                                                       Kennett                  MO             63857
  Kaufmann Clayton & The State Bank                          6825 Crapo Rd                                                                    Ashley                   MI             48806
  Kaufmann William                                           6825 Crapo Rd.                                                                   Ashley                   MI             48806
  Kaufmann William & The State Bank                          6825 Crapo Rd                                                                    Ashley                   MI             4886
  Kay Jones                                                  Box 292                                                                          Bengough                 Saskatchewan   S0C 0K0      Canada
  KBI Seed Processing                                        Box 277                                                                          Manor                    Saskatchewan   S0C 1R0      Canada
  KBI Seed Processing                                        Ne 13-8-1 W2                          Box 277                                    Manor                    Saskatchewan   SOC 1R0      Canada
  KCZQ-Fm                                                    116 1st Avenue West                                                              Cresco                   IA             52136
  Keanykin Properties Ltd                                    Box 191                                                                          Clavet                   Saskatchewan   S0K 0Y0      Canada
  Keast Enterprises Inc                                      45565 Aspen Road                                                                 Henderson                IA             51541
  Kedam S.A.                                                 Circunvalacion Norte 0311 Y Primera   Guayaquil                                  Guayaquil                Guayaquil                   Ecuador
  Keith Gross                                                37543 Us Hwy 136 (Mailing)            304 N Nebraska St.                         Conception Junction      MO             64434
  Keith Gross And Bank Northwest                             37543 Us Hwy 136 (Mailing)            304 N Nebraska St.                         Conception Junction      MO             64434
  Kellan Farms Inc                                           Box 372                                                                          Beechy                   Saskatchewan   S0L 0C0      Canada
  Kellen Wilke                                               24749 619th St                                                                   Mantorville              MN             55955
  Kelly Mclean Dba Mclean Farms                              Box 748                                                                          Fort Vermillion          Alberta        T0H 1N0      Canada
  Kelterborn Farms Inc.                                      6154 West Kinde Road                                                             Caseville                MI             48725
  Kelvin Rutten                                              Box 635                                                                          Carlyle                  Saskatchewan   S0C 1N0      Canada
  Ken Bilous & Debbie Bilous                                 Box 688                                                                          Wakaw                    Saskatchewan   S0K 4P0      Canada
  Ken Fehr                                                   Box 121                                                                          Hepburn                  Saskatchewan   S0K1Z0       Canada
  Ken Petranek                                               104 2nd Ave SW                                                                   Geneva                   MN             56035
  Ken Smith                                                  Box 296                                                                          Climax                   Saskatchewan   S0N 0N0      Canada
  Ken Strawmatt                                              8372 14th Ave SE                                                                 Owatonna                 MN             55060
  Kendall Contant                                            11482 Valley Ave                                                                 Cresco                   IA             52136
  Kenneth Kessler                                            Box 249                                                                          Pangman                  Saskatchewan   S0C 2C0      Canada
  Kent Mathieson                                             Box 182                                                                          Virden                   Manitoba       R0M 2C0      Canada
  Kent Melby                                                 201 Central Avenue W                  PO Box 255                                 Crosby                   ND             58730
  Kentucky Corn Promotion Council                            PO Box 90                                                                        Eastwood                 KY             40018
  Kentucky Department of Revenue                             501 High Street                                                                  Frankfort                KY             40601
  Kentucky Organic Farm And Feed                             4050 Guthrie Road                                                                Guthrie                  KY             42234
  Kerkaert Organic Farms                                     3103 State Highway 19                                                            Marshall                 MN             56258
  Kerkaert Organic Farms & Agcountry
  Farm Credit                                                3103 State Highway 19                                                            Marshall                 MN             56258
  Kestra Advisory Services LLC                               5707 Southwest Parkway                Building 2, Suite 400                      Austin                   TX             78735

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                      Page 21 of 43
                                                      Case 21-11002-KBO                      Doc 67-1              Filed 07/20/21     Page 23 of 44
                                                                                            Pipeline Foods, LLC, et al
                                                                                                        Mailing Matrix



                  Name                    Attention                Address 1                        Address 2            Address 3                  City         State        Zip         Country
  Kevin & Cindy Routledge Farms                       Box 172                                                                        Hamiota               Manitoba       R0M 0T0    Canada
  Kevin Evans Farms                                   1910 County Road 20                                                            Lynd                  MN             56157
  Kevin L Petersen And Shelby And
  Shelby County Bank                                  2207 400th Street                                                              Walnut                IA             51577
  Kevin West                                          15593 State Hwy J                                                              Campbell              MO             63933
  KGF LLC                                             28539 Holt 140                                                                 Maitland              MO             64466
  KGF LLC/ Union Bank & Trust
  Company                                             28539 Holt 140                                                                 Maitland              MO             64466
  Kibble Equipment LLC                                3555 18th St SW                                                                Owatonna              MN             55060
  Kiefer Chuck                                        13468 710th Ave                                                                Taopi                 MN             55977
  Kiefer Curt                                         13704 722Nd Ave                                                                Leroy                 MN             55951
  Kiefer Daniel                                       70420 130th St                                                                 Taopi                 MN             55977
  Kienast Jeff & Carolyn / Peoples Bank               2482 Quest Ave                                                                 Jamaica               IA             50128
  Kim Klumpp                                          2619 E Blanchard Rd                                                            Shepherd              MI             48883
                                                                                           Dist. Carlos A. Lopez-Dpto
  Kimex S.R.L.                                        Kressburgo, Kressburgo               Itapua                                    Asuncion              Asuncion                  Paraguay
  Kingsbury Elevator                                  PO Box 66                            5621 S Hwy 35                             Kingsbury             IN             46345
  Kingsbury Elevator                                  1250 E Moore Lake Drive, Suite 200                                             Minneapolis           MN             55432
  Kj Organic Ltd.                                     Box 282                                                                        Willow Bunch          Saskatchewan   S0H 4K0    Canada
  KK Sunopta Foods Japan                              108 4-10-8 Uchiya Minami-Ku MS       Uchiyama Tel//8599 Saitama                Prefecture                           336-0034   Japan
  Klassen Land Cattle Organics                        1965 Cottonwood Lake Drive                                                     Windom                MN             56101
  Klecker David                                       10263 Se 24th Ave                                                              Owatonna              MN             55060
  Klecker Laverne                                     717 Se 73rd St                                                                 Owatonna              MN             55060
  Klecker Mike                                        2879 Se 108th St                                                               Owatonna              MN             55060
  Klecker Mike & David                                2879 Se 108th St.                                                              Owatonna              MN             55060
  Klink John                                          N24158 Mahutga Lane                                                            Galesville            WI             54630
  Kloc Farms                                          5706 Shabbona Road                                                             Deford                MI             48729
  Kluge Dave Dba Sundance Farm                        16420 100th St                                                                 Hankinson             ND             58041
  Knobelsdorff Electric Inc                           25701 370th Street                                                             Goodhue               MN             55027
  Knoblach Kevin                                      44214 County Road 184                                                          Sauk Centre           MN             56378
  Knuth Farms-Kerry Knuth                             1147 County Road K                                                             Mead                  NE             68041
  Knutson Grain & Seed LLC & Farmers
  St Bank Hartlan                                     68863 208th Street                                                             Hartland              MN             56042
  Knutson Isaac                                       19340 County Hwy D47                                                           Hubbard               IA             50122
  Knutson Roger                                       20324 240th St.                                                                Hubbard               IA             50122
  Knutson Zach                                        1065 Youngblood Ave                                                            Meservey              IA             50457
  Kodia Farms Ltd.                                    Box 194                                                                        Togo                  Saskatchewan   S0A4E0     Canada
  Konzelmann Farms Inc.                               5029 Churchill Line                                                            Wyoming               Ontario        N0N 1T0    Canada
  Koskan Farm                                         26131 287th Ave                                                                Wood                  SD             57585
  Kotten Anthony                                      24378 County Rd 117                                                            Albany                MN             56307
  Koziolek James                                      27162 620th Avenue                                                             Wells                 MN             56097
  Krabbenhoft Jayne                                   2635 158th Ave SE                                                              Amenia                ND             58004
  Kramer Agro Inc                                     Box 416                                                                        Lashburn              Saskatchewan   S0M 1H0    Canada
  Krause Feeds And Supplies Inc-86                    9352 SW 37th Ave                     PO BOX 86                                 Hope                  MN             56046
  Krause Keith                                        12516 290th Ave                                                                Waseca                MN             56093
  Kreiter Valgene                                     667 47th Ave Ne                                                                Bowdon                ND             58418
  Krenik Organics/Jim                                 11512 Shieldsville Blvd                                                        Lonsdale              MN             55046
  Krocak Martin And Sarah                             33622 171St Ave                                                                Montgomery            MN             56069
  Kruger Dan                                          356 250th St                                                                   Wesley                IA             50483
  Kruger Phillip                                      46400 820th St                                                                 Lake Field            MN             56150
  Krull Chad                                          1370 495th St                                                                  Northwood             IA             50459
  Krull Jim                                           1774 Hwy 105                                                                   Northwood             IA             50459
  KT Acres Inc.                                       Box 247                                                                        Coronach              Saskatchewan   S0H 0Z0    Canada
  Kubista Farms                                       11559 555th Street                                                             West Concord          MN             55985
  Kuehne & Nagel S.A.                                 L.N.Alem 815, Piso 5                                                           Buenos Aires          Buenos Aires              Argentina
  Kuhlman Farms Inc.                                  39915 E. Palmer Rd.                                                            Gothenburg            NE             69138
  Kumm Michael                                        54470 Hwy 59                                                                   Wausa                 NE             68786
  Kurt Kimber                                         4811 35th Ave SO                                                               Minneapolis           MN             55417
  Kurtz Brothers Farm LLC                             27427 Hwy B                                                                    Oregon                MO             64473
  Kurtz Brothers Farm LLC & First
  Heritage Bank                                       27427 Highway B                                                                Oregon                MO             64473
  Kvaalen Jon                                         12030 County Road 329                                                          Lambert               MT             59243
  Kvallen Jon & Yellowstone Bank                      12030 County Road 329                                                          Lambert               MT             59243
  Kwc Farms                                           4156 560th Avenue                                                              Whittemore            IA             50598
  Kyle Altendorf                                      PO Box 319                                                                     Minto                 ND

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                       Page 22 of 43
                                                    Case 21-11002-KBO                      Doc 67-1              Filed 07/20/21     Page 24 of 44
                                                                                          Pipeline Foods, LLC, et al
                                                                                                      Mailing Matrix



                    Name                Attention                 Address 1                        Address 2           Address 3                     City         State        Zip            Country
  Kyle Scherweit                                    16122 35th Street SE                                                           Casselton                ND             58012
  L & D Peterson Trucking, Inc.                     37942 156th St                                                                 Northville               SD             57465
  L And D Ag Service Inc                            408 BROADWAY                         BOX 208                                   Hartland                 MN             56042
  L&M Farms LLC                                     1208 Wynnsong Court NW                                                         Byron                    MN             55920
  L.A. Grant Enterprises Ltd.                       Box 10                                                                         Chamberlain              Saskatchewan   S0G 0R0      Canada
  L.C. Farms, LLC                                   5985 W Portland Road                                                           Lake Odessa              MI             48849
  L.O. Rice Organics, LLC                           Box 264                                                                        Creighton                NE             68729
  L.V. Control Manufacturing Ltd                    660 Golspie Street                                                             Winnipeg                 Manitoba       R2K 2V1      Canada
  La Crosse Milling Company                         105 Highway 35.                                                                Cochrane                 WI             54622
  La Crosse Scale LLC                               1020 Industrial Dr                                                             West Salem               WI             54669
  Labelmart                                         PO Box 775218                                                                  Chicago                  IL             60677
  Lacher Trucking Inc
  Lacher Trucking Inc.                              5695 County Road 81                                                            Christine                ND             58015
  Lackawanna Products Corp                          8545 Main Street                     PO Box 660                                Clarence                 NY             14031
  Lake View Farm                                    N1972 420th St.                                                                Maiden Rock              WI             54750
  Lakeland Organics LLC & Barron
  County Fsa                                        E7110 830th Avenue                                                             Colfax                   WI             54730
  Lakeland Organics LLC/Niggemann
  Jesse                                             E7110 830th Avenue                                                             Colfax                   WI             54730
  Lambright Jr. Cornelius                           1442 145th St                                                                  Fairbank                 IA             50629
  Lamont Koehn                                      804 E. CR B                                                                    Marienthal               KS             67863
  Lana Thompsen                                     704 6th Street S                                                               Ellendale                MN             56026
  Lance Benjamin                                    3360 Rutland Ave                                                               Gull Lake                Saskatchewan   S0N1A0       Canada
  Lancopinto S.A.                                   Francia 641                          Venado Tuerto                             Santa Fe                 Santa Fe                    Argentina
  Langeland Farms Inc                               3806 S County Road 550 E                                                       Greensburg               IN             47240
  Langeland Farms, Inc                              1250 E Moore Lake Drive, Suite 200                                             Minneapolis              MN             55432
  Langer Farms Inc./Rod Langer                      6038 S Co Rd 45                                                                Owatonna                 MN             55060
  Lansink Organic Farms Inc/Roger
  Lansink                                           1340 330th St                                                                  Odebolt                  IA             51458
  Larry & Ann Flora                                 68357 Cr 11                                                                    Nappanee                 IN             46550
  Larry & Joyce Keller                              Box 415                                                                        Russell                  Manitoba       R0J 1W0      Canada
  Larry Doka                                        Box 359                                                                        Kipling                  Saskatchewan   S0G 2S0      Canada
  Larry Motl And Commerce Bank -
  Geneva                                            11227 Sw 52Nd Ave                                                              Ellendale                MN             56026
  Larry Severin                                     Box 282                                                                        Langenburg               Saskatchewan   S0A 2A0      Canada
  Larry Stoesz                                      301 Broadway                         PO Box 12                                 Hanska                   MN             56041
  Larry, Bev & Austin Neuls                         Box 176                                                                        Grenfell                 Saskatchewan   S0G 2B0      Canada
  Larson Ag Ventures LLC                            N2514 960th St                                                                 Elk Mound                WI             54739
  Larson Laverne                                    24050 40th St Ne.                                                              New London               MN             56273
  Las Camelias S.A.                                 Ruta 26-Km.5 San Jose                                                          Buenos Aires             Buenos Aires                Argentina
  Las Tierras Corp.                                 1111 Brickell Ave 11th                                                         Miami                    FL             0
  Lathrop Gpm                                       Suite 500                                                                      St. Cloud                MN             56301
  Lauck Jared                                       302 N Washington Ct                                                            Wausa                    NE             68786
  Lauck Jared & Brunswick State Bank                302 N Washington Ct                                                            Wausa                    NE             68786
  Lauren Schroeder                                  2306 30th Ave S                      302                                       Fargo                    ND             58103
  Lawler Richard R Lawler Angus Ranch               7265 3Rd Ave Sw                                                                Linton                   ND             58552
  Lawler Robert                                     1535 390th St                                                                  Westside                 IA             51467
  Lawler Robert & Fsa                               1535 390th St                                                                  Westside                 IA             51467
  Lawrence Bespalko                                 Box 756                                                                        Fort Qu'Appelle          Saskatchewan   S0G 1S0      Canada
  Lean Packaging LLC                                PO Box 478                                                                     Crookston                MN             56716
  Leanne Sawatzky                                   27 Kirkdale Dr                                                                 Niverville               Manitoba       R0A 0A2      Canada
  Lee Resler                                        700 Willowbrook Drive NE                                                       Owatonna                 MN             55060
  Lee's Janitorial Inc                              1350 14th Street SE                                                            Owantonna                MN             55060
  Leesman Farms                                     212 W. Front St                                                                Hartsburg                IL             62643
  Legend Seeds Inc                                  PO Box 241                                                                     De Smet                  SD             57231
  Lehrman Terry                                     605 Oakwood Pl                                                                 Polk City                IA             50226
  Leo Denis                                         Box 133                                                                        Domremy                  Saskatchewan   S0K 1G0      Canada
  Leo Denis & Angel Denis                           Box 133                                                                        Domremy                  Saskatchewan   S0K 1G0      Canada

  Leonard Parenteau & Cathy Parenteau               Box 577                                                                        Oyen                     Alberta        T0J 2J0      Canada
  Leslie Johnson                                    12 Capilan Cove                                                                Winnipeg                 Manitoba       R3T 5C5      Canada
  Lgg Advisors                                      Calcada Da Arrabida N 1 E35                                                    Porto                    Portugal       4150-106
  Liaf Control S.R.L.                               Juramento 3170, Piso 8, Dto. C       Caba - Buenos Aires                       Buenos Aires             Buenos Aires                Argentina
  Liberty Utilities                                 75 Remittance Dr                     Suite 1741                                Chicago                  IL             60675-1741
  Life Time, Inc.                                   2902 Corporate Place                                                           Chanhassen               MN             55317

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                          Page 23 of 43
                                                                     Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 25 of 44
                                                                                                           Pipeline Foods, LLC, et al
                                                                                                                         Mailing Matrix



                    Name                          Attention                         Address 1                         Address 2           Address 3                   City         State        Zip           Country
  Lifeline Foods                                                     2811 S. 11th Street                                                              Saint Joseph           MO             64503
  Lifeline Foods, LLC                                                1250 E Moore Lake Drive, Suite 200                                               Minneapolis            MN             55432
  Lighthouse Team LLC                                                1441 Brickell Ave, Suite 1018                                                    Miami                  FL
  Lightway Transport                                                 Box 55                                                                           Austin                 Manitoba       R0H 0C0      Canada
  Lignite Oil Company                                                8487 101st St NW                                                                 Lignite                ND             58752
  Lily & Rose Seed Processors                                        Box 279                                                                          Lemberg                Saskatchewan   S0A2B0       Canada
  Lips Bryan                                                         9306 190th St East                                                               Faribault              MN             55021
  Litinpak                                                           3003 N PACIFIC ST                    SUITE 200                                   Minneapolis            MN             55411
  Little Valley Organics Ltd                                         Box 7                                                                            Hazlet                 Saskatchewan   S0N 1E0      Canada
  Lloyd's/ Penn Millers Insurance
  Company                                                            436 Walnut Street                                                                Philadelphia           PA             19106
  Lockhart Trust                                                     PO Box 514                                                                       Owatonna               MN             55060
  Logistics & Business Solutions LLC                                 7270 NW 12th St PH8                                                              Miami                  FL             33126
  Loken Excavation & Drainage                                        3695 Hoffman Dr NW                                                               Owatonna               MN             55060
  Lone Pine Enterprises LLP                                          PO Box 416                                                                       Carlisle               AR             72024
  Loraas Disposal                                                    620 McLeod St.                                                                   Regina                 Saskatchewan   S4N 4Y1      Canada
  Loran Farms                                                        Box 16                                                                           Hoey                   Saskatchewan   S0J 1E0      Canada
  Lorenz Justin/Lorenz Land Dairy                                    24112 Walnut Drive                                                               Albert Lea             MN             56007
  Lorne Lix                                                          85 Mulligan Bay                                                                  Winnipeg               Manitoba       R3P 2H5      Canada
  Lorne P. Folk                                                      Box 203                                                                          Holdfast               Saskatchewan   S0G 2H0      Canada
  Louis & Janice Paradis                                             Box 358                                                                          Bengough               Saskatchewan   S0C 0K0      Canada
  Louisiana Department of Agriculture                                5825 Florida Blvd                                                                Baton Rouge            KA             70806
  Louisiana Department of Revenue                                    617 North Third St                                                               Baton Rouge            LA             70802
  Love James M                                                       13748 201St Ave                                                                  Preston                MN             55965
  Love Rob                                                           19515 Binney Circle                                                              Elkhorn                NE             68022
  LPL Management Ltd.                                                3307 63 Ave Close                                                                Lloydminster           Alberta        T9V 2V9      Canada
  LSM Commodities Ltd.                  Attn: Lynn McMillan          203 3550 Taylor St                                                               Saskatoon              SK             S7H 5H9      Canada
  Lucas Gartner                                                      18 Glen Howard Way                                                               Prince Albert          Saskatchewan   S6X 0A9      Canada
  Lucas Kriger                                                       Box 66                                                                           Ebenezer               Saskatchewan                Canada
  Luth John                                                          237 Timber Road                                                                  Walnut                 IA             51577
  Lyle Moss                                                          Box 56                                                                           Liebenthal             Saskatchewan   S0N 1L0      Canada
  Lynch John                                                         1872 252nd Street                                                                Independence           IA             50644
  Lyncin Torres                                                      15418 295th Avenue                                                               Waseca                 MN             56093
  Lyndon Olson Farms                                                 Box 117                                                                          Archerwill             Saskatchewan   S0E 0B0      Canada
  Lyndon Schmidt                                                     Box 17                                                                           Ruddell                Saskatchewan   S0M 2S0      Canada
  Lynn Brakke Organic Farms                                          5724 170th Ave                                                                   Moorhead               MN             56560
  M & M Construction                                                 12180 150th Ave Se                                                               Becker                 MN             55308
  M&L Commodities                                                    6499 University Avenue Ne            Suite 200                                   Minneapolis            MN             55432
  M&L Commodities                                                    3079 E Palm Ave Suite 101                                                        Manteca                CA             95337
  M-Pro Line Co                                                      13196 Meredith Drive                                                             Baxter                 MN             56425
  Mac Container Line                                                 905 Calle Amanecer                   Suite 340                                   San Clemente           CA             92673
  Macmor Industries Ltd                                              1175 Sherwin Road                                                                Winnipeg               Manitoba       R3H 0V1      Canada
  Madsen Vic                                                         2186 Goldfinch Ave                                                               Audubon                IA             50025
  Madson Casey                                                       28326 690th Ave                                                                  Hartland               MN             56042
  Magnetic Products Inc                                              PO Box 529                                                                       Highland               MI             48357
  Magnum Fabricating                                                 Box 1535                                                                         Maple Creek            Saskatchewan   S0N 1N0      Canada
  Mahaska County Fsa                                                 2503 Todd Street                                                                 Oskaloosa              IA             52577
  Maine Revenue Services                                             PO Box 9107                                                                      Augusta                ME             04332-9107
  Mak Enterprises LLC                                                1955 E Walton Rd.                                                                Shepherd               MI             48833
  Malden Airport & Industrial Park                                   3077 Mitchell Dr                     PO Box 411                                  Malden                 MO             63863
  Malden City Collector                                              201 S. Madison                                                                   Malden                 MO             63863
  Management Recruiters Of Kinston                                   PO Box 219                                                                       Kinston                NC             28502-0219
  Manges Marvin                                                      18773 E. 1600th Ave.                                                             Yale                   IL             62481
                                        C/O Agriculture Council Of
  Manitoba Crop Alliance Inc            Saskatchewan Levy Central    2335 Schuyler Street                                                             Saskatoon              Saskatchewan   S7M 5V1      Canada
  Manitoba Hydro                                                     PO Box 7900 Stn Main                                                             Winnipeg               Manitoba       R3C 5R1      Canada
                                        C/O Agriculture Council Of
  Manitoba Oat Growers Association      Saskatchewan Levy Central    2335 Schuyler Street                                                             Saskatoon              Saskatchewan   S7M 5V1    Canada
  Manitoba Pulse & Soybean Growers                                   Box 1760                                                                         Carman                 Manitoba       R0G 0J0    Canada
  Manley Monroe                                                      276 Hwy 51                                                                       Postville              IA             52162
  Manpower                                                           21271 Network PL                                                                 Chicago                IL             60673-1212
  Mantronics Mailing Systems Inc                                     PO Box 1880                                                                      Mankato                MN             56002-1880
  Maplewood Farms                                                    27397 470TH ST                                                                   Madison Lake           MN             56063
  Marco Technologies LLC                                             PO Box 1450                                                                      Minneapolis            MN             55485-7128
  Marcus Peters                                                      Box 1083                                                                         Preeceville            Saskatchewan   S0A 3B0    Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                           Page 24 of 43
                                                                 Case 21-11002-KBO                      Doc 67-1              Filed 07/20/21     Page 26 of 44
                                                                                                       Pipeline Foods, LLC, et al
                                                                                                                   Mailing Matrix



                     Name                            Attention                   Address 1                     Address 2            Address 3                      City        State          Zip             Country
  Marfrig Argentina S.A.                                         Pringles Y Europa                    5730 - San Luis                           Villa Mercedes            San Luis                      Argentina
  Maria Eugenia Campanelli                                       Cirilo Allende 76                                                              Alta Gracia               Cordoba                       Spain
  Mark & Stephanie Briggs                                        Box 576                                                                        Whitewood                 Saskatchewan     S0G 5C0      Canada
  Mark A Hedstrom                                                15604 State Hwy 24                                                             Hoffman                   MN               56339
  Mark D Stephens                                                23366 110th St                                                                 Strathcona                MN               56759
  Mark Nissen Farm                                               2540 250th St.                                                                 Exira                     IA               50076
  Marten J. Bood                                                 Box 58                                                                         Tantallion                Saskatchewan     S0A 4B0      Canada
  Marthaler Organic Dairy And Crops                              13417 County Rd. 79 SE                                                         Osakis                    MN               56360
  Martin County Fsa                                              923 N State St                       Suite 100                                 Fairmont                  MN               56031
  Martin Shane                                                   47602 140th St.                                                                Corona                    SD               57227
  Marvin Whitney- Central Farm LLC.                              20041 70 Rd.                                                                   Lebanon                   KS               66952
  Massachusetts Department of
  Revenue                                                        100 Cambridge Street                                                           Boston                    MA               02114
  Mast James                                                     12152 Cocker Dr                                                                St Charles                MN               55972
  Matt Meister Trucking Inc.                                     14801 Ivy Ave                                                                  Breda                     IA               51436
  Matt's Do It All, LLC                                          MDIA, LLC                            4698 Ringle Rd                            Akron                     MI               48701
  Matthew Beran                                                  11667 Jade Ave                                                                 Lime Springs              IA               52155
  Matthew Donovan                                                105 4th Ave Ne                                                                 Kasson                    MN               55944
  Matthew Russell Howe                                           Howe Transport Corporation           5825 S 1025 E                             Hudson                    IN               46747
  Matthew Sullivan                                               1166 Goldfinch Way                                                             Oconomowoc                WI               53066
  Matthys Rc Inc                                                 3269 County Rd 24                                                              Cottonwood                MN               56229
  Mattison Farm                                                  39388 240th St.                                                                Lamberton                 MN               56152
  Mattison Farm/Wanda State Bank                                 39388 240th St                                                                 Lamberton                 MN               56152
  Maxair, LLC                                                    1805 E Main Ave                                                                West Fargo                ND               58078
  Maxyield Coop                                                  1250 E Moore Lake Drive, Suite 200                                             Minneapolis               MN               55432
  Maxyield Cooperative                                           313 3Rd Ave Ne                                                                 West Bend                 IA               50597
  Mayer Seedline, LLC                                            2211 1St Street S, Suite 160                                                   Wilmar                    MN               56201
  Mayo Clinic                                                    PO Box 790339                                                                  St Louis                  MO               63179-0127
  Mb Commodities                                                 PO Box 1870                                                                    Fraser                    CO               80442-1870
  Mccormick Organic Farms                                        27100 West Road                                                                Brownstown                MI               48134
  Mcdonald & Pelz                                                1803 South Foothills Hwy             Suite P                                   Boulder                   CO               80303
  Mcdonald Hopkins                                               600 Superior Avenue E Suite 200                                                Cleveland                 OH               44114
  McDonald Pelz Global Commodities
  LLC                                      Attn: Matthew Pietz   1803 S Foothills Hwy Suite 210                                                 Boulder                   CO               80303
  Mckee Farms Inc                                                Box 153                                                                        Rockglen                  Saskatchewan     S0H 3R0    Canada
  Mcmartin Electric Inc                                          64005 130th Ave                                                                Claremont                 MN               55924
  Mcmaster Carr Supply Company                                   PO Box 7690                                                                    Chicago                   IL               60680-7690
  Med Compass                                                    7841 Wayzata Blvd #214                                                         Minneapolis               MN               55426
  Mediacom Business                                              PO Box 5744                                                                    Carol Stream              IL               60197-5744
  Mediacom Business                                              473 Indianhead #105                                                            Mason City                IA               50401
  Meeker County Farm Service Agency                              522 S Johnson Drive                                                            Litchfield                MN               55355
  Megacorp Logistics, LLC                                        1011 Ashes Drive                                                               Wilmington                NC               28405
  Mehmert Tiling Inc                                             8635 HWY 9                                                                     Lime Springs              IA               52155
  Meincke Tanner                                                 1208 Wynnsong Ct Nw                                                            Byron                     MN               55920
  Meincke Tanner And Minnwest Bank                               309 12th Street Nw                                                             Byron                     MN               55920
  Meinders Bruce                                                 2307 380th ST                                                                  Buffalo Center            IA               50424
  Melby Construction                                             5640 Hwy 5                                                                     Kenmare                   ND               58746
  Melby Farm And Ranch Supply                                    12 5th Street Sw                     PO Box 154                                Crosby                    ND               58730-0154
  Mercaris                                                       8070 Georgia Ave $206                                                          Silver Spring             MD               20910-4973
  Merieux Nutrisciences                                          3155 Paysphere Cir                                                             Chicago                   IL               60674-3155

  Merrill Communications LLC - Datasite                          PO Box 74007252                                                                Chicago                   IL               60674
  Mertes Implement                                               9670 Hwy 52                          PO Box 159                                Bowbells                  ND               58721
  Messa Menagerie / Matthew Messa                                N1814 420th Street                                                             Menomonie                 WI               54751

  Metal Services Of Blooming Prairie Inc                         PO Box 848                           605 5th St NE                             Blooming Prairie          MN               55917
  Metronet                                                       PO Box 630903                                                                  Cincinnati                OH               45263-0903
  Metronet                                                       3701 Communications Way                                                        Evansville                IN               47715
  Mettler Toledo LLC                                             22670 Network Place                                                            Chicago                   IL               60673-1226

  Meyerhofer Steel And Construction Inc                          PO Box 583                                                                     Grand Meadow              MN               55936
                                                                 Morgan & Morgan Building, Pasea
  Mgp Shipping Line Inc                                          Estate, Road Town                                                              Tortola                   Virgin Islands                British Virgin Islands
  Michael Lounsbery                                              1587 Peltier Lake Drive                                                        Centerville               MN               55038
  Michael Neustaeter                                             Box 772                                                                        La Crete                  Alberta          T0H 2H0      Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                          Page 25 of 43
                                                                      Case 21-11002-KBO                   Doc 67-1               Filed 07/20/21     Page 27 of 44
                                                                                                         Pipeline Foods, LLC, et al
                                                                                                                      Mailing Matrix



                   Name                          Attention                          Address 1                   Address 2              Address 3                      City         State        Zip           Country
  Michael Reesor 1025766 Alberta Ltd    C/O Mike Reesor               #11-11418 Eagle Butte Road        #11-11418 Eagle Butte Road                 Cypress Country           Alberta        T1B 0H9      Canada
  Michael Ruggles                                                     225 Tailfeather Drive NW                                                     Bondurant                 IA             50035
  Michael Sander                                                      1112 E 4th Street                                                            Atlantic                  IA             50022
  Michael Schneider Farms                                             104 120th Street                                                             West Bend                 IA             50597
  Michael Schneider Farms And West
  Iowa Bank                                                           104 120TH Street                                                             West Bend                 IA             50597
  Michael Wolcott                                                     5128 Kahl Ave NE                                                             Albertville               MN             55301
  Michelle Mohr                                                       6721 166th Lane NW                                                           Ramsey                    MN             55303
  Michigan Department of Agriculture                                  PO Box 30017                                                                 Lansing                   MI             48909
  Michigan Department Of Agriculture
  And Rural Development                                               PO Box 30776                                                                 Lansing                   MI             48909
  Michigan Department of Revenue                                      Michigan Department of Treasury                                              Lansing                   MI             48922
  Michigan Department Of Treasury                                     3060 W Grand Blvd                                                            Detroit                   MI             48202
  Microsoft Corporation                                               PO Box 840304                                                                Dallas                    TX             75284-0304
  Mid Prairie Dairy Ltd                                               Box 123                                                                      Togo                      Saskatchewan   S0A 4E0    Canada
  Mid South Milling Company                                           1141 Channel Ave                                                             Memphis                   TN             38113
  Midsouth Grain Inspection Service                                   1390 Channel Avenue                                                          Memphis                   TN             38113
  Midway Ford                                                         2777 Snelling Ave N                                                          Roseville                 MN             55113
  Midwest Independent Brokers, LLC                                    895 N. 900 East Road                                                         Palmer                    IL             62556
  Midwest Laboratories Inc                                            13611 B ST                                                                   Omaha                     NE             68144-3693
  Midwest Organic And Sustainable
  Education Service (Moses)                                           PO Box 339                                                                   Spring Valley             WI             54767
  Mike Assman                                                         28636 283Rd Avenue                                                           Mission                   SD             57555
  Mike Moen                                                           17270 280th Ave                                                              New Richland              MN             56072
  Mike Or Ceil Heimes                                                 88871 561St Ave                                                              Hartington                NE             68739
  Mike Schiller                                                       8724 SE 54TH Avenue                                                          Blooming Prairie          MN             55917
  Mike's Repair                                                       870 32nd Ave NW                                                              Owatonna                  MN             55060
  Mikkonen Lonny & Rory                                               38390 105th Street                                                           Frederick                 SD             57441
  Miller Allen U/Rolling Acres                                        31968 Old Fort Rd                                                            St Charles                MN             55972
  Miller Ammon A.                                                     29582 Cedar Creek Rd                                                         Hinckley                  MN             55037
  Miller Daniel B & First Farmers &
  Merchants State                                                     23717 151St Ave                                                              Spring Valley             MN             55975
  Miller Leon/Lmm Farms                                               15833 Sandstone Drive                                                        Utica                     MI             55979
  Miller Levi B                                                       2226 190th Avenue                                                            Mount Ayr                 IA             50854
  Miller Matt                                                         15613 Grand Ave                                                              Bristow                   IA             50611
  Miller Thomson                                                      40 King Street West Suite 580     PO Box 1011                                Toronto                   Ontario        M5H 3S1      Canada
  Miller Tobias                                                       4632 Valley Ave                                                              Cresco                    IA             52136
  Millets Place Bv                                                    Gieterweg 26                      9462 Te                                    Gasselte                                            Netherlands
  Millview Farm Inc                                                   220 Kingston Row                                                             Winnipeg                  Manitoba       R3M 0T6    Canada
  Miners Outdoor And Rec                                              635 6th Street SE                 PO Box 878                                 Blooming Prairie          MN             55917
  Mines View Ranch Ltd                                                Box 424                                                                      Rockglen                  Saskatchewan   S0H 3R0    Canada
  Minnesota Chamber Of Commerce                                       PO Box 1450                                                                  Minneapolis               MN             55485-7812
  Minnesota Corn Research &
  Promotional Council                                                 PO Box 236                                                                   Blue Earth                MN             56013
  Minnesota Department of Agriculture                                 625 Robert Street North                                                      Saint Paul                MN             55155-2538
  Minnesota Department Of Commerce                                    85 7th Place E.                   Suite 280                                  St.Paul                   MN             55101-2198
  Minnesota Department Of Public
  Safety - Ifta                                                       Department of Public Safety IR    445 Minnesota St.                          St. Paul                  MN             55101-5185
  Minnesota Department of Revenue                                     600 North Robert St                                                          St. Paul                  MN             55101
  Minnesota Energy Resources                                          PO Box 6040                                                                  Carol Stream              IL             60197
  Minnesota Revenue                                                   PO Box 64651                                                                 St Paul                   MN             55164-0651
  Minnesota Revenue                                                   Mail Station 1765                                                            Saint Paul                MN             55145-1765
  Minnesota Safety Council                                            474 Concordia Avenue                                                         Saint Paul                MN             55103
  Minnesota Soybean Reasearch &
  Promotions Council                                                  PO Box 3385                                                                  Mankato                   MN             56002
  Minnesota Wheat Council                                             2600 Wheat Drive.                                                            Red Lake Falls            MN             56750
  Minot Grain Inspection Inc                                          PO Drawer B                                                                  Minot                     ND             58702-0210
  Minot Milling                                                       5600 4th Ave Ne                                                              Minot                     ND             58703
  MISKA S.A.                            Attn: Francisco Jose Pereda   De Paula 282 -- Azul                                                         Buenos Aires                                          Argentina
  Mississippi Department of Revenue                                   500 Clinton Center Drive                                                     Clinton                   MS             39056
  Mississippi Department of Revenue                                   PO Box 23338                                                                 Jackson                   MS             39225-3338
  Missouri Corn Growers Association                                   Grain Commodity Fund              PO Box 630                                 Jefferson City            MO             65102
  Missouri Department of Agriculture                                  PO Box 630                        1616 Missouri Blvd                         Jefferson City            MO             65102
                                                                                                        Harry S Truman State Office
  Missouri Department of Revenue                                      301 West High Street              Building                                   Jefferson City            MO             65101

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                           Page 26 of 43
                                                              Case 21-11002-KBO                 Doc 67-1               Filed 07/20/21     Page 28 of 44
                                                                                               Pipeline Foods, LLC, et al
                                                                                                            Mailing Matrix



                    Name                          Attention                Address 1                    Address 2            Address 3                      City         State             Zip            Country
  Missouri Dept Of Agriculture                                PO Box 630                                                                 Jefferson City            MO                  65102
  Missouri Soybean Merchandising
  Council                                                     3337 Emerald Lane                                                          Jefferson City            MO                  65109
  Mitchell Wehking                                            24695 US Hwy 59                                                            Morris                    MN                  56267
  Mizpah Milk & Machine/ John Dreher                          10870 County Road 53 East                                                  Mizpah                    MN                  56660
  Mjf Farms LLC                                               1406 20th Ave                                                              West Bend                 IA                  50597
  Mjl Investments LLC                                         6846 Belmont Dr                                                            Shawnee                   KS                  66226
  Mls Ranch Inc                                               8999 N Hwy 23                                                              Hoxie                     KS                  67740
  Mlt Aikins LLP                                              1500 -1874 Scarth Street                                                   Regina                    Saskatchewan        S4P 4E9      Canada
  MN Crop Improvement Association                             1900 Hendon Ave                                                            Saint Paul                MN                  55108
  MN Dept Of Labor And Industry                               443 Lafayette Rd                                                           St Paul                   MN                  55155
  Modesto Milling                                             142 Linley Ave                                                             Empire                    CA                  95319
  Moen Bros                                                   320 South Broadway                                                         New Richland              MN                  56072
  Monroe James K/Judith                                       11185 N. Luce Rd                                                           Alma                      MI                  48801
  Montana Department of Agriculture                           302 North Roberts                                                          Helena                    MT                  59601
  Montana Wheat And Barley
  Committee                                                   PO Box 3024                     1601 2Nd Ave N Suite 700                   Great Falls               MT                  59401
  Montana-Dakota Utilities                                    PO Box 5600                                                                Bismarck                  ND                  58506
  Monte Ackerman                                              3554 139th Ave NE                                                          Ham Lake                  MN                  55304
  Monte Bullock                                               1200 Knight Lane                                                           Watertown                 MN                  55388
  Moore Eugene/Spring Valley Farms                            1701 3Rd Ave East               Suite 7                                    Oskaloosa                 IA                  52577
  Moore's Distributing                                        16023 State Hwy U                                                          Bernie                    MO                  63822
  Moorhead Fire Prevention Division                           Attention: Dorene               111 12th Street North                      Moorhead                  MN                  56560
  Moorhead Plumbing & Heating                                 1612-29th Avenue South                                                     Moorhead                  MN                  56560
  Moorhead Public Service                                     PO Box 779                                                                 Moorhead                  MN                  56561-0779
  Moorhead Public Service                                     PO Box 779 500 Center Aven.     2nd Floor City Hall                        Moorhead                  MN                  56561
  Morellis Distributing                                       PO Box 1517                                                                Minot                     ND                  58702-1517
  Morgan Humbert                                              62788 650th Street                                                         Atlantic                  IA                  50022
  Morgan Keith                                                8519 425th Ave.                                                            Janesville                MN                  56048
  Morley & Merle Stephenson                                   General Delivery                                                           Simie                     Saskatchewan        S0N 2N0    Canada
  Morlock Rod                                                 9987 Cty Rd 20 Se                                                          Stewartville              MN                  55976
  Motiv Logistics, LLC                                        PO Box 88                                                                  Yacolt                    WA                  98675
  Motl Dairy Inc.                      Attn: Dale Motl        12583 64TH AVE SE                                                          Blooming Prairie          MN                  55917
  Motl Kevin                                                  12722 64th Ave S.E.                                                        Blooming Prairie          MN                  55917
  Motl Kevin & Farmers and Merchants
  State Bank of Blooming Prairie       Attn: Kevin Motl       12722 64th Ave S.E.                                                        Blooming Prairie          MN                  55917
  Motl Larry                                                  11227 Sw 52Nd Ave                                                          Ellendale                 MN                  56026
  Mower County Fsa Office                                     1408 21st Ave NW                                                           Austin                    MN                  55912
  MPCA                                                        PO Box 64893                                                               St. Paul                  MN                  55164-0893
  Mrxx Corp                                                   20201 County Club Dr #2008                                                 Aventura                  FL                  33180
  Ms Delta Organics LLC                                       26 South Pointe Dr                                                         Leland                    MS                  38756
  Msc Mediterranean Shipping Company
  (USA) Inc.                                                  As agen for MSC Mediterranean   420 5th Ave                                New York                  NY                  10018
  Mugge Farm                                                  6190 470th St                                                              Sutherland                IA                  51058
  Muridale Farms                                              Box 4                                                                      Swift Current             Saskatchewan        S9H 3X7      Canada
  Mursu Peter                                                 51113 340th St                                                             New York Mills            MN                  56567
  MVD Connect LLC                                             5188 Cox Smith Road                                                        Mason                     OH                  45040
  Mychelle Lynch                                              PO Box 274                                                                 New Richland              MN                  56072
  Mycon Farms                                                 Box 837                                                                    Lanigan                   Saskatchewan        S0K 2M0      Canada
  Myer Duane & Michael                                        4848 420th Ave                                                             Curlew                    IA                  50527
  Myer Michael S                                              4044 490th St                                                              Curlew                    IA                  50527
  Myron Holo                                                  Box 427                                                                    Rose Valley               Saskatchewan        S0E 1M0      Canada
  Naomi Nagel                                                 1333 Logan Ave N                                                           Minneapolis               MN                  55411
  Napa Auto Parts Blooming Prairie                            PO Box 5666                                                                Rockford                  IL                  61125
  Nas LLC- Northern Ag Suppliers                              PO Box 7567                                                                Urbana                    IA
  Nathan Pike & Citizens National Bank
  Of Park Rapid                                               19170 County Road 109                                                      Park Rapids               MN                  56470
  Nathan Yock                                                 406 South St                                                               Brayton                   IA                  50042
  National Cargo Bureau, Inc.                                 180 Maiden Lane                 Suite 903                                  New York                  NY                  10038
  National Grain & Feed Association                           1400 Crystal Dr                 Suite 260                                  Arlington                 VA                  22202
  Natural Insecto Products, Inc                               221 Sherwood Place              PO Box 12138                               Costa Mesa                CA                  92627
  Nature Bio Foods Ltd                                        45 Km Stone                     G.T. Road                                  Sonipat                   Kamaspur District   131021     India
  Navigators/Ascot                                            400 Atlantic St FL 8                                                       Stamford                  CT                  06901-3512
  Naylor George                                               288 M Avenue                                                               Churdan                   IA                  50050
  NCC                                                         PO Box 38                                                                  Ray                       ND                  58849

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                      Page 27 of 43
                                                                      Case 21-11002-KBO                   Doc 67-1               Filed 07/20/21     Page 29 of 44
                                                                                                         Pipeline Foods, LLC, et al
                                                                                                                      Mailing Matrix



                Name                                Attention                      Address 1                      Address 2            Address 3                      City        State         Zip          Country
  Neal Pederson                                                       3077 County Hwy 42                                                           Bejou                     MN             56516
  Nebraska Corn Board                                                 Www.Ne.Gov/Go/Clicknda            Id # 10800                                 Omaha                     NE
  Nebraska Department of Agriculture                                  301 Centennial Mall S             PO Box 94947                               Lincoln                   NE             68509-4947
                                                                                                        Nebraska State Office
  Nebraska Department of Revenue                                      301 Centennial Mall S             Building                                   Lincoln                   NE             68508
  Nebraska Machinery Company                                          PO Box 911784                                                                Denver                    CO             80291-1784
  Nebraska Public Service Commission                                  300 The Atrium 1200 N Street      PO Box 94927                               Lincoln                   NE             68509-4927
  Nedved Family Farms                                                 2865 Mill Avenue                                                             Garner                    IA             50438
  Nees Andrew                                                         2110 210th St                                                                Early                     IA             50535
  Nees David                                                          225 S Shore Dr                                                               Storm Lake                IA             50588
  Neigebauer Peter                                                    56216 Co Rd 21                                                               Courtland                 MN             56021
  Neil Juhnke                                                         996 297th Street South                                                       Lake Park                 MN             56554
  Nelson Arnie                                                        53998 State Highway 48                                                       Hinckley                  MN             55037
  Nelson Bradley                                                      1793 130TH Street                                                            Wolverton                 MN             56594
  Nelson Brian                                                        330 8th St Nw                     PO Box 243                                 Blooming Prairie          MN             55917243
  Nelson Jameson Inc                                                  PO Box 1147                                                                  Marshfield                WI             54449-1147
  Network Service Billing Inc                                         PO Box 95-0267                                                               Louisville                KY             40295
  Neumann Loring                                                      6501 SW 73rd Ave                                                             Owatonna                  MN             55060
  Neuvirth Brian R                                                    21626 690th Ave                                                              Elkton                    MN             55933
  Neuvirth Rick                                                       21537 690th Ave                                                              Elkton                    MN             55933
  Neuvirth Tim                                                        68215 235th St.                                                              Dexter                    MN             55926
  Nevada Department of Taxation                                       1550 College Parkway, Suite 115                                              Carson City               NV             89706
  Nevada Department of Taxation                                       500 East Third Street                                                        Carson City               NV             89713-0030
  Never Rest Organics Ltd.                                            Box 231                                                                      Chaplin                   Saskatchewan   S0H 0V0    Canada
  New Century Produce Inc                 Attn: Karen Uhlenberg       Box 123                           3785 Schubert Road                         Armstrong                 BC             V0E 1B4
  New Hampton Transfer & Storage                                      1970 N Linn Ave                                                              New Hampton               IA             50659
  New Jersey Department of Treasury       Corporate Filing Unit       PO Box 252                                                                   Trenton                   NJ             08646-0252
  New Jersey Division of Taxation         Revenue Processing Center   PO Box 281                                                                   Trenton                   NJ             08695-0281
  New Jersey Division of Taxation         Revenue Processing Center   PO Box 666                                                                   Trenton                   NJ             08646-0666
  New York Blower Company                                             7660 Quincy Street                                                           Willowbrook               IL             60527
  New York State Department of
  Taxation and Finance                                                1 Commerce Plaza                  99 Washington Ave Suite 600                Albany                    NY             12231-0001
  Newmeasures, LLC                                                    PO Box 1168                                                                  Niwot                     CO             80544
  Newry Ag                                                            85772 320th St                                                               Blooming Prairie          MN             55917
  Nf Organics                                                         PO Box 2508                                                                  Ames                      IA             50010
  Nicholas Arnold                                                     1853 Pine Creek Ave.                                                         Aurora                    IA             50607
  Nick Casey & The Fnb Community
  Bank                                                                780E 2045 Ave                                                                Ramsey                    IL             62080
  Nishnanet LLC                                                       2 East 6th St                                                                Atlantic                  IA             50022
  Nisley Henry And Peoples Savings
  Bank                                                                2157 210th St                                                                Seymour                   IA             52590

  Nisley James/Keith Rocky Ridge Farm                                 15260 West Neebel Rd                                                         Pearl City                IL             61062
  Nissen Farm Mark                                                    1202 Broadway St                                                             Audubon                   IA             50025
  Nissen Tim                                                          88560 566 Ave                                                                Hartington                NE             68739
  Nmc Inc.                                                            PO Box 911784                                                                Denver                    CO             80291-1784
  Noah Rechtzigel                                                     48272 100th Ave                                                              Kenyon                    MN             55946
  Noah Wendt                                                          14975 Ne 72Nd St                                                             Maxwell                   IA             50161
  Noble Dairy Farm LLC                                                1342 Se 118th St                                                             Blooming Prairie          MN             559179616
  Noble Mike/Farm On Wheels                                           17142 535th St                                                               West Concord              MN             55985
  Noble Specialized Transport Inc.                                    PO Box 578                                                                   Kendallville              IN             46755
  Nodge Manufacturing                                                 125 10th Avenue Northwest                                                    Swift Current             Saskatchewan   S9H 1B3    Canada
  Noelma S.A.                                                         Urquiza 2277                                                                 Villa Elisa               Entre Rios                Argentina
  Noiva S.A.S.                                                        Arenales 1572                     Caba                                       Buenos Aires              Buenos Aires              Argentina
  Nolan Keddie                                                        Box 7682                                                                     Peace River               Alberta        T8S 1T3    Canada
  Nor-West Bulk Lines                                                 9401-99 Street                    Box 996                                    La Crete                  Alberta        T0H 2H0    Canada
  Norag LLC                                                           PO Box 412                                                                   Stilwell                  KS             68085
  Nordeast Coffee Company Inc                                         3134 California St NE                                                        Minneapolis               MN             55418
  Norfolk Southern                                                    358 E Marquette Rd                                                           Chicago                   IL             60637
  Norfolk Southern Railway Company                                    1200 Peachtree St NE                                                         Atlanta                   GA             30309
  Norseman Inc                                                        14545 115 Avenue                                                             Edmonton                  Alberta        T5M 3B8    Canada
  North Carolina Department of Revenue                                PO Box 871                                                                   Raleigh                   NC             27602
  North Central International                                         PO Box 993                                                                   Willmar                   MN             56201
  North Dakota Corn Utilization Council                               c/o Bank of North Dakota          PO Box 5550                                Bismarck                  ND             58506-5550



In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                         Page 28 of 43
                                                                        Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 30 of 44
                                                                                                              Pipeline Foods, LLC, et al
                                                                                                                            Mailing Matrix



                    Name                           Attention                         Address 1                           Address 2           Address 3                      City         State       Zip            Country
  North Dakota Department of
  Agriculture                                                           600 East Boulevard Ave Dept 602                                                  Bismarck                  ND             58505-0020
  North Dakota Department of Revenue                                    PO Box 5621                                                                      Bismarck                  ND             58506-5621
  North Dakota Grain Inspection                                         4150 98th Ave South                                                              Fargo                     ND             58104
  North Dakota Office Of State Tax
  Commissioner                                                          2401 46th Ave Se                     Suite 104                                   Mandan                    ND             58554
  North Dakota Trade Office Inc                                         4844 Rocking Horse Circle S          Suite 1                                     Fargo                     ND             58104-6049
  North Dakota Workforce Safety &
  Insurance                                                             1600 East Century Avenue             Suite 1                                     Bismark                   ND             58506-5585
  North Star Scale Inc                                                  1006 230th St                                                                    Ormsby                    MN             56162
  North Texas Tollway Authority                                         PO Box 660244                                                                    Dallas                    TX             75266-0244
  Northern Bag And Box Co                                               311 S 4TH ST #109                    PO BOX 5606                                 Grand Forks               ND             58206-5606
  Northern Farms Ab Ltd.                                                Box 3179                                                                         La Crete                  Alberta        T0H4H0     Canada
  Northern Iowa Grain Processors, LLC                                   12456 Addison Ave                                                                Riceville                 IA             50466
  Northern Plains Sustainable Agriclture
  Society                                                               PO Box 276                                                                       Moorhead                  MN             56561
  Northland Farm Systems                                                2250 Austin Rd                                                                   Owatonna                  MN             55060
  Northwest Bulk Lines                                                  PO Box 872078                                                                    Vancouver                 Washington     98687
  Northwest Transportation Services Inc                                 PO Box 872078                                                                    Vancouver                 WA             98687
  Northwood Trucking LLC- Richard
  Allen Boecker                                                         215 2Nd St. N                                                                    Long Prairie              MN             56347
  Norton Rose Fulbright                                                 1301 Avenue of the Americas                                                      New York                  NY             10019
  Novatech, Inc.                                                        PO Box 372                           Dept 200                                    Memphis                   TN             38101
  Nsf International                                                     PO Box 77000                         Dept. Lockbox #771380                       Detroit                   MI             48277-1380
  Nutrien Ag Solutions                                                  PO Box 55                                                                        Kasota                    MN             56050
  O'Connor Jim                                                          15880 Se 74th Ave                                                                Blooming Prairie          MN             55917
  O'Henry's Stitches And Prints                                         212 North Elm Street                                                             Cresco                    IA             52136
  Oak Hill Farms Inc                                                    49480 215th Street                                                               Henning                   MN             56551
  Oakdale Trading Company Inc                                           PO Box 306                                                                       Twain Harte               CA             95383
  Oakley North Little Rock                                              3700 Lincoln Ave                                                                 N Little Rock             AR             72114
  Occuscreen LLC                                                        805 Broadway Street                  Suite 215                                   Vancouver                 WA             98660
  Ocean Network Express Pte Ltd                                         8730 Stony Point Parkway Suite 400                                               Richmond                  VA             23225
  Office of The US Trustee               For The District Of Delaware   844 N King St #2207                  Lockbox 35                                  Wilmington                DE             19801
  Ogden Farms LLC                                                       2243 190th Street                                                                Red Oak                   IA             51566
  Ogle John                                                             PO Box 201                                                                       Hopkins                   MO             64461
  Ohio Department of Revenue                                            PO Box 2678                                                                      Columbus                  OH             43216-2678
  Ohmann Farms Inc                                                      30685 Foliage Ave                                                                Northfield                MN             55057
  Oja Holdings                                                          Box 343                                                                          Yorkton                   Saskatchewan   S3N 2W1 Canada
  Oliver Manufacturing Company                                          27151 Harris Rd                                                                  La Juanta                 CO             81050
  Olmsted County Fsa                                                    1485 Industrial Drive NW                                                         Rochester                 MN             55901
  Olson Adam And First Security Bank-
  Storden                                                               34497 Co Rd 21                                                                   Windom                    MN             56101
  Olson Jonathan & Carolyn                                              3415 County Road 9                                                               Cottonwood                MN             56229
  Olympic Fire Protection Corp                                          1355 State Ave NW                                                                Owatonna                  MN             55060
                                         c/o Mirman, Bubman &                                                21860 Burbank Boulevard
  Omni Foods, Inc.                       Nahmias, LLP                   Attn: Alan I Nahmias                 Suite 360                                   Woodland Hills            CA             91367
  Omni Rail Products, Inc                                               3911 West Dayton Street                                                          Mc Henry                  IL             60050
  Omp Farms                                                             402 W. Robinson Ave.                                                             Springdale                AR             72764
  OneBeacon                                                             605 Highway 169 N                                                                Plymouth                  MN             55441
  Openlink Agtech Inc.                                                  121 Charles Street West              Suite 224                                   Kitchener                 Ontario        N2G 1H6    Canada
  OR Organics                                                           Box 545                                                                          Fort Qu'Appelle           Saskatchewan   S0G 1S0    Canada
  Oregon Department Of Agriculture                                      PO Pox 4395                          Unit 17                                     Portland                  OR             97208-4395
  Oregon Dept of Revenue                                                PO Box 14730                                                                     Salem                     OR             97309-0464
  Oregon Dept of Revenue                                                955 Center St NE                                                                 Salem                     OR             97301-2555
  Oregon Tilth                                                          1200 Nw Naito Parkway, Ste. 370                                                  Portland                  OR             97209
  Orest Stefaniuk                                                       Box 194                                                                          Cudworth                  Saskatchewan   S0K 1B0    Canada

  Organic Crop Improvement Assn Mn#1                                    2609 Wheat Drive                                                                 Red Lake Falls            MN             56750
  Organic Farmers Association                                           PO Box 709                                                                       Spirit Lake               IA             51360
  Organic Farmers Michigan           Attn: Stacey Steely                5095 Argyle Rd                                                                   Decker                    MI             48426
  Organic Producers Association Of
  Manitoba                                                              123 North Railway Ave.               PO Box 279                                  Miniota                   Manitoba       R0M 1M0      Canada
  Organic Production Services                                           802 Julian R Allsbrook Hwy                                                       Weldon                    NC             27890
  Organic Trade Association                                             28 Vernon St                         Suite 413                                   Brattleboro               VT             5301
  Organic Ventures, Inc.             Attn: Rick Halverson               W26001 Volds Ln                                                                  Arcadia                   WI             54612

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                 Page 29 of 43
                                                              Case 21-11002-KBO                       Doc 67-1                Filed 07/20/21     Page 31 of 44
                                                                                                     Pipeline Foods, LLC, et al
                                                                                                                   Mailing Matrix



                  Name                            Attention                 Address 1                           Address 2           Address 3                      City         State        Zip         Country
  Organics Canada Ltd                                         Box 90                                                                            Waldron                   Saskatchewan   S0A 4K0    Canada
  Orkin Canada Corporation                                    5840 Falbourne St                                                                 Mississauga               Ontario        L5R 4B5    Canada
  Ortrude Dial                                                2589 Ubben Ave                                                                    Williams                  IA             50271
  Otto Jerry H                                                11727 225th Ave.                                                                  Harmony                   MN             55939
  Overhead Door Co. Of Albert Lea                             PO Box 714                                                                        Albert Lea                MN             56007
  Overhead Door Company Of Minot                              1905 Burdick Expy W                                                               Minot                     ND             58701
  Owatonna Motor Company                                      PO Box 263                                                                        Owatonna                  MN             55060
  Ozark Organics                                              19 Prairie Lane.                                                                  Buffalo                   MO             65622
  P.I. Midwest                                                PO Box 45158                                                                      Omaha                     NE             68145
  PA Turnpike Toll By Plate                                   PO Box 645631                                                                     Pittsburgh                PA             15264-5254

  Pablo R Chicchitti                                          Calle Nº9 701 - Concecion Del Uruguay                                             Buenos Aires                                          Argentina
  Paccar Financial Corp                                       1901 N Roselle Rd                     Suite 900                                   Schaumburg                IL             60195
  Paetz Farm, Gordon & Rita Paetz                             Box 105                               Box 105                                     Oyen                      Alberta        T0J 2J0      Canada
  Palleton Of Minnesota Inc                                   PO Box 691                                                                        Austin                    MN             55912
  Pamela Frana                                                24619 90th Street                                                                 Cresco                    IA             52136
  Panjiva                                                     55 Water Street 42nd Floor                                                        New York                  NY             10004
  Parker Lahr                                                 4141 Colorado Ave N                                                               Crystal                   MN             55422
  Parkland Ventures                                           Box 3459                                                                          Humboldt                  Saskatchewan   S0K 2A0      Canada
  Pastures A Plenty Farm                                      4077 110th Ave Ne                                                                 Kerkhoven                 MN             56252
  Pat And Cheryl Neville                                      Shilleglah Farms                      Box 159                                     Govan                     Saskatchewan   SOG 1Z0      Canada
  Pateman Ag Ltd                                              Box 217                                                                           Mcauley                   Manitoba       R0M 1H0
  Patrick Holverson                                           11040 Otchipwe Ave. N                                                             Stillwater                MN             55082
  Patrick Standke                                             3173 se 118th                                                                     Blooming Prairie          MN             55917
  Paul & Gilles Gorieu                                        Box 176                                                                           Domremy                   Saskatchewan   S0K 1G0      Canada
  Paul A., Ronald D., Kyle J. Novacek &
  Christophe A                                                11063 390th Ave. Sw                                                               East Grand Forks          MN             56721
  Paul Hodgen                                                 3210 W County Road 1350N                                                          Roachdale                 IN             46172
  Paul R. Epp & Beate Epp                                     Box 568                                                                           Dundurn                   Saskatchewan   S0K 1K0      Canada
  Paylocity Holding Corporation                               1400 American Lane                                                                Schaumburg                IL             60173
  Peachey Transport LLC                                       1699 Dry Tavern Rd                                                                Denver                    PA             17517
  Pear Lane Farms / Ervin Miller Jr.                          4347 Welty Road                                                                   Apple Creek               OH             0
  Pederson Earl                         Attn: Earl Pederson   3077 County Hwy 42                                                                Bejou                     MN             56516
  Pellis Law Group, LLP                                       901 Warrenville Road                  Suite 205                                   Lisle                     IL             60532
  Penn Millers Insurance Company                              PO Box 62453                                                                      Baltimore                 MD             21264-2453
  Penner Ben                                                  515 West Saint Paul St                                                            St Peter                  MN             56082
  Pennsylvania Dept. of Revenue                               1846 Brookwood St                                                                 Harrisburg                PA             17104
  Penny Lane Organic Farms Ltd                                Box 545                                                                           Swift Current             Saskatchewan   S9H 3W4      Canada
  Perdue Agribusiness LLC                                     PO Box 536478                                                                     Pittsburgh                PA             152535906
  Perkins Sales Inc                                           3900 County Rd 609                                                                Bernie                    MO             63822
  Perry Hnetka                                                Box 116                                                                           Archerwill                Saskatchewan   S0E 0B0      Canada
  Perry Jones                                                 Box 292                                                                           Bengough                  Saskatchewan   S0C 0K0      Canada
  Perry Jones & Kay Jones                                     Box 292                                                                           Bengough                  Saskatchewan   S0C 0K0      Canada
  Pete S Fehr                                                 Box 115                                                                           Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  Peter & Judy Zacharias                                      Box 103                                                                           Buffalo Head Prairie      Alberta        T0H 4A0      Canada
  Peter Martens                                               Box 2814                                                                          La Crete                  Alberta        T0H 2H0      Canada
  Peter Mursu And Central Minnesota
  Credit Union                                                51113 340th St                                                                    New York Mills            MN             56567
  Petermann Jonathan And Citizens
  Bank Minnesota                                              24551 County Road 27                                                              Sleepy Eye                MN             56085
  Petersheim Amos                                             3328 460th Street                                                                 Riceville                 IA             50466
  Petersheim Ed T                                             3290 460th Street                                                                 Riceville                 IA             50466
  Petersheim Edward                                           3638 Victory Ave.                                                                 Cresco                    IA             52136
  Petersheim Edwin L                                          4549 Walnut Ave                                                                   Mcintire                  IA             50455
  Petersheim Ervin                                            20873 50th Street                                                                 Cresco                    IA             55136
  Petersheim Henry T                                          3286 460th Street                                                                 Riceville                 IA             50466
  Petersheim Jacob T.                                         46421 Windfall Ave                                                                Riceville                 IA             50466
  Petersheim Tobie                                            46421 Windfall Ave                                                                Riceville                 IA             50466
  Petershiem Levi E Jr                                        22007 35th St                                                                     Cresco                    IA             52136
  Peterson Jay                                                50905 320th St                                                                    Blooming Prairie          MN             55917
  Peterson's Land & Cattle Co. Ltd.                           Box 119                                                                           Bengough                  Saskatchewan   S0C 0K0      Canada
  Petroagro S.A.                                              Ruta 51, Km 119.2                     Carmen De Areco                             Buenos Aires              Buenos Aires   6725         Argentina
  Peyton Kelly                                                1585 Curry Blvd.                                                                  Fairbank                  IA             50629
  Pfile Eldon                                                 125 Ensign Trail                                                                  Fort Benton               MT             59442
  Pheasant Creek Ranch                                        Box 313                                                                           Mankota                   Saskatchewan   S0H 2W0      Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                        Page 30 of 43
                                                               Case 21-11002-KBO                Doc 67-1                Filed 07/20/21     Page 32 of 44
                                                                                               Pipeline Foods, LLC, et al
                                                                                                             Mailing Matrix



                    Name                           Attention                Address 1                     Address 2           Address 3                      City         State        Zip          Country
  Phil's Lawn Service                                          903 3rd St E                                                               Cresco                    IA             52136
  Philip Sobkow                                                Box 72                                                                     Calder                    Saskatchewan   S0A 0K0   Canada
  Phillip Thiessen                                             Box 224                                                                    La Crete                  Alberta        T0H 2H0   Canada
  Phillips Martin J                                            18675 Old Hwy 66                                                           Good Thunder              MN             56037
  Pilgrim's Pride                                              1770 Promontory Circle                                                     Greeley                   CO             80634
  Pine View Dairy, Inc. And Compeer
  Financial                                                    36124 County 45 Blvd                                                       Lake City                 MN             55041
  Pinnacle Engineering                                         11541 95th Ave N                                                           Maple Grove               MN             55369
  Pioneer Co-Operative Association Ltd.                        1150 Central Ave N                                                         Swift Current             Saskatchewan   S9H 0G1   Canada
  Pitblado LLP                                                 2500 -- 360 Main Street                                                    Winnipeg                  Manitoba       R3C 4H6   Canada
  Pitman Family Farms                   Attn: David Pitman     1075 North Ave                                                             Sanger                    CA             93657
  Pivot Strategies LLC                                         1330 Lagoon Avenue             4th Floor                                   Minneapolis               MN             55408
  PJ Acres                                                     Box 76                                                                     Kayville                  Saskatchewan   S0H 2C0   Canada
  Plapp Farms LLC                                              23565 Goelitz Road                                                         Malta                     IL             60150
  Platte Hutterian Brethren And Legend
  Seeds                                                        35271 270th Street                                                         Platte                    SD             57369
  Platte Hutterian Brethren Inc                                35271 270th St                                                             Platte                    SD             57369
  Plum Creek Pork                                              43080 RD 776                                                               Oconto                    NE             68860
  Plunkett's Pest Control                                      1001 Checkrein Avenue                                                      Columbus                  OH             43229
  Plunketts Pest Control Inc                                   40 52nd Way NE                                                             Fridley                   MN             55421-1014
  Pmi Iowa LLC                                                 3692 N Dayton Avenue                                                       Ames                      IA             50010
  Pogones Mark                                                 4076 Se 141St St                                                           Blooming Prairie          MN             55917
  Porta Hnos Sa                                                Av Valparaiso 4500                                                         Cordoba                   Cordoba        X5016JXA Spain
  Ports America                                                525 Washington Blvd            Suite 1660                                  Jersey City               NJ             7310
  Possin James/Possin Organics LLC                             23536 160th St                                                             New Richland              MN             56072
  Possin Organics LLC / State Bank Of
  New Richland                                                 23536 160th Street                                                         New Richland              MN             56072

  Possin Thomas - Possin Organics LLC                          304 Woodhaven Lane                                                         Mankato                   MN             56001
  Postel S.A.                                                  Ruta 8 Km 371.5                2600 - Venado Tuerto                        Santa Fe                  Santa Fe                 Argentina
  Powell Supply Inc Mo                                         2306 N Douglas St                                                          Malden                    MO             63863
  Power Objects                                                718 Washington Ave N           Suite 101                                   Minneapolis               MN             55401
  PR3 PS65 Farm Inc                                            Rr 5 Site 27 Comp 16                                                       Prince Albert             Saskatchewan   S6V 5R3   Canada
  Practical Farmers Of Iowa                                    1615 Golden Aspen Drive        Suite 101                                   Ames                      IA             50010
  Prairie Ag-Co Inc                                            988 N 2050 EAST RD                                                         Shelbyville               IL             62565
  Prairie Harvest Cleaning                                     3992 41St Ave Se                                                           Tappen                    ND             58487
  Prairie Point Farm / Peter & Anne
  Schwagerl                                                    88068 230th Street                                                         Browns Valley             MN             56219
  Prairie Scale Systems, Inc                                   PO Box 69                      7805 112Th Ave S                            Horace                    ND             58047
  Prairie Sky Farm                                             2505 220th Ave                                                             Wesley                    IA             50483
  Prairie View Farms Inc                                       PO Box 56                                                                  Granite Falls             MN             56241
  Prairie View Organics LLC                                    Box 56.                                                                    Granite Falls             MN             56241
  Prairieboyz Organics                                         Box 124                                                                    Cadillac                  Saskatchewan   S0N 0K0   Canada
  Prairieland Ag                                               315 5th St N                   Suite 103                                   Fargo                     ND             58103
  Precision Ag Construction                                    2719 Idaho Ave                                                             Grand Island              NE             68803
  Precision Farms LLC                                          1432 Hickory Road                                                          Harlan                    IA             51537
  Precision Plumbing Electric Heating
  And Cooling Inc                                              1935 4th Ave NW                                                            West Fargo                ND             58078
  Priebe Brent                                                 5279 County 11 Blvd                                                        Kenyon                    MN             55946
  Priebe Richard                                               47149 95th Ave                                                             Kenyon                    MN             55946
  Prime Pastures Organic Dairy                                 19300 Trestle Dr                                                           Lewiston                  MN             55952
  Prinks Oakridge Farm / Kevin Todd
  Prink                                                        508 Harrison Street                                                        Red Wing                  MN             53066
  Pro Ag Logistics, LLC                                        12588 318th Avenue                                                         Princeton                 MN             55371
  Pro-Cert Organic Systems Ltd                                 475 Valley Road                Box 100A, Rr#3                              Saskatoon                 Saskatchewan   S7K 3J6   Canada
  Professional Export Services                                 4225 Nicols Road                                                           Eagan                     MN             55122
  Profitpro, LLC                                               408 S 1St Ave                                                              Albert Lea                MN             56007
  Progressive Industrial Electric Inc                          23 Grubbs Ct                                                               Benton                    MO             63736
  Prophix Software Inc                                         350 Burnhamthorpe Rd W         Suite 1000                                  Mississauga               Ontario        L5B 3J1   Canada
  Proshield Fire And Security                                  1118 LaPorte Rd                                                            Waterloo                  IA             50702
  Providence Grain Group Inc                                   10 - 555 Hervo Street                                                      Winnipeg                  Manitoba       R3T 3L6   Canada
  PS International LLC Dba Seaboard
  Special Crops                                                #201-2595 Quance Street East                                               Regina                    Saskatchewan   S4V 2Y8   Canada
  PT Brokers                                                   PO Box 1949                                                                Cleveland                 MS             38732
  PT Tritunggal Arthamakmur                                    Komplek Graha Kencana Blok     Ab, Jl Pejuangan No. 88                     Kebon Jeruk               JKT            11530     Indonesia

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                               Page 31 of 43
                                                              Case 21-11002-KBO                        Doc 67-1              Filed 07/20/21     Page 33 of 44
                                                                                                      Pipeline Foods, LLC, et al
                                                                                                                  Mailing Matrix



                  Name                            Attention                 Address 1                          Address 2           Address 3                    City        State        Zip            Country
                                                                                                     Jl. Boulevard Artha Gading,
  PT. Michegan Jaya Makmur                                    Rukan Artha Gading Blok H. No.         Ke                                        Jakarta                 JKT                       Indonesia
  Pugh Organics                                               Box 22087                                                                        Brandon                 Manitoba       R7A 6Y9    Canada
  Purdy Richard T                                             878 Winter Crt.                                                                  River Falls             WI             54022
  Purolator Inc                                               PO Box 7006                            31 Adelaide Street E                      Toronto                 Ontario        M5C 3E2    Canada
  Qai                                                         PO Box 77000                           Dept. Lockbox #771380                     Detroit                 MI             48277-1380
  Qai Inc                                                     PO Box 77000                           Dept Lockbox #771380                      Detroit                 MI             48277
  QC Supply LLC                                               574 Road 11                                                                      Schuyler                NE             68661
  Quadient Finance Usa, Inc                                   PO Box 6813                                                                      Carol Stream            IL             60197-6813
  Quadient Leasing                                            478 Wheelers Farms Rd                                                            Milford                 CT             06461
  Quality Custom Screen Co                                    1951 Commercial Dr                                                               Mt Pleasant             MI             48858
  Quality Growth Ltd                                          9084 Windsor Ct                                                                  Savage                  MN             55378
  Quality Roofing Of Southeast Missouri
  Inc                                                         9350 State Hwy C                                                                 Senath                  MO             63876
  Quality Sign Solutions                                      834 Prairie Meadows Drive                                                        Hudson                  WI             54016
  Quality Technology International Inc                        1707 N. Randall Rd                     Suite 300                                 Elgin                   IL             60123
  Qualtrics, LLC                                              333 W River Park Dr                                                              Provo                   UT             84604
  Querna Mark / State Bank Of New
  Richland                                                    14870 240th Ave                                                                  New Richland            MN             56072
  Quest Research Inc                                          PO Box 34077                                                                     Little Rock             AR             72203
  Quilling Farm, LLC                                          E6146 610th Ave                                                                  Menomonie               WI             54751
  R And S Grain Systems Inc                                   25863 650th Ave                                                                  Dexter                  MN             55926
  R&F Organic Farms Inc.                                      Box 661                                                                          Weyburn                 Saskatchewan   S4H 2K8    Canada
  R&K Electric Inc                                            3445 Hoffman Dr NW                                                               Owatonna                MN             55060
  R&S Installation LLC                                        25863 650th Avenue                                                               Dexter                  MN             55926
  R&S Potts Inc                                               1584 280th St                                                                    Lytton                  IA             50561
  R&W Farms, LLC                                              1811 Hull Rd                                                                     Standish                MI             48658
  R.J. O'Brien & Associates, LLC                              222 South Riverside Plaza Suite 1200                                             Chicago                 IL             60606
  R/Jay Packet Enterprises Ltd                                Box 56                                                                           Lafleche                Saskatchewan   S0H 2K0    Canada
  Raber Ben                                                   1198 145th St.                                                                   Fairbank                IA             50629
  Raber Henry R.                                              1086 Fairbank Amish Blvd                                                         Fairbank                IA             50629
  Raber Jonas A                                               1296 145th St                                                                    Fairbank                IA             50629
  Rabobank International                                      245 Park Avenue                                                                  New York                NY             10167
  Rachel Kircher                                              2387 70th Avenue                                                                 Odin                    MN             56160
  Rail And Road Equipment Co.                                 402 West Carpenter Street                                                        St. Charles             IA             50240
  Railinc Corporation                                         PO Box 79860                                                                     Baltimore               MD             21279-0860
  Ramirez & Son Trucking Inc.                                 19760 Chippendale Ave W                                                          Farmington              MN             55024
  Rampton Simmentals Ltd.                                     Box 190                                                                          Oak Lake                Manitoba       R0M1P0     Canada
  Randolph Appel                                              632 Ruble Ave                                                                    Albert Lea              MN             56007
  Randy Lurz                                                  90798 Us Hwy 83                                                                  Valentine               NE             69201
  Rapid City, Pierre & Eastern Railroad
  Inc.                                                        200 Meridian Centre, Suite 300                                                   Rochester               NY             14618
  Ray C West                                                  55011 875 Road                                                                   Wausa                   NE             68786
  Ray-Mont Logistics Corporation                              300 N. Argonne                         Suite 201                                 Spokane Valley          WA             99212
  Ray-Mont Vancouver                    Attn: Mark Bonja      15900 River Road                                                                 Richmond                BC             V6V 1L5      Canada
  Raymond Jungwirth                                           Box 194                                                                          Cudworth                Saskatchewan   S0K 1B0      Canada
  Raymond Rustad,Judith Rustad,
  Randy Rustad, Rhonda                                        Box 248                                                                          Rose Valley             Saskatchewan   S0E 1M0      Canada
  Rd Brummond And Sons LLC                                    11972 County 2                                                                   Stewartville            MN             55976
  Rdo Equipment Co.                                           PO Box 7160                                                                      Fargo                   ND             58106-7160
  Receiver General For Canada                                 Canadian Grain Commission              Licensing Program                         Winnipeg                Manitoba       R3C 3G8      Canada
  Red Rider Inc                                               Box 792                                                                          Foam Lake               Saskatchewan   S0A 1A0      Canada
  Red River Electric, Inc                                     3345 43Rd Street South                                                           Moorhead                MN             56560-3803
  Red River Global Ingredients                                Unit 4-880L-15th St                                                              Winkler                 Manitoba       R6W0H5       Canada
  Red Willow Farms Inc                                        Site 2, Comp 11, RR1                                                             Bruno                   Saskatchewan   S0K 0S0      Canada
  Redneck Organics / Bill Agnew                               Box 268                                                                          Hartney                 Manitoba       R0M 0X0      Canada
  Redwillow Organics                                          Box 459                                                                          Carrot River            Saskatchewan   S0E 0L0      Canada
  Reeds Truck Wash                                            5366 31st Avenue                                                                 Urbana                  IA             52345
  Refineria Del Centro S.A.                                   Camino a Capilla de los Remedi                                                   Ferreyra                CO
  Regal Packaging Services, Inc.                              22W704 Ahlstrand Road                                                            Glen Ellyn              IL             60137
  Regenerative Rising                                         1005 3rd Avenue                                                                  Logmont                 CO             80501
  Regional Health Services Of Howard
  County                                                      235 8th Ave W                                                                    Cresco                  IA             52136-1062
  Regus Corporation                                           3000 Kellway Drive, Suite 140                                                    Carrollton              TX             75006



In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                     Page 32 of 43
                                                             Case 21-11002-KBO             Doc 67-1              Filed 07/20/21     Page 34 of 44
                                                                                          Pipeline Foods, LLC, et al
                                                                                                      Mailing Matrix



                    Name                         Attention                Address 1               Address 2            Address 3                      City         State           Zip             Country
  Reliable Analytical Laboratories Pvt                                                   Bldg No. 125 / 139 Indian
  Ltd.                                                       Reliable House              Corp                                      Bhiwandi                  MH                 421302
  Reliable Metal Buildings Ltd                               PO Box 985                                                            Carlyle                   Saskatchewan       S0C 0R0    Canada
  Reliant Transportation, Inc.                               4411 S 86th Street          Suite 101                                 Lincoln                   NE                 68526
  Remi Poirier                                               Box 34                                                                Bellegarde                Saskatchewan       S0C 0J0    Canada
  Remme Dennis                                               38057 Goodhue Ave                                                     Dennison                  MN                 55018
  Republic Services #732                                     15250 Old Bloomfield Rd                                               Dexter                    MO                 63841-9724
  Reuhl Randy                                                N3723 County Road D                                                   Jefferson                 WI                 53549
  Revis Stephenson                                           1850 Fox Ridge Road                                                   Orono                     MN                 55356
  Rfg Logistics                                              5820 So 142Nd St                                                      Omaha                     NE                 68137
  Rice County Farm Service Agency                            1810 30th St NW             Ste #2                                    Faribault                 MN                 55021
  Richard & Darcy Kimball; Brad
  Christopherson                                             Box 14                                                                Rockglen                  Saskatchewan       S0H 3R0      Canada
  Richard Martens                                            Box 1523                                                              La Crete                  Alberta            T0H 2H0      Canada
  Richard R Halverson                                        S 3010 Bay Street                                                     Fountain City             WI                 54629
  Richardson Pioneer Ltd                                     Box 850                                                               Estevan                   Saskatchewan       S4A 2A7      Canada
  Richie Eric                                                25175 Dahle Avenue                                                    Faribault                 MN                 55021
  Richie Larry/Eric                                          25135 Dahle Ave.                                                      Faribault                 MN                 55021
  Richland Diesel LLC                                        25155 155th St                                                        New Richland              MN                 56072
  Richland Grain LLC                                         112 3rd St NE               PO Box 235                                New Richland              MN                 56072
  Richland Grain LLC & State Bank of
  New Richland                           Ann Hagen           112 3rd St. NE PO BOX 235                                             New Richland              MN                 56072
  Rick's Machine Shop, Inc.                                  PO Box 460                                                            Bernie                    MO                 63822
  Ricoh Usa Inc                                              PO Box 802815                                                         Chicago                   IL                 60680-2815
  Rihm Kenworth                                              PO Box 95197                                                          Chicago                   IL                 60694-5197
  Rinderknecht Organic Farm                                  2354 70th St                                                          Van Horne                 IA                 52346
  Riverland AG Corp                                          701 Xenia Ave South #400    Attn: Amy Woodward                        Golden Valley             MN                 55416
  Riverside Feeds, LLC                                       300 Forest Street                                                     Riceville                 IA                 50466
  Rj Knudson & Sons Farms Ltd                                Box 164                                                               Coronach                  Saskatchewan       S0H 0Z0      Canada
  Rms Roller Grinder Inc                                     27271 Ironworks Ave                                                   Harrisburg                SD                 57032
  Robert & Marilyn Taylor                                    Box 275                                                               Biggar                    Saskatchewan       S0K 0M0      Canada
  Robert Adderley                                            6423 Stuart Crescent                                                  Peachland                 British Columbia   V0H 1X7      Canada
  Robert Campbell                                            Box 2459                                                              Martensville              Saskatchewan       S0K 2T0      Canada
  Robert Dittmer                                             17603 Lochland Ridge                                                  Council Bluffs            IA                 51503
  Robert Etherington                                         307 3rd St NW                                                         Blooming Prairie          MN                 55917
  Robert Half Technology                                     PO Box 743295                                                         Los Angeles               CA                 90074-3295
  Robert K. Wunder                                           Box 374                                                               Foam Lake                 Saskatchewan       S0A 1A0      Canada
  Robert Land                                                2128 Sherwal Ave                                                      Lancaster                 PA                 17601
  Robert Schmidt                                             32 Robinson Road Se                                                   Medicine Hat              Alberta            T1B 3J2      Canada
  Robin & Karen Brekken Farm
  Partnership                                                35837 250th Ave SW                                                    Crookston                 MN                 56716
  Robling Farm Inc                                           19100 Zumbro Ave                                                      Jordan                    MN                 55352
  Rochau Farms
  Rochau Farms Inc.                                          13280 New Liberty Road                                                Davenport                 IA                 52806
  Rod Fischer                                                Box 452                                                               Kipling                   Saskatchewan       S0G 2S0      Canada
  Rodrigo Calzado                                            RIOBAMBA 993                                                          BECCAR                    Buenos Aires       1643         Argentina
  Roger Artz                                                 900 Main St                                                           Antler                    ND                 58711
  Roger Barrett                                              Box 27                                                                Coronach                  Saskatchewan       S0H 0Z0      Canada
  Rohl Dick                                                  N5565 760th St                                                        Ellsworth                 WI                 54011
  Rohlena Enterprises Inc                                    7895 33Rd Avenue                                                      Norway                    IA                 52318
  Rolling Paul & Alice                                       2163 190th Ave                                                        Tracy                     MN                 56175
  Rolling Paul & Alice & First
  Independent Bank                                           2163 190th Ave                                                        Tracy                     MN                 56175
  Rolly & Wanda Toews                                        Box 569                                                               Cromer                    Manitoba           R0M 0J0    Canada
  Romer Labs Inc                                             1301 Stylemaster Drive                                                Union                     MN                 63084-1156
  Ron & Maria Rosmann                                        1222 Ironwood Road                                                    Harlan                    IA                 51537
  Ron Bertrand                                               Box 54                                                                Forest                    Manitoba           R0K 0W0 Canada
  Ron Peterson LLC                                           32625 Cr 3.75                                                         Lamar                     CO                 81052
  Ron Schropp & Kathy Schropp                                Box 58                                                                Findlater                 Saskatchewan       S0G 1P0    Canada
  Rory Sterling                                              2054 330th Street                                                     Woolstock                 IA                 50599
  Rosberg Carl                                               54333 874 Rd                                                          Wausa                     NE                 68786
  Rosen's Inc                                                PO Box 933                                                            Fairmont                  MN                 56031
  Roskamp Champion                                           36810 Treasury Center                                                 Chicago                   IL                 60694-6800
  Ross Peterson Farms LLC                                    3447 Cr Hh                                                            Lamar                     CO                 81052
  Rossman Dan                                                4625 W Macarthur Rd.                                                  Perrinton                 MI                 48871

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                               Page 33 of 43
                                                                       Case 21-11002-KBO                    Doc 67-1               Filed 07/20/21     Page 35 of 44
                                                                                                           Pipeline Foods, LLC, et al
                                                                                                                        Mailing Matrix



                  Name                             Attention                         Address 1                    Address 2              Address 3                  City         State        Zip         Country
  Rossow Kevin J                                                       71893 255th St                                                                Dassel                MN             55325
  Rosvold Farms Inc.                                                   Box 291                                                                       Bengough              Saskatchewan   S0C0K0    Canada
  Rourke Farms Ltd / David Rourke                                      Box 144                                                                       Minto                 Manitoba       R0K 1M0   Canada
  Routh Allan                                                          50 Kirk Place                                                                 Owatonna              MN             55060
  Routh Allan & State Bank Of New
  Richland                                                             50 Kirk Place                                                                 Owatonna              MN             55060
  Routh Kipp                                                           21467 110th Street                                                            New Richland          MN             56072
  Routh Kipp / State Bank Of New
  Richland                                                             21467 110th Street                                                            New Richland          MN             56072
  Routh LLC                                                            20404 130th Street                                                            New Richland          MN             56072
  Routh Mark & Allan And State Bank Of
  New Richland                                                         20356 110th Street                                                            New Richland          MN             56072
  Rowland Hill Farms                                                   Box 2438                                                                      Melville              Saskatchewan   S0A 2P0   Canada
  Rowland Seeds                          Attn: Dalyce Brewin / Sonia   Box 4776                                                                      Taber                 Alberta        T1G 2E1   Canada
  Roy Michaelis Farm                                                   19104 County Rd 27                                                            Rollingstone          MN             55969
  Rpm Service Ltd                                                      Highway 8 North                    PO Box 1858                                Moosomin              Saskatchewan   S0G 3N0   Canada
  RSM US LLP                                                           U.S. Headquarters                                                             Chicago               IL             60606
  RTM Transport                                                        Box 245                                                                       Strathclair           Manitoba       ROJ 2C0   Canada
  RTW Logistics Inc                                                    500 E Carson Plaza Drive           Suite 218                                  Carson                CA             90746
  Ruca Logistics S.A.                                                  Pico 1641                          C1429Eec                                   Buenos Aires          Buenos Aires             Argentina
  Ruegemer Jeremy                                                      13632 120th St                                                                Villard               MN             56385
  Ruegemer Pete                                                        12132 120th Street                                                            Villard               MN             56385
  Ruesink Organic Farms                                                5708 Brazee Rd                                                                Adrian                MI             49221
  Ruhter Dave                                                          56201 290th St                                                                Austin                MN             55912
  Runyan Jim                                                           308 Southbrown                                                                Verndale              MN             56481
  Russell Curt & Dave/Russell Farms                                    26619 120th St                                                                New Richland          MN             56072
  Ryan Durand                                                          Box 349                                                                       Notre Dame            Manitoba       R0G 1M0   Canada
  Ryan Jungwirth Farms                                                 Box 306                                                                       Cudworth              Saskatchewan   S0K 1B0   Canada
  Ryan Wallace                                                         1254 74th Street                                                              Belle Plaine          IA             52208
  Rycin Holdings Ltd                                                   Box 251                                                                       Manor                 Saskatchewan   S0C 1R0   Canada
  Rypka's Oak Grove Farm                                               1875 SE 18th St                                                               Owatonna              MN             55060
  S Gilbertson Holding                                                 Box 608                                                                       Quill Lake            Saskatchewan   S0A 3E0   Canada
  S&G Commodities, LLC                                                 5015 Underwood Avenue                                                         Omaha                 NE             68132
  S&M Controls Inc                                                     14918 State Hwy 56                                                            Adams                 MN             55909
  Saddle Ridge Transport Ltd                                           Box 281                                                                       Bengough              Saskatchewan   S0C 0K0   Canada
  Sage Software Inc.                                                   14855 Collections Center Dr                                                   Chicago               IL             60693
  Sal Son Logistics                                                    888 Doremus Avenue                                                            Newark                NJ             7114
  Salo LLC                                                             NW 6087                            PO Box 1450                                Minneapolis           MN             55485
  Sammons Custom Farming                                               940 120th St.                                                                 Churdan               IA             50050
  San Luis Central Railroad Co.                                        9501 W. Devon Ave Suite 505                                                   Rosemont              IL             60018
  Sandberg Redi-Mix Inc.                                               PO Box 84                                                                     Lignite               ND             58752
  Sander Seeds Ltd                                                     Box 3                                                                         Beechy                Saskatchewan   S0L 0C0   Canada
  Sandor Organics Ltd                                                  Box 68                                                                        Glentworth            Saskatchewan   S0H1V0    Canada
  Sandy Grove Farms Ltd                                                Box 309                                                                       Leask                 Saskatchewan   S0J1M0    Canada
  Sara Jo Vulcan                                                       219 Cypress Ave S                                                             New Richland          MN             56072
  Sask Power                                                           2025 Victoria Ave                                                             Regina                Saskatchewan   S4P0S1    Canada
  Sask Power Gull Lake                                                 2025 Victoria Avenue                                                          Regina                Saskatchewan   S4P 0S1   Canada
  Sask Power Wapella                                                   2025 Victoria Avenue                                                          Regina                Saskatchewan   S4P 0S1   Canada
  Saskatchewan Barley Development
  Commission                                                           Bay 6A - 3602 Taylor Street East                                              Saskatoon             Saskatchewan   S7H5H9    Canada
  Saskatchewan Flax Development          C/O Agriculture Council Of
  Commission                             Saskatchewan Levy Central     2335 Schuyler Street                                                          Saskatoon             Saskatchewan   S7M 5V1   Canada
  Saskatchewan Oat Development           C/O Agriculture Council Of
  Commission                             Saskatchewan Levy Central     2335 Schuyler Street                                                          Saskatoon             Saskatchewan   S7M 5V1   Canada
  Saskatchewan Pulse Growers                                           207-116 Research Drive                                                        Saskatoon             Saskatchewan   S7N 3R3   Canada
  Saskatchewan Wheat Development
  Commission                                                           Box 123                                                                       Winnipeg              Manitoba       R0G2J9    Canada
  Saskatchewan Workers'
  Compensation Board                                                   200 - 1881 Scarth Street                                                      Regina                Saskatchewan   S4P 4L1   Canada
  Saskenergy                                                           Box 6300 STN Main                                                             Regina                Saskatchewan   S4P 4J5   Canada
  SaskEnergy                                                           2025 Victoria Ave                                                             Regina                Saskatchewan   S4P0S1    Canada
  Saskorganics Association Inc                                         311 - 845 BRoad Street                                                        Regina                Saskatchewan   S4R 8G9   Canada
  SaskTel                                                              PO Box 2121                                                                   Regina                Saskatchewan   S4P 4C5   Canada
  Sasktel Gl                                                           PO Box 2121                                                                   Regina                Saskatchewan   S4P 4C5   Canada
  Sasktel WA                                                           PO Box 2121                                                                   Regina                Saskatchewan   S4P 4C5   Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                      Page 34 of 43
                                                                        Case 21-11002-KBO                       Doc 67-1               Filed 07/20/21      Page 36 of 44
                                                                                                               Pipeline Foods, LLC, et al
                                                                                                                            Mailing Matrix



                  Name                             Attention                           Address 1                       Address 2              Address 3                   City         State            Zip           Country
  Satake USA Inc                                                        10900 Cash Rd                                                                     Stafford               TX                 77477
  Sather Enterprises/Sather Nathan                                      106 1st Ave W                         PO Box 45                                   Gary                   MN                 56545
  Sauder Truck & Brokerage LLC                                          1855 Texter Mt Rd                                                                 Reinholds              PA                 17569
  Saul Ewing Arnstein & Lehr                                            33 S. 6th Street                      Suite 4750                                  Minneapolis            MN                 55402
                                         Attn: Michael L Gesas, Barry
                                         A Chatz & David A Golin &
  Saul Ewing Arnstein & Lehr LLP         Andrew J Rudolph               161 North Clark Suite 4200                                                        Chicago                IL                 60601

  Saul Ewing Arnstein & Lehr LLP                                        Centre Square West                    1500 Market Street 38th Floor               Philadelphia           PA                 19102-2186
                                         Attn: Mark Minuti, Monique B
                                         DiSabatino & Matthew P
  Saul Ewing Arnstein & Lehr LLP         Milana                         1201 N Market Street Suite 2300       PO Box 1266                                 Wilmington             DE                 19801
  Sawatsky Acres Ltd                                                    Box 480                                                                           Gull Lake              Saskatchewan       S0N 1A0    Canada
  SBS Transportation Inc                                                1700 Wynne Ave                                                                    St Paul                MN                 55108
  Scaletech Systems Ltd                                                 505 - 43rd Street East                                                            Saskatoon              Saskatchewan       S7K 0V5    Canada
  Schaeffer's Specialized Lubricants                                    102 Barton Street                                                                 St Louis               MO                 63104
  Scheffler Brothers Farm LLC                                           704 Lexington Ave N                                                               New Prague             MN                 56071
  Scheffler Mark                                                        704 Lexington Ave N                                                               New Prague             MN                 56071
  Schilling Supply Company Inc                                          PO Box 369                                                                        La Crosse              WI                 54602-0369
  Schlaak Trucking                                                      26432 90th Street                                                                 New Richland           MN                 56072
  Schlagel Inc                                                          PO Box 860720                                                                     Minneapolis            MN                 55485-0720
  Schlecht Sheldon                                                      5034 48th Ave SE                                                                  Streeter               ND                 58483
  Schlecht Sheldon And Dakota Heritage
  Bank Of ND                                                            5034 48th Ave SE                                                                  Streeter               ND                 58483
  Schmidt Farm - Paul Schmidt                                           19499 Killdeer Rd.                                                                Preston                MN                 55965
  Schmucker David                                                       27482 Turkey Hill Rd                                                              Utica                  MN                 55979
  Schmucker Joe                                                         12856 70th Ave.                                                                   Milaca                 MN                 56353
  Schoenfeld Howard                                                     5811 Nw 86th St                                                                   Faribault              MN                 55021
  Schraefel Farms Ltd                                                   Box 759                                                                           Kerrobert              Saskatchewan       S0L 1R0      Canada
  Schroht Randy                                                         3554 Nw 57th Ave.                                                                 Owatonna               MN                 55060
  Schultes Farm (Dean)                                                  31726 Mahogany Avenue                                                             Dedham                 IA                 54110
  Schultz Brian J                                                       22688 600 Ave                                                                     Wells                  MN                 56097
  Schultz Farm / John Schultz                                           30634 622Nd Ave                                                                   Wells                  MN                 56097
  Schultz Farm- John M. Schultz And
  Agrifund LLC                                                          30634 622Nd Ave                                                                   Wells                  MN                 56097
  Schultz Larry                                                         4950 Sw 82nd Ave                                                                  Owatonna               MN                 55060
  Schultz Steve                                                         58258 180th Street                                                                Wells                  MN                 56097
  Schultz Steven D                                                      42109 315th Ave                                                                   St Peter               MN                 56082
  Schulz John/Faribualt                                                 1574 160th East                                                                   Faribault              MN                 55021
  Schutjer Trucking LTD                                                 340 290th St                                                                      Woden                  IA                 50484
  Schwartz Marvin H. & Irene E./Oak Hill
  Farm                                                                  1183 Denison Avenue                                                               Fairbank               IA                 50629
  Schwartz Peter                                                        37074 295th Ave                                                                   Lesueur                MN                 56058-4125
  Scn Ag Enterprises                                                    Box 110                                                                           Simie                  Saskatchewan       S0N 0N0    Canada
  Scott & Randy Tersteeg Farms
  (Mailing)                                                             80829 CR 13                                                                       Olivia                 MN                 56277
  Scott A Knop                                                          49793 Magnolia Rd                                                                 Walnut                 IA                 51577
  Scott AG Solutions LLC                                                2198 Eaton Ave                                                                    Leighton               IA                 50143
  Scott Ausborn                                                         1011 S Main St                                                                    Ida Grove              IA                 51445
  Scott Heyboer                                                         6595 Barryville Rd                                                                Nashville              MI                 46073
  Scoular                                                               10801 Mastin Suite 800                                                            Overland Park          Saskatchewan       66210-1658 Canada
  Sean Prentice                                                         Box 121                                                                           Macrorie               Saskatchewan       S0L 2E0    Canada
  Seattle Bulk Shipping Inc.                                            3233 16th Avenue SW                                                               Seattle                WA                 98134
  Sebastian Cordeiro                                                    Paraguay 1178 - Suite 3A              Rosario (2000)                              Santa Fe                                             Argentina
  Secretary of State                     Division of Corporations       Franchise Tax                         PO Box 898                                  Dover                  DE                 19903
  Secretary Of State                                                    Lucas Building, 1st Floor                                                         Des Moines             IA                 50319
  Securities & Exchange Commission       Secretary of the Treasury      100 F Street, NE                                                                  Washington             DC                 20549
                                                                        New York Regional Office Brookfield
  Securities and Exchange Commission Attn: Andrew Calamari              Place                                 200 Vesey Street, Suite 400                 New York               NY                 10281-1022
  Seibel's Organic Meats LLC Dba
  Seibel's Organic Da                                                   10494 157th Ave                                                                   Bloomer                WI                 54724
  Sensitech Inc                                                         PO Box 742000                                                                     Los Angeles            CA                 90074-2000
  SFI Inc./Smith Lynn                                                   2681 190th Street                                                                 Nemaha                 IA                 50567
  SGS North America Inc                                                 PO Box 2502                                                                       Carol Stream           IL                 60132
  Shafer Commodities Inc                                                2855 Arbutus Street, Suite 20I                                                    Vancouver              British Columbia   V6J 0E6    Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                   Page 35 of 43
                                                                Case 21-11002-KBO                  Doc 67-1                Filed 07/20/21     Page 37 of 44
                                                                                                  Pipeline Foods, LLC, et al
                                                                                                                Mailing Matrix



                   Name                             Attention                 Address 1                      Address 2           Address 3                      City         State        Zip              Country
  Shana Medders                                                 714 16th Street                                                              Nevada                    IA             50201
  Shane Parchewski                                              Box 516                                                                      Hafford                   Saskatchewan   S0J 1A0      Canada
  Shaw Business Solutions (Voice)                               Box 1650 Station Main                                                        Calgary                   Alberta        T2P 2L7      Canada
  Shaw Business Solutions (Voice)                               PO Box 1607                      Station M                                   Calgary                   Alberta        T2P 2L7      Canada
  Shaw Cable                                                    PO Box 2468                      Station M                                   Calgary                   Alberta        T2P 4Y2      Canada
  Shawn Peebles                                                 703 North Jackson Street                                                     Mccrory                   AR             72101
  Shawn Stroh                                                   4163 38th Ave SE                                                             Tappen                    ND             58487
  Shawn Wynecoop                                                PO Box 362                                                                   Bowbells                  ND             58721
  Sheetz Daniel                                                 1767 260th St.                                                               Toledo                    IA             52342
  Sheldon K Schlecht                                            5034 48TH Ave SE                                                             Streeter                  ND             58483
  Sheldon Kelln                                                 3917 48th Ave                                                                Drayton Valley            Alberta        T7A 1V7      Canada
  Sheli Fast Farm                                               37287 490th Avenue                                                           Windom                    MN             56101
  Sheppard Grain Enterprises, LLC                               1615 Maryland Road                                                           Phelps                    NY             14532-9507
  Shetler David I                                               12487 225TH Avenue                                                           Harmony                   MN             55939
  Shettler Brent/Pond Hill Farm                                 10407 Scribner Rd.                                                           Bancroft                  MI             48414
  Shields Brett And Iowa State Savings
  Bank Creston                                                  309 Highway P46                                                              Mount Ayr                 IA             50854
  Shields Rodney L.                                             3044 Country Hwy                                                             Mount Ayr                 IA             50854
  Shippers Transport Express, Inc.                              1131 SW Klickitat Way                                                        Seattle                   WA             98134
  Shively Farm                                                  4-142 Rd J                                                                   Mcclure                   OH             43534
  Shred-It International ULC                                    PO Box 15781 Station A                                                       Toronto                   Ontario        M5W 1C1      Canada
  Shred-It USA                                                  28883 Network Place                                                          Chicago                   IL             60673
  Shriver Farms, LLC                                            501 W. Russell                                                               Jefferson                 IA             50129
  Sierra Constellation Partners, LLC                            355 S. Grand Ave.                Suite 1450                                  Los Angeles               CA             90071
  Sierra Courier                                                165 Ryan St                                                                  Winnipeg                  Manitoba       R2R 0N9      Canada
  Sigler Companies, Inc.                                        3100 S. Riverside Drive                                                      Ames                      IA             50010
  Sign Pro Of Owatonna                                          3275 Hoffman Dr NW                                                           Owatonna                  MN             55060
  Silliker Inc                                                  111 E Wacker Dr                  Suite 2300                                  Chicago                   IL             60601
  Silva Trucking, Inc.                                          36 West Mathews Road                                                         French Camp               CA             95231
  Simmons Feed & Supply LLC, dba
  Simmons Grains Co.                    Attn: Eric Simmons      600 Snyder Road                                                              Salem                     OH             44460
  Simon Farms LLP                                               15318 County Rd 17                                                           Preston                   MN             55965
  Simplified Technology Solutions                               313 3rd Ave NE                                                               Austin                    MN             55912
  Sino-Parts Co Limited                                         Room 909B, 9/F., Two Grand Tow                                               Kowloon                                               China
  Sioux City Inspection & Weighing
  Service Co                                                    840 Clark Street                                                             Sioux City                IA             51101
  Six Diamonds Ranch                                            4244 Bear Road                                                               Golden                    CO             80403
  Sj Septic Tank Service                                        4 - 8th Street NW                                                            Kenmare                   ND             58746
  Sk Organic Grain                                              3258 Theater Lane                                                            Spring Glen               PA
  Sk Winter Cereals Development
  Commission                                                    PO Box 21038                                                                 Saskatoon                 Saskatchewan   S7H 5N9      Canada
  Skadberg Adam                                                 10521 County Rd 13                                                           Antonito                  CO             81120
  Sks Processing Ltd - Offsite Storage                          Box 249                                                                      Manor                     Saskatchewan   S0C 1R0      Canada
  Smart Set Inc                                                 1209 Tyler Street NE             Suite 100                                   Minneapolis               MN             55413
  Smi Co - Seedorff Masonry Industries
  Co                                                            PO Box 38                                                                    Strawberry Point          IA             52076
  Smith Dennis & Wren And FNB                                   1475 Alpine Avenue                                                           Holstein                  IA             51016
  Smith Farm                                                    1475 Alpine Avenue                                                           Holstein                  IA             51025
  Smith Lucas And First National Bank                           403 South St                                                                 Moville                   IA             51039
  Smith Todd/Highland Drive Farms LLC                           137708 Highland Drive                                                        Marathon                  WI             54448
  Smith,Dennis,Wren,Lucas And FNB                               1475 Alpine Ave                                                              Holstein                  IA             51016
  Sno Pac Farms LLC                                             521 Enterprise Dr                                                            Caledonia                 MN             559211844
  Snyder Farms / John B & Ben Snyder                            14982 231st Avenue                                                           Preston                   MN             55965
  Snyder Lance Inc                                              PO Box 32368                                                                 Charlotte                 NC             28232
  Soule Jacob                                                   220 Pine St                                                                  Imlay City                MI             48444
  Souris Basin Planning Council                                 18 2nd St NE Suite 2                                                         Minot                     ND             58703
  Souris Basin Planning Council                                 PO Box 2024                                                                  Minot                     ND             58702-2024
  South American Grain S.A.                                     Av. Del Libertador 5990          Of. 207 - Caba                              Buenos Aires              Buenos Aires                Argentina
  South Dakota Corn Utilization Council                         Department of Agriculture        523 East Capital Ave                        Pierre                    SD             57501
  South Dakota Department of
  Agriculture                                                   523 East Capitol                                                             Pierre                    SD             57501-3182
  South Dakota Department of Revenue                            445 East Capitol Ave                                                         Pierre                    SD             57501-3185
  South Dakota Public Utilities
  Commission                                                    500 E Capitol Ave                                                            Pierre                    SD             57501-5070
  South Dakota Soybean Processors                               100 Caspian Ave                  PO Box 500                                  Volga                     SD             57071

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                     Page 36 of 43
                                                                       Case 21-11002-KBO                        Doc 67-1               Filed 07/20/21     Page 38 of 44
                                                                                                                Pipeline Foods, LLC, et al
                                                                                                                            Mailing Matrix



                  Name                             Attention                         Address 1                          Address 2            Address 3                      City         State           Zip             Country
  South Dakota Soybean Research &
  Promotion Council                                                     5000 S. BRoadband Lane Suite 100                                                 Sioux Falls               SD                 57108
  South Dakota Wheat Commission                                         Department of Agriculture             523 East Capitol Ave                       Pierre                    SD                 57501
  South Milford Grain                                                   7570 S 790 E.                                                                    South Milford             IN                 46786
  South Milford Grain Company Inc.                                      7570 S 790 E                                                                     South Milford             IN                 46786
  Southeast Cooperative Service                                         PO Box 340                                                                       Advance                   MO                 63730
  Southeast Streamline, Inc                                             PO Box 87                                                                        Woodlawn                  VA                 24381
  Southern Mn Pressure Washing                                          17077 240th Ave                                                                  New Richland              MN                 56072
  Southern Railway Of BC Ltd                                            2102 River Drive                                                                 New Westminster           British Columbia   V3M 6S3      Canada
  Southland Holdings Inc.                                               Box 158                                                                          Midale                    Saskatchewan       S0C1S0       Canada

  Soyapampa S.A.                         Attn: Francisco Jose Pereda   Burgos 621, Piso 9, dpto. D (7300) Azul                                           Buenos Aires                                              Argentina
  Spd Transfer Service LC                                              6911 Westgate St                                                                  Shawnee                   KS                 66216
  Special Grains S.A.                                                  Ruta 51, Km 119,5                                                                 Carmen De Areco           Buenos Aires                    Argentina
  Spee Dee Delivery Service Inc                                        PO Box 1417                                                                       St. Cloud                 MN                 56302-1417
  Spinler Bradley E                                                    17142 430th Ave                                                                   Morristown                MN                 550521506
  Spot Freight                                                         141 South Meridian St                   Suite 200                                 Indianapolis              IN                 46225
  Spotlight Media                                                      15 Broadway N Suite 500                                                           Fargo                     ND                 58102
  Springer Frank                                                       3353 Ne 54th Ave                                                                  Owatonna                  MN                 550609579
  SQF Institute                                                        2345 Crystal Drive                      Suite 800                                 Arlington                 VA                 22202
  Ssa Terminals (Oakland) LLC                                          11814 Election Road                     Suite #210                                Draper                    UT                 84020
  Stabril S.A.                                                         ANDES 1365                                                                        Montevideo                                              Uruguay
  Stacy Thuen                                                          Box 748                                                                           Coronach                  Saskatchewan       S0H 0Z0    Canada
  Stanley Ylioja & Lorelle Ylioja                                      Box 1216                                                                          Outlook                   Saskatchewan       S0L 2N0    Canada
  Staples Business Advantage             c/o C25043C                   PO Box 2524 Station M                                                             Calgary                   Alberta            T2P 1B1    Canada
  Staples Business Advantage                                           PO BOX 105638                                                                     Atlanta                   GA                 30348-5638
  Starlight Farms- Michael & Gale Hunt
  Inc                                                                   10611 Bliss Road                                                                 Lake Odessa               MI                 48849
  State Grain Inspection Inc                                            PO Box 11710                                                                     Bozeman                   MT                 59719
  State Hygienic Laboratory                                             PO Box 310405                                                                    Des Moines                IA                 50331-0405
                                                                                                              1305 E. Walnut Street Rm
  State of Iowa                          Office Of The Attorney General Hoover State Office Building          109                                        Des Moines                IA                 50319
  State of Iowa Secretary of State                                      1007 East Grand Avenue                                                           Des Moines                IA                 50319
  State of Minnesota                     Office Of The Attorney General 445 Minnesota St, Ste 1400                                                       St. Paul                  MN                 55101
  State Of Minnesota - IRP                                              Minnesota DVS Office                  445 Minnesota Street                       St. Paul                  MN                 55101-5188
                                                                        State Capitol, 600 E Boulevard Ave
  State of North Dakota                  Office Of The Attorney General Dept. 125                                                                        Bismarck                  ND                 58505
  Statema Andrew                                                        28189 County Rd 18                                                               Browerville               MN                 56438
  Stbl Acres Inc                                                        Attn: Murray Paetz                    4 Harvest Park Way NE                      Calgary                   Alberta            T3K 4H9    Canada
  Steele County Assessor                                                630 Florence Ave                      PO Box 890                                 Owatonna                  MN                 55060
  Steele County Free Fair                                               1525 South Cedar Ave                                                             Owatonna                  MN                 55060
  Steele County Landfill                                                9420 SE 64th Ave                                                                 Blooming Prairie          MN                 55917
  Steele County Treasurer And Landfill                                  630 Florence Ave                      PO Box 890                                 Owatonna                  MN                 55060
  Steele-Waseca Cooperative Electric                                    2411 W Bridge St                      PO Box 64176                               St. Paul                  MN                 55164-0176
  Steele-Waseca Cooperative Electric                                    2411 West Bridge St                   PO Box 485                                 Owatonna                  MN                 55060
  Steele-Waseca Farm Service Agency                                     235 Cedardale Drive Se                                                           Owatonna                  MN                 55060
  Steffes Laverne                                                       24806 Ivy Ave.                                                                   Carroll                   IA                 51401
  Stengel Seed & Grain Company                                          14698 State Hwy 15                                                               Millbank                  SD                 57252
  Stephen Currier And Matthew Currier                                   12370 E 2900 St                                                                  Sheffield                 IL                 61361
  Stephen Currier And Matthew Currier
  And Heartland                                                         12370 E. 2900 St.                                                                Sheffield                 IL                 61361
  Steve Hanson                                                          6 Chiltern Place                                                                 Winnipeg                  Manitoba           R3R 1T7      Canada
  Steve Nelson                                                          Box 129                                                                          Marcelin                  Saskatchewan       S0J 1R0      Canada

  Steve Peterson And Bank Of Zumbrota                                  55121 State Hwy 57                                                                West Concord              MN                 55985
  Steven Wolff                                                         84 Kimbark Road                                                                   Riverside                 IL                 60546
  Stevens Farms, LLP                                                   4768 205th Ave                                                                    Hanley Falls              MN                 56245
  Stevens Luke                                                         2011 465th St                                                                     Hanley Falls              MN                 56245
  Stine Seed Company                                                   22555 Laredo Trail                                                                Adel                      IA                 50003-4570
  Stinson Leonard Street LLP                                           PO Box 843052                                                                     Kansas City               MO                 64184-3052
  Stockdales Electric Motor Corp.                                      1441 Fleury Street                                                                Regina                    Saskatchewan       S4N 7N5    Canada
  Stockton Ag Transport, LLC                                           PO Box 1449                                                                       French Camp               CA                 95231
  Stone Mill, LLC                                                      I-94 & Hwy 8                           Box 253                                    Richardton                ND                 58652
  Stonebridge                                                          3411 Midway Dr.                                                                   Cedar Falls               IA                 50613
  Stonehenge Organics                                                  Box 693                                                                           Assiniboia                Saskatchewan       S0H0B0     Canada

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                     Page 37 of 43
                                                                     Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21                Page 39 of 44
                                                                                                           Pipeline Foods, LLC, et al
                                                                                                                         Mailing Matrix



                  Name                          Attention                          Address 1                          Address 2                 Address 3                           City        State         Zip        Country
  Stp Organic Ltd                                                    Box 52                                                                                      Viceroy                   Saskatchewan   S0H4H0    Canada
  Stratman Lumber & Hardware                                         2990 N Douglass St                                                                          Malden                    MO             63863
  Street Fleet                                                       PO Box 130081                                                                               Roseville                 MN             55113
  Strohfus Stock Farm, LLC                                           14530 90th St. S                                                                            Hastings                  MN             55033
  Struve Family Farms                                                2318 L. Avenue                                                                              Woodward                  IA             50276
  Stutzman David J                                                   1326 150th St                                                                               Fairbank                  IA             50629
                                                                                                          Chamber-1 Morod Hat,
  Suminter India Organics Pvt. Ltd.   Attn: Sameer Mehra             Choudhary Warehouse,                 Khundel                                                Indore                    MD             452020     India
  Summit Companies                                                   PO Box 6205                                                                                 Carol Stream              IL             60197
  Sunbeam Harvest Inc.                                               #2 Larch Ave                                                                                Drumheller                Alberta        T0J 0Y1    Canada
  Sunbelt Rentals                                                    PO Box 409211                                                                               Atlanta                   GA             30384-9211
  Sunopta Alexandria                                                 601 3Rd Ave W                                                                               Alexandria                MN             56308
  Sunopta Foods Inc                                                  7301 Ohms Lane Ste 600                                                                      Edina                     MN             55439
                                                                                                          919 North Market Street Suite
  SunOpta Grains and Foods, Inc.      c/o Fox Rothschild LLP         Attn: Seth A Niederman               300                                                    Wilmington                DE             19801

  SunOpta Grains and Foods, Inc.      c/o Fox Rothschild LLP         Attn: Colleen McGarry & Steven Meyer Two22 Building Suite 2000       222 South Ninth Street Minneapolis               MN             55402-3338
  Sunset Farms                                                       Box 781                                                                                     La Crete                  Alberta        T0H 2H0    Canada
  Super Soy LLC / Cashton Farm
  Supply, Ltd                                                        N3503 Hwy 104                                                                               Brodhead                  WI             53520
  Superior Brokerage Services, Inc                                   1700 Wynne Ave                                                                              St Paul                   MN             55108
  Susan Scrivens                                                     PO Box 1662                                                                                 Stonewall                 Manitoba       R0C 2Z0   Canada
  Svoboda Doyle And First National
  Bank                                                               46954 820th Street                                                                          Lake Field                MN             56150
  Sweeny Controls Company                                            234 28th St S                                                                               Fargo                     ND             58103
  Swift Current Varsteel                                             1900 Chaplin St. W                                                                          Swift Current             Saskatchewan   S9H 5G6    Canada
  Swiss Re/W.R. Berkley Corporation                                  7233 East Butherus Drive                                                                    Scottsdale                AZ             85260-2410
  Synergy Ag LLC & Agcountry Farm
  Credit Services                                                    11063 390th Ave. SW                                                                         East Grand Forks          MN             56721
  Synergy Electric                                                   15 Innovation Drive                                                                         Emerald Park              Saskatchewan   S4L 1C6   Canada
  Taggart Farms                                                      27894 Country Club Rd                                                                       Winner                    SD             57580
  Tait Agro Ltd                                                      Box 141                                                                                     Dilke                     Saskatchewan   S0G 1C0   Canada
  Tarazed Farms Ltd.                                                 Box 1316                                                                                    Weyburn                   Saskatchewan   S4H3J9    Canada
  Taylor Brad                                                        3320 Taft Avenue                                                                            Hartley                   IA             51346
  Taylor Grains Ltd                                                  Box 39                                                                                      Parkman                   Saskatchewan   S0C 2E0   Canada
  TCJ Farm - Tom Schneider                                           68713 110th St.                                                                             Taopi                     MN             55977
  Teams                                                              Unit 7-45 Beghin Ave                                                                        Winnipeg                  Manitoba       R2J 4B9   Canada
  Tecnologias Agroalimentarias
  Internacional S.A.                                                 Punta Paitilla Italia Edificio       Piso 1, Oficina 1                                     Panama                     PN                       Panama
  Tecumseh Morgan Farm                                               15877 560th Lane                                                                           Good Thunder               MN             56037
  Ted Bouvier                                                        Box 40                                                                                     Miniota                    Manitoba       R0M 1M0   Canada
  Tenmor Farms Ltd                                                   Box 659                                                                                    Unity                      Saskatchewan   S0K 4L0   Canada
  Tennessee Department of Revenue     Collection Services Division   500 Deaderick Street                                                                       Nashville                  TN             37242
  Tennis Wes/Alchrist Farm                                           23086 820th Ave                                                                            Hayward                    MN             56043
  Tennis Wes/Alchrist Farm/Agstar
  Financial Services                                                 23086 820th Ave                                                                             Hayward                   MN             56043
  Terra Ingredients, LLC                                             730- 2nd Ave South                   Suite 700                                              Minneapolis               MN             55402
  Terrence Driedger                                                  Gordon Enns                          Box                                                    Osler                     Saskatchewan   S0K 3A0
  Terry & Aaron Bauer Farm                                           1704 Goldfinch Ave                                                                          Audubon                   IA             50025
  Terry Driedger                                                     1111 Avenue C North                                                                         Saskatoon                 Saskatchewan   S7L 1K3   Canada
  Terry Zastrow                                                      Box 376                                                                                     Yellow Grass              Saskatchewan   S0G 5J0   Canada
  Teske Dan                                                          4711 29th Ave South                                                                         Minneapolis               MN             55406
  Tessier Ag Ventures Inc                                            Box 723                                                                                     Weyburn                   Saskatchewan   S4H 2K8   Canada
  Texas Corn Producers                                               4205 N. Interstate 27                                                                       Lubbock                   TX             79403
                                      Texas Comptroller of Public
  Texas Department of Revenue         Accounts                       PO Box 13528 Capitol Station                                                               Austin                     TX             78711-3528
  The American Bottling Company                                      23214 Network Place                                                                        Chicago                    IL             60673-1232
  The Andersons Inc                                                  1947 Briarfield Blvd                 PO Box 119                                            Maumee                     OH             43537
  The Container Guy                                                  Site 414 Comp 20 Rr4 Lcd Main                                                              Saskatoon                  Saskatchewan   S7K 3J7    Canada
  The Delong Co, Inc.                 Attn: James Copher             PO Box 552. 214 Allen Street                                                               Clinton                    WI             53525
  The Fence Post Company                                             PO Box 1690                                                                                Greeley                    CO             80632
  The Jacobsen Publishing Co                                         885 Arapahoe Ave                                                                           Boulder                    CO             80302
  The Land Connection                                                206 N Randolph St.                   Suite 400                                             Champaign                  IL             61820
  The Organic & Non-Gmo Report                                       PO Box 436                                                                                 Fairfield                  IA             52556
  The Really Useful People Group                                     3237 Jersey Avenue                                                                         St Louis Park              MN             55426

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                       Page 38 of 43
                                                      Case 21-11002-KBO                     Doc 67-1              Filed 07/20/21     Page 40 of 44
                                                                                           Pipeline Foods, LLC, et al
                                                                                                       Mailing Matrix



                    Name                  Attention                 Address 1                      Address 2            Address 3                      City        State         Zip            Country
  The Redwood Group, LLC                              5920 Nall Ave #400                                                            Mission                   KS             66202
  The Shop In Hope                                    9120 SW 37th Ave                                                              Hope                      MN             56046
  The Steel Shop Inc                                  24731 Highway 9                                                               Cresco                    IA             52136
  The Weitz Company                                   3033 Campus Drive                   Suite N150                                Minneapolis               MN             55441
  The World-Spectator                                 Box 250                                                                       Moosomin                  Saskatchewan   S0G 3N0      Canada
  Thisius Flying Service, LLP                         15665 590th Ave                                                               Wells                     MN             56046
  Thomas James (Jim) Liggett                          Box 69                                                                        Pangman                   Saskatchewan   S0C 2C0      Canada
  Thomas Lee Farm Inc                                 12506 20th St N                                                               Moorhead                  MN             56560
  Thompson Celia - Norgaard Farms                     41296 310th Street Southeast                                                  Gully                     MN             56646
  Thompson Scott                                      89785 State Hwy 251.                                                          Austin                    MN             55912
  Thorland Steve/Thorland Organics                    10178 390th St                                                                Thompson                  IA             50478
  Three Sisters Farm Inc                              2589 Ubben Ave                                                                Williams                  IA             50271
  Thresher Artisan Wheat                              5101 College Blvd                                                             Leawood                   KS             66211
  Tim & Bonnie Weinbender                             Box 301                                                                       Morse                     Saskatchewan   S0H 3C0      Canada
  Tim Balabuck                                        Box 237                                                                       Calder                    Saskatchewan   S0A 0K0      Canada
  Tim Nissen & Bank Of Hartington                     88560 566 Ave                                                                 Hartington                NE             68739
  Tim Weinbender                                      Box 301                                                                       Morse                     Saskatchewan   S0H 3C0      Canada
  Timothy M Baalman                                   817 Amber Street                                                              Oakley                    KS             67748
  Timpte Inc                                          5368 Hutton Drive                                                             Urbana                    IA             52345
  Timpte Inc Mankato                                  2225 Howard Dr West                                                           Mankato                   MN             56003
  Titan Machinery                                     502 W High St                       PO Box 218                                Avoca                     IA             51521-0218
  TKH Trucking Inc.                                   1983 Red Bud Rd                                                               Maroa                     IL             61756
  TKW Farms Ltd.                                      Box 837                                                                       Lanigan                   Saskatchewan   S0K 2M0      Canada
  TLC Farms Inc                                       1790 Clear Creek Road                                                         Chinook                   MT             59523
  Toavs Sheila                                        PO Box 466                                                                    Nashua                    MT             59248
  Todahl James K And Agcounty Farm
  Credit Services                                     42170 150th Ave SW                                                            Fertile                   MN             56540
  Todd County FSA Office                              607 9th Street Ne, Suite 2                                                    Long Prairie              MN             56347
  Tollefson Daniel And Bank Midwest                   45658 County Road 52                                                          Gaylord                   MN             55334
  Tom Abrametz                                        Box 343                                                                       Yorkton                   Saskatchewan   S3N 2W1
  Tom Grossman & Greenstone Farm
  Credit                                              3848 West Us 12                     PO Box N                                  Clinton                   MI             49236
  Tom Paulson And Wells Fargo                         2472 180th Street                                                             Grand Junction            IA             50107
  Tom Sawatzky                                        27 Kirkdale                                                                   Niverville                Manitoba       R0A 0A2      Canada
  Tom's Electric                                      PO Box 541                                                                    Moosomin                  Saskatchewan   S0G 3N0      Canada
  Tomjen Holdings Ltd                                 Box 222                                                                       Smeaton                   Saskatchewan   S0J 2J0      Canada
  Total Quality Logistics, LLC                        PO Box 799                                                                    Milford                   OH             45150
  Totton Farms Ltd                                    Box 491                                                                       Coronach                  Saskatchewan   S0H 0Z0      Canada
  Town of Gull Lake                                   2378 Proton Ave                     PO Box 150                                Gull Lake                 Saskatchewan   S0N 1A0      Canada
  Town of Wapella                                     PO Box 189                                                                    Wapella                   Saskatchewan   S0G 4Z0      Canada
  Tracey Feickert And Jackson Dion                    82 W. Yellowstone Trail                                                       Prairie County, Terry     MT             59349
  Tracey Feickert And Jackson Dion And
  Stockman Bank                                       82 W. Yellowstone Trail                                                       Prairie County, Terry     MT             59349
  Tracey J Marshall                                   Tracey J Marshall                   5 W 7th St                                Atlantic                  IA             50022
  Tradelink Corporation Ltd                           46 Church Road                                                                Pukete                    Hamilton                    New Zealand
  Tradin Organics                                     100 Enterprise Way                  Suite B 101.                              Scotts Valley             CA             95066
  Trans Cargo                                         AV. Leandro N. Alem 712 - Piso 10   Ciudad Autonoma                           Buenos Aires                                          Argentina
  Trans Coastal Supply Company, Inc                   401 W Market St Suite A                                                       Taylorville               IL             62568
  Transcan Bulk Logistics Inc                         100 Mandalay Drive                                                            Winnipeg                  Manitoba       R2P 1V8      Canada
  Transcorr National Logistics LLC                    1101 Harding Court                                                            Indianapolis              IN             46217
  Transport Distribution Services, Inc.               550 Village Center Drive, Suit                                                St Paul                   MN             55127
  Travelers                                           One Tower Square                                                              Hartford                  CT             06183
  Trent Ebach                                         Box 181                                                                       Hepburn                   Saskatchewan   S0K 1Z0      Canada
  Trevor Dyck                                         Box 1059                                                                      La Crete                  Alberta        T0H 2H0      Canada
  Tri M Graphics                                      625 E Main St                                                                 Owatonna                  MN             55060
  Tri Star Transport Ltd.                             Box 216                                                                       Martensville              Saskatchewan   S0K 2T0      Canada
  Trinity Logistics                                   50 Fallon Ave                                                                 Seaford                   DE             19973
  Tritz Brian L And Agcounty Farm
  Credit Service PCA                                  7446 County Rd 2                                                              Graceville                MN             56240
  Trooien Tim                                         19995 478 Ave                                                                 White                     SD             57276
  Trost Rosemary & James                              12193 90th St S                                                               Hastings                  MN             55033
  Troyer Lester                                       15783 Sandhill Dr.                                                            Utica                     MN             55979
  Trupe Farms - Matt & Sandra Trupe                   241 A Longview                                                                Homestead                 MT             59242
  Tucker Schmidt Trucking LLC                         401 E Cedar Street                                                            Massena                   IA             50853
  Tuerk Dylan                                         6971 SW 22nd Ave                                                              Owatonna                  MN             55060

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                            Page 39 of 43
                                                                      Case 21-11002-KBO                      Doc 67-1                Filed 07/20/21     Page 41 of 44
                                                                                                            Pipeline Foods, LLC, et al
                                                                                                                          Mailing Matrix



                   Name                         Attention                            Address 1                         Address 2           Address 3                      City         State            Zip          Country
  Tumbleweed Consulting Ltd                                           PO Box 5                                                                         Mccord                    Saskatchewan       S0H 2T0    Canada
  Tundra Mechanical & Millwrighting                                   609 Main Street                      PO Box 700                                  Esterhazy                 Saskatchewan       S0A 0X0    Canada
  Twedt Travis                                                        2675 300th St                                                                    Jewell                    IA                 50130
  Twin Cities Kashruth Council                                        4330 West 28th Street                                                            Minneapolis               MN                 55416
  Tyler Tindall                                                       630 Briar Drive                                                                  Sycamore                  IL                 60178
  Tyson Foods, Inc.                                                   2200 Don Tyson Parkway                                                           Springdale                AR                 72762
  Uas Services Corp                                                   PO Box 279                                                                       Hawley                    MN                 56549
  Ufer John M                                                         1543 210th St                                                                    Truman                    MN                 56088
  Uline                                                               PO Box 88741                                                                     Chicago                   IL                 60680 1741
  Ulrich Andrew                                                       65193 CSAH18                                                                     Darwin                    MN                 55324
  Ulrich Steve                                                        22749 Tagus Ave                                                                  Hutchinson                MN                 55350
  Uncommon Carrier Inc                                                40 Campus Drive                                                                  Kearney                   NJ                 07032
  Unifirst Corporation                                                PO Box 650481                                                                    Dallas                    TX                 75265
  Union Agricola Avellaneda                                           San Martin 768 - Avellaneda                                                      Santa Fe                  Santa Fe                      Argentina
  Union Pacific Railway                                               PO Box 502453                                                                    St. Louis                 MO                 63150-2453
                                                                                                           No.22 Jian Guo Men Wai
  Unitalen Attorneys At Law                                           7th Floor, Scitech Place             Ave.                                        Bejing                                       100004    China
  United Kahlon Trucking                                              16403 Ceres Ave                                                                  Fontana                   CA                 92335
  United Sorghum Checkoff Program                                     4201 N Interstate 27                                                             Lubbock                   TX                 79403
  United States Attorney’s Office     For The District Of Delaware    1313 N Market Street                                                             Wilmington                DE                 19801
  United States Attorney’s Office     For The District of Minnesota   300 S 4th Street Suite 600                                                       Minneapolis               MN                 55415
  United States Post Office- Hope                                     9064 Sw 37th Ave                                                                 Hope                      MN                 56046
  University Of Minnesota - SWROC                                     23669 130th Street                                                               Lamberton                 MN                 56152
  UPS                                                                 Lockbox 577                                                                      Carol Stream              IL                 60132
  UPS Supply Chain                                                    28013 Network Pl                                                                 Chicago                   IL                 60673
                                                                      US Flour Corp 1, Huntington
  US Flour                                                            Quadrangle                           Suite Ss14                                  Melville                  NY                 11747
  US Premium Finance Inc                                              280 Technology Parkway, Suite 200                                                Norcross                  GA                 30092
  US Soybean Export Council                                           16305 Swingley Ridge Rd              Suite 200                                   Chesterfield              MO                 63017
  USA Container Co., Inc.                                             1776 South Second Street                                                         Piscataway                NJ                 8854
  Utah Department of Revenue                                          210 North 1950 West                                                              Salt Lake City            UT                 84134
  Uthke Christopher L                                                 1441 122 Ave NE                                                                  Eyota                     MN                 55934
  Uthke Kevin M                                                       1441 122nd Ave NE                                                                Eyota                     MN                 55934
  Utility Consultants, Inc                                            PO Box 507                                                                       Waseca                    MN                 56093
  V & V Farms LLC                                                     46034 265th St                                                                   Hartford                  SD                 57033
  VAA LLC                                                             2300 Berkshire Ln N                  Ste 200                                     Plymouth                  MN                 55441
  Valley Express, Inc.                Attn: Mark Flaagan              PO Box 2147                                                                      Fargo                     ND                 58107
  Valley Green                                                        4117 32nd Ave S                                                                  Moorhead                  MN                 56560
  Valley Storage                                                      9314 Valley Avenue                                                               Cresco                    IA                 52136
  Valley View                                                         8304 Hwy 49 South                                                                Jonesboro                 AR                 72404
  Van An Trading Import Export One                                                                         An Lac A Ward, Binh, Tan
  Member Co. Ltd                                                      58 Ten Lua Street                    District                                    Ho Chi Minh City          Ho Chi Minh City             Vietnam
  Vander Beek Nathan                                                  26095 130th Ave                                                                  Brooten                   MN                 56316
  Vanmol Organics LLC                                                 222 Hwy 456                                                                      Le Compte                 LA                 71346
  Vasile & Paula Vilcu                                                Box 505                                                                          Weyburn                   Saskatchewan       S4H 2K3   Canada
  Veal Farm Transloading, LLC                                         811 East South Central Ave.                                                      Tennille                  GA
  Veal Farm Trucking LLC                                              1250 E Moore Lake Drive, Suite 200                                               Minneapolis               MN                 55432
  Veal Farms Trucking, LLC                                            811 East South Central Ave.                                                      Tennille                  GA                 31089
  Velocity Telephone                                                  656 Mendelssohn Ave N                                                            Golden Valley             MN                 55427
  Venner's Natural Farming            Attn: Dennis / Cyril Venner     17425 Granite Ave                                                                Arcadia                   IA                 51430
  Verdient Foods Inc                                                  1 Verdient Way                                                                   Vanscoy                   Saskatchewan       S0L 3J0   Canada
  Vermont Department of Revenue                                       133 State Street                                                                 Montpelier                VT                 05633
  Vernon Metzger                                                      16079 Grey Bruce Line                                                            Dobbington                Ontario            N0H 1L0   Canada
  Veronica Parente                                                    Florentino Ameghino 1458                                                         Florida Oeste             Buenos Aires       1640      Argentina
  Veronica Pautasso                                                   Albarellos 1016 1B                                                               Acassuso                  Buenos Aires       1640      Argentina
  Vertical Software Inc                                               409 Keller Street                                                                Bartonville               IL                 61607
  Vesely Trucking                                                     79179 325th Street                                                               Ellendale                 MN                 56026
  Vic Madsen Madsen Stock Farm                                        2186 Goldfinch Avenue                                                            Audubon                   IA                 50025
  Vic Martens                                                         Box 453                                                                          Outlook                   Saskatchewan       S0L 2N0   Canada
  Vicki Fouch                                                         777 92nd Avenue                                                                  Pleasantville             IA                 50225
  Victor Robertson                                                    Box 781                                                                          Carnduff                  Saskatchewan       S0C 0S0   Canada
  Victoria Koop                                                       713 Roch Drive                                                                   Lorette                   Manitoba           R0A 0Y0   Canada
  Village Edge Farms, Ltd                                             W 125 1St Street North                                                           Nelson                    WI                 54756
  Virginia Department of Revenue                                      1957 Westmoreland Street                                                         Richmond                  VA                 23230
  Virginia Department of Revenue                                      PO Box 1115                                                                      Richmond                  VA                 23218

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                                 Page 40 of 43
                                                                 Case 21-11002-KBO              Doc 67-1                Filed 07/20/21     Page 42 of 44
                                                                                               Pipeline Foods, LLC, et al
                                                                                                             Mailing Matrix



                   Name                         Attention                       Address 1                 Address 2           Address 3                      City        State         Zip           Country
  Viterra Usa LLC                                                1550 Utica Avenue S          Suite 595                                   St Louis Park             MN             55416
  Vito Trucking, LLC                                             1415 Sandpoint Drive                                                     Ceres                     CA             95307
  Voigt David                                                    16144 700th Ave                                                          Taopi                     MN             55977
  Waage Brian                                                    1351 W Hwy 30                                                            Ellendale                 MN             56026
  Waage Brian / Commerce Bank                                    1351 W HWY 30                                                            Ellendale                 MN             56026
  Wacha Farms                                                    30833 State Hwy M                                                        Barnard                   MO             64423
  Wade & Katrina Herzberg                                        Box 174                                                                  Frobisher                 Saskatchewan   S0C 0Y0      Canada
  Wadsley Charles Revocable Trust                                1646 Lee Avenue                                                          Nemaha                    IA             50567
  Wadsley Roy D                                                  1646 Lee Avenue                                                          Nemaha                    IA             50567
  Walden Kriger                                                  Box 604                                                                  Yorkton                   Saskatchewan   S3N 2W7      Canada
  Walinga Usa, Inc.                                              1190 Electric Avenue                                                     Wayland                   MI             49348
  Walker Projects                                                109-1621 Albert Street                                                   Regina                    Saskatchewan   S4P 2S5      Canada
  Walter Hodgen                                                  Box 359                                                                  Midale                    Saskatchewan   S0C 1S0      Canada
  Wangen Ryan                                                    86202 245th St                                                           Albert Lea                MN             56007
  Warner Dan                                                     4349 SE 14th Ave                                                         Owatonna                  MN             55060
  Warrior Manufacturing                                          1145 5th Avenue SE                                                       Hutchinson                MN             55350
  Washington Department of Revenue                               PO Box 47473                                                             Olympia                   WA             98504-7463
                                        c/o Monzack Mersky and                                1201 N Orange Street Suite
  Waste Management                      Browder, PA              Attn: Rachel B Mersky        400                                         Wilmington                DE             19801
  Waste Management - 4648                                        PO Box 4648                                                              Carol Stream              IL             60197-4648
  Waste Management - 4648                                        PO Box 42390                                                             Phoenix                   AZ             85080
  Watt Brothers Farms                                            206 S Bell Street                                                        Leoti                     KS             67861
  Watt Brothers Farms & FNB of Scott
  City, KS                                                       206 S Bell Street                                                        Leoti                     KS             67861
  Wayne & Ann Brown                                              Box 336                                                                  Midale                    Saskatchewan   S0C1S0       Canada
  Wayne & Donna Airriess                                         Box 136                                                                  Togo                      Saskatchewan   S0A 4E0      Canada
  Wayne Brian                                                    4454 W. Hwy 30                                                           Ellendale                 MN             56026
  Wayne David                                                    13625 Sw 52nd Ave                                                        Ellendale                 MN             56026
  Wayne Farms                                                    PO Box 6.                                                                Ellendale                 MN             56026
  Wayne Grain LLC                                                13151 Sw 42nd Ave                                                        Ellendale                 MN             56026
  Wayne Greg                                                     N. Beaver Lake Rd Cabin 30                                               New Richland              MN             56072
  Wayne Schmalz & Margaret George                                Box 581                                                                  Shellbrook                Saskatchewan   S0J2E0       Canada
  Wayne Tom                                                      77639 340th St                                                           Ellendale                 MN             56026
  Wayne Transports, Inc                                          14345 Conley Ave                                                         Rosemount                 MN             55068
  WCB Of Manitoba                                                333 BRoadway                                                             Winnipeg                  Manitoba       R3C 4W3      Canada
  Weihl Farms- Terry Weihl                                       14021 Ovitt Road                                                         Perrysburg                OH             43551
  Weinbender Farms                                               Box 301                                                                  Morse                     Saskatchewan   S0H 3C0      Canada
  Weldon Farm & Ranch                                            617 Weldon Road                                                          Circle                    MT             59215
  Welke Custom Brokers Ltd.                                      116 Skyway Ave                                                           Toronto                   Ontario        M9W4Y9       Canada
  Wells Fargo Vendor Financial Services
  LLC                                                            PO Box 650016                                                            Dallas                    TX             75265-0016
  Wells, Inc.                                                    14658 252Nd Street                                                       Milton                    IA             52570
  Wenck                                                          PO Box 249                                                               Maple Plain               MN             55359
  Wencl Jason                                                    9640 SE 34th Ave                                                         Owatonna                  MN             55060
  Wencl Jason / Farmers & Merchants
  State Bank                                                     9640 SE 34th Ave                                                         Owatonna                  MN             55060
  Wendell Relacion                                               240 1/2 E Vine Street                                                    Owatonna                  MN             55060
  Wendling John                                                  10332 Reid Rd                                                            Swartz Creek              MI             48473
  Wenger Dwight                                                  30743 Landmark Rd                                                        Brooten                   MN             56316
  Werner Electric Supply                                         1000 24th Ave NW             PO Box 856890                               Owatonna                  MN             55060
  Westerberg Chris                                               21286 County 10                                                          Long Prairie              MN             56347
  Western Ag Logistics, Inc.                                     PO Box 434                                                               Ripon                     CA             95366
  Western Alfalfa Milling Co. Ltd.                               Box 568                                                                  Norquay                   Saskatchewan   S0A2V0     Canada
  Western Builders, Inc.                                         22500 19th Avenue NW                                                     Des Lacs                  ND             58721
  Western Milling, LLC                                           31120 West Street                                                        Goshen                    CA             93227
  Western Urethane                                               PO Box 26034                                                             Saskatoon                 Saskatchewan   S7K 8C1    Canada
  Westwood Professional Services Inc                             PO Box 856650                                                            Minneapolis               MN             55485-6650
  Wex Bank                                                       PO Box 4337                                                              Carol Stream              IL             60197
  Whispering Pines Farm LLC                                      70738 120th Ave                                                          Blooming Prairie          MN             55917
  White Pine Berry Farm - Greg Zwald                             1482 Oak Drive                                                           River Falls               WI             54022
  Wickenhauser Mark F                                            10975 102nd Street                                                       Cologne                   MN             55322
  Wiese Shane                                                    1339 Dodge Ave                                                           Holstein                  IA             51025
  Wik Gary L And Dacotah Bank                                    13411 SD Hwy 25                                                          Webster                   SD             57274
  Wilde Organics Inc                                             Box 251                                                                  Foam Lake                 Saskatchewan   S0A1A0     Canada
  Wilhelm Farms                                                  66339 State Hwy 56                                                       Dodge Center              MN             55927

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                  Page 41 of 43
                                                                 Case 21-11002-KBO              Doc 67-1                Filed 07/20/21     Page 43 of 44
                                                                                               Pipeline Foods, LLC, et al
                                                                                                             Mailing Matrix



                   Name                              Attention                  Address 1                 Address 2           Address 3                     City         State        Zip              Country
  Wilke Steven W                                                 19109 305 Ave                                                            Underwood                MN             56586
  Wilkie Randall                                                 PO Box 42                    302 Ist Ave NE                              Geneva                   MN             56035
  Willard & Don Pugh                                             Box 22087                                                                Brandon                  Manitoba       R7A 6Y9      Canada
  William Neufeld                                                Box 663                                                                  La Crete                 Alberta        T0H 2H0      Canada
  Willie Derksen                                                 Box 1643                                                                 La Crete                 Alberta        T0H 2H0      Canada
  Willie K. Zacharias                                            Box 1701                                                                 La Crete                 Alberta        T0H 2H0      Canada
  Willie Krahn & Suzanne Krahn                                   Box 653                                                                  Fort Vermillion          Alberta        T0H1N0       Canada
  Willie Wolfe & Martha Wolfe                                    Box 1042                                                                 La Crete                 Alberta        T0H 2H0      Canada
  Willis Canada Inc CAD                                          PO Box 57008 Stn A                                                       Toronto                  ON             M5W 5M5
  Willis Canada Inc USD                                          PO Box 57008 Stn A                                                       Toronto                  ON             M5W 5M5
  Willis Limited                                                 51 Lime Street                                                           London                                  EC3M 7DQ     England
  Willis Towers Watson Midwest Inc                               93076 Network Place                                                      Chicago                  IL             60673
  Willis Towers Watson Ne Inc                                    Brookfield Place             7th Floor                                   New York                 NY             10281

  Willrett Natural Farm c/o Jacob Willrett                       1802 S Malta Rd                                                          Malta                    IL             60150
  Willrett Natural Farms c/o Randall
  Willrett                                                       1802 S Malta Rd                                                          Malta                    IL             60150
  Wilson Dan                                                     4342 Pierce Ave                                                          Paullina                 IA             51046
  Wilson Jaron                                                   108 South Mickley Street     PO Box 107                                  Paullina                 IA             51046
  Wilwynn Farms Ltd.                                             Box 252                                                                  Estevan                  Saskatchewan   S4A2A3     Canada
  Windborne Media                                                4030 40th Ave. S.                                                        Minneapolis              MN             55406
  Windstream                                                     PO Box 9001908                                                           Louisville               KY             40290-1908
  Windstream                                                     1720 Galleria Blvd                                                       Charlotte                NC             28270
  Winston Mar                                                    355 S Grand Ave Suite 1450                                               Los Angeles              CA             90071
  Wirtz Bros/James, Charles, Doug                                PO Box 457                                                               Whittemore               IA             50598
  Wirtz Brothers / Iowa State Bank                               PO Box 457                   106 5th Street                              Whittemore               IA             50598
  Wisconsin & Southern Railroad                                  PO Box 790343                                                            Saint Louis              MO             63179-0343
  Wisconsin Corn Promotion Board                                 PO Box 21                                                                Whitewater               WI             53190
  Wisconsin Department of Revenue                                PO Box 8949                                                              Madison                  WI             53713
  Wisconsin Dept Of Agriculture, Trade
  And Consumer Protection                                        Box 93178                                                                Milwaukee                WI             53293-0178
  Wisconsin Soybean Association                                  4414 Regent St                                                           Madison                  MN             53705
  Wishbone S.R.L.                                                Santa Fe 1650                                                            Lules                    Tucuman                     Argentina
  Wock Carol                                                     301 East Cedar St            PO Box 107                                  Leroy                    IL             61752
  Woetzel Matthew J                                              69700 250th St                                                           Dassel                   MN             55325
  Wohlman Nathan                                                 23184 County Rd 15                                                       Renville                 MN             56284
  Wohlman Nathan M And Dawson Co-
  Op Credit Union                                                23184 County Rd 15                                                       Renville                 MN             56284
  Wolcotteville Organic Livestock Feed
  Co-Op                                                          109 Union St                                                             Wolcottville             IN             46795
  Wold Mike                                                      E 3604 130O Ave                                                          Ridgeland                WI             54763
  Wolf Jim                                                       49080 270th St                                                           Jeffers                  MN             56145
  Wolf Keith                                                     50239 290th St                                                           Jeffers                  MN             56145
  Woodland Hills Farm                                            7675 84th Ave North                                                      Greenfield               MN             55373
  Wooge Farms Inc                                                34930 110th Ave                                                          Forest City              IA             50436
  World Fuel Services Inc                                        Lockbox 62297 (Land)         62297 Collections Center Dr                 Chicago                  IL             60693
  Wortmann Mike                                                  2202 Vernon Ave                                                          Norfolk                  NE             68701
  Wotschke Bruce And The Wanda
  State Bank                                                     27490 Garden Ave                                                         Vesta                    MN             56292
  Wright Trucking L.C.                                           60171 670th St                                                           Atlantic                 IA             50022
  Wurst Oil Inc                                                  PO Box 565                                                               Blooming Prairie         MN             55917
  Wurst Tim                                                      PO Box 791                                                               Blooming Prairie         MN             55917
  Wwr Omelchuk Farms Inc                                         Box 201                                                                  Stenen                   Saskatchewan   S0A 3X0      Canada
  Wyatt Mullie                                                   Box 427                                                                  Kipling                  Saskatchewan   S0G 2S0      Canada
  Wyoming Wheat Growers Association                              5947 County Road 32                                                      Hawk Springs             WY             82217
  X Echo Pointe Farms                                            4244 Echo Ave                                                            Saint Ansgar             IA             50472
  Yantai Shuangta Food Co., LTD            Attn: Matthew Ji      #668 Jincheng Road           Zhaoyuan City                               Shandong Province                       265400       China
  Yess!                                                          669 Winnetka Avenue N                                                    Golden Valley            MN             55427
  Yoder Chris                                                    1263 75th Street                                                         Riceville                IA             50466
  Yoder Dan A                                                    13007 Keller Dr                                                          St Charles               MN             55972
  Yoder David A.                                                 13570 Keller Drive                                                       St Charles               MN             55972
  Yoder Elmer/Turkey Hill                                        27237 Turkey Hill Rd                                                     Utica                    MN             55979
  Yoder Enos A                                                   29615 193rd Avenue                                                       Browerville              MN             56438
  Yoder Freeman W                                                14277 Co Road 35                                                         Utica                    MN             55979
  Yoder Harley                                                   1199 145th Street                                                        Fairbank                 IA             50629

In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                  Page 42 of 43
                                                                      Case 21-11002-KBO                Doc 67-1           Filed 07/20/21     Page 44 of 44
                                                                                                       Pipeline Foods, LLC, et al
                                                                                                               Mailing Matrix



                  Name                         Attention                            Address 1               Address 2           Address 3                    City        State         Zip         Country
  Yoder Ida                                                           14277 Co. Rd. 35                                                      Utica                   MN             55979
  Yoder Jason L.                                                      13508 West Point Road                                                 Mount Carroll           IL             610530
  Yoder Menno E                                                       17576 Sandstone Dr                                                    Utica                   MN             55979
  Yoder Norman                                                        1171 145th St.                                                        Fairbank                IA             50629
  Yoder William E                                                     1405 120th St                                                         Hazleton                IA             50641
  Yokiel Darin                                                        59676 180th St.                                                       Wells                   MN             56097
  Yokiel Mark A                                                       940 1st St NW                                                         Wells                   MN             56097
  Yost Jacob                                                          45919 381st Ave                                                       St Peter                MN             56082
  Z Bruce Oakley, Inc                                                 2700 Lincoln Ave                                                      N. Little Road          AR
  Zachary Miller                                                      Box 608                                                               Whitewood               Saskatchewan   S0G 5C0    Canada
  Zak Organics Ltd.                                                   Box 35                                                                Fir Mountain            Saskatchewan   S0H1P0     Canada
  Zee Medical Service                                                 PO Box 911                                                            Burnsville              MN             55337
  Zep Sales And Service              Acuity Specialty Prodcuts, Inc   13237 Collections Center Drive                                        Chicago                 IL             60693-0001
  Ziegler Inc                        SDS 12-0436                      PO Box 86                                                             Minneapolis             MN             55486-0436
  Zoll Medical Corporation                                            PO Box 27028                                                          New York                NY             10087-7028
  Zundel Loren                                                        7549 94th Street Se.                                                  Forbes                  ND             58439




In re: Pipeline Foods, LLC, et al.
Case No. 21-11002 (KBO)                                                                                                                                                                                Page 43 of 43
